19-23649-rdd         Doc 1676        Filed 09/09/20 Entered 09/09/20 22:15:00                      Main Document
                                                Pg 1 of 132


                                                      Objection Deadline: September 23, 2020 @ 12:00 p.m. (ET)

    UNITED STATES BANKRUPTCY COURT
    FOR THE SOUTHERN DISTRICT OF NEW YORK


     In re:                                                        Chapter 11

     PURDUE PHARMA L.P., et al., 1                                 Case No. 19-23649 (RDD)

                                 Debtors.                          (Jointly Administered)


              ELEVENTH MONTHLY FEE STATEMENT OF ALIXPARTNERS, LLP,
                 FINANCIAL ADVISOR TO THE CHAPTER 11 DEBTORS FOR
                     ALLOWANCE OF COMPENSATION FOR SERVICES
                   RENDERED AND FOR REIMBURSEMENT OF EXPENSES
                  FOR THE PERIOD JULY 1, 2020 THROUGH JULY 31, 2020


    Name of Applicant:                                 ALIXPARTNERS, LLP
    Applicant’s Role in Case:                          Financial Advisor to the Chapter 11 Debtors
                                                       November 21, 2019 [Docket No. 528], Nunc Pro Tunc to
    Date Order of Employment Signed:
                                                       September 15, 2019
                                                             Beginning of Period                   End of Period
    Time period covered by this statement:
                                                                  July 1, 2020                      July 31, 2020
                                Summary of Total Fees and Expenses Requested:
    Total fees requested in this statement:            $827,644.80 (80% of $1,034,556.00)
    Total expenses requested in this statement:        $138.35
    Total fees and expenses requested in this
                                                       $827,783.15
    statement:
    This is a(n):   X Monthly Application ___ Interim Application ___ Final Application


1
     The Debtors in these cases, along with the last four digits of each Debtor’s registration number in the applicable
jurisdiction, are as follows: Purdue Pharma L.P. (7484), Purdue Pharma Inc. (7486), Purdue Transdermal
Technologies L.P. (1868), Purdue Pharma Manufacturing L.P. (3821), Purdue Pharmaceuticals L.P. (0034), Imbrium
Therapeutics L.P. (8810), Adlon Therapeutics L.P. (6745), Greenfield BioVentures L.P. (6150), Seven Seas Hill
Corp. (4591), Ophir Green Corp. (4594), Purdue Pharma of Puerto Rico (3925), Avrio Health L.P. (4140), Purdue
Pharmaceutical Products L.P. (3902), Purdue Neuroscience Company (4712), Nayatt Cove Lifescience Inc. (7805),
Button Land L.P. (7502), Rhodes Associates L.P. (N/A), Paul Land Inc. (7425), Quidnick Land L.P. (7584), Rhodes
Pharmaceuticals L.P. (6166), Rhodes Technologies (7143), UDF LP (0495), SVC Pharma LP (5717) and SVC
Pharma Inc. (4014). The Debtors’ corporate headquarters is located at One Stamford Forum, 201 Tresser Boulevard,
Stamford, CT 06901.
19-23649-rdd    Doc 1676     Filed 09/09/20 Entered 09/09/20 22:15:00         Main Document
                                        Pg 2 of 132



                                   ALIXPARTNERS, LLP

                SUMMARY OF HOURS AND FEES BY PROFESSIONAL
               FOR THE PERIOD JULY 1, 2020 THROUGH JULY 31, 2020

    PROFESSIONAL                  TITLE           RATE       HOURS               FEES
  Lisa Donahue            Managing Director       $1,195          49.0    $       58,555.00
  Richard Collura         Managing Director       $1,090          40.4            44,036.00
  Jesse DelConte          Director                 $950          179.5           170,525.00
  Kevin M McCafferty      Director                 $950          204.3           194,085.00
  Mark F Rule             Director                 $910            5.5             5,005.00
  Michael Hartley         Director                 $840            2.2             1,848.00
  Gabe J Koch             Director                 $840          150.1           126,084.00
  HS Bhattal              Director                 $840           43.6            36,624.00
  Ryan D Sublett          Senior Vice President    $735            0.4               294.00
  Isabel Arana de Uriate  Senior Vice President    $690            2.2             1,518.00
  Sam J Canniff           Senior Vice President    $645          127.8            82,431.00
  Kristina Galbraith      Senior Vice President    $645            5.6             3,612.00
  Fernando O Silva        Senior Vice President    $645            5.5             3,547.50
  Andrew D DePalma        Vice President           $515          191.3            98,519.50
  Sam K Lemack            Vice President           $515          196.4           101,146.00
  Nate A Simon            Vice President           $515          125.3            64,529.50
  Tammy Brewer            Vice President           $450            9.3             4,185.00
  Melanie McCabe          Vice President           $415           45.9            19,048.50
  Mary B Betik            Paraprofessional         $315           36.4            11,466.00
  Barbara J Ferguson      Paraprofessional         $315           23.8             7,497.00
  Total Professional Hours and Fees                            1,444.5    $    1,034,556.00
  Less 50% Travel Fees                                                                    -
  Subtotal                                                                $    1,034,556.00
  Less 20% Holdback                                                            (206,911.20)
  Invoice Total                                                           $      827,644.80


                                                   Average Billing Rate   $        716.20
19-23649-rdd   Doc 1676        Filed 09/09/20 Entered 09/09/20 22:15:00       Main Document
                                          Pg 3 of 132



                                    ALIXPARTNERS, LLP


            SUMMARY OF HOURS AND FEES BY MATTER CATEGORY
             FOR THE PERIOD JULY 1, 2020 THROUGH JULY 31, 2020

 CODE                       MATTER CATEGORY                     HOURS              FEES
  101    Chapter 11 Process/Case Management                          140.0     $   120,337.50
  103    Cash Management                                             191.2         102,571.00
  104    Communication with Interested Parties                       139.0          94,252.50
  105    U.S. Trustee / Court Reporting Requirements                   14.1          8,227.50
  106    Business Analysis & Operations                              627.8         513,170.50
  107    POR Development                                                3.8          2,337.00
  109    Claims Process                                                59.7         19,239.50
  110    Special Projects                                              56.9         30,727.50
  113    Fee Statements and Fee Applications                           61.5         29,316.50
  114    Court Hearings                                                 3.2          3,040.00

  115    Forensic Analysis                                           147.3         111,336.50
                                                                    1,444.5    $ 1,034,556.00


                                                       Average Billing Rate    $      716.20
19-23649-rdd     Doc 1676   Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                       Pg 4 of 132



                                ALIXPARTNERS, LLP

                            SUMMARY OF EXPENSES
                FOR THE PERIOD JULY 1, 2020 THROUGH JULY 31, 2020


                     EXPENSE CATEGORY                        EXPENSE
        Other                                           $           138.35
        Total                                           $          138.35
19-23649-rdd    Doc 1676      Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                         Pg 5 of 132



       AlixPartners, LLP (“AlixPartners”), as Financial Advisor to the Debtors and its affiliated

Debtors, (collectively, the “Debtors”), hereby submits this Eleventh Monthly Fee Statement

seeking compensation for professional services rendered and reimbursement of out-of-pocket

expenses for the period July 1, 2020 through July 31, 2020 (the “Compensation Period”),

pursuant to the Order Establishing Procedures For Interim Compensation and Reimbursement of

Expenses for Retained Professionals (Docket No. 528) and the Order Authorizing Debtors to

Retain and Employ AlixPartners, LLP as its Financial Advisor Nunc Pro Tunc to the September

16, 2019 [Docket No. 528].

       Detailed time descriptions of the services performed by each professional, organized by

discrete project and by day is attached hereto as Exhibit A.        Exhibit A (a) identifies the

individuals that rendered services in each subject matter; (b) describes each activity or service

that each individual performed; and (c) states the number of hours (in tenths of an hour) spent by

each individual providing the services during the Compensation Period.

       A detailed analysis of the out-of-pocket expenses showing the amount incurred by each

professional in each expense category by day is attached hereto as Exhibit B.
19-23649-rdd      Doc 1676   Filed 09/09/20 Entered 09/09/20 22:15:00          Main Document
                                        Pg 6 of 132



       WHEREFORE, AlixPartners respectfully requests that it be granted an allowance of

compensation for professional services rendered during the Compensation Period in the amount

of $1,034,556.00, without prejudice to a final allowance of compensation, plus reimbursement of

actual and necessary out-of-pocket expenses incurred in the amount of $138.35, and that the

Court grant AlixPartners such other and further relief as is just and proper. Pursuant to the

Interim Compensation Order, AlixPartners seeks payment of professional fees in the amount of

$827,644.80 (80% of $1,034,556.00) and expenses in the amount of $138.35, for a total amount

of $827,783.15.

Dated: September 9, 2020                   ALIXPARTNERS, LLP
                                           909 Third Avenue, 28th Floor
                                           New York, NY 10022


                                           /s/ Lisa Donahue
                                           By: Lisa Donahue
                                                 Managing Director
19-23649-rdd   Doc 1676   Filed 09/09/20 Entered 09/09/20 22:15:00      Main Document
                                     Pg 7 of 132



                                     Exhibit A


                                  Alix Partners, LLP

        Detailed Description of AlixPartners’ Fees and Hours by Matter Category
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                        Pg 8 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101



     Date           Consultant       Description of Services                                            Hours
     07/01/20       LJD              Update call with J. Dubel (Board Member)                             0.50
     07/01/20       LJD              Update call with R. Aleali (Purdue).                                 0.50
     07/01/20       LJD              Update call with K. Buckfire (Board Member).                         0.50
     07/01/20       JD               Review and provide comments on tomorrow's draft                      0.20
                                     weekly call agenda.
     07/01/20       JD               Create draft decision tree for go forward case strategy to           1.50
                                     be used for board discussion.
     07/01/20       JD               Review and comment on updated case timeline from                     0.30
                                     Davis Polk.
     07/01/20       JD               Correspondence with Davis Polk re: sharing certain                   0.40
                                     materials with various creditor constituencies.
     07/01/20       HSB              Review supporting excel worksheets prepared by S.                    2.00
                                     Lemack (AlixPartners) for cash forecast reports.
     07/01/20       HSB              Review relevant first day motions with relevant                      0.70
                                     background on customer programs and vendors.
     07/02/20       HSB              Review cash report (for week ending 6/26) prepared by                0.70
                                     S. Lemack (AlixPartners).
     07/02/20       HSB              Review disclosure statements and liquidation analysis for            2.00
                                     recent pharmaceutical bankruptcies for purpose of
                                     preparing Purdue's liquidation analysis.
     07/02/20       HSB              Call with HS Bhattal, S. Canniff, J. DelConte, A.                    0.70
                                     DePalma, L. Donahue, G. Koch, S. Lemack, K.
                                     McCafferty, M. Rule, F. Silva (all AlixPartners) re:
                                     Weekly update call.
     07/02/20       JD               Correspondence with J. McClammy (Davis Polk) re: giving              0.10
                                     LTS access to certain materials.
     07/02/20       JD               Call with J. DelConte, L. Donahue, G. Koch (all                      1.00
                                     AlixPartners), M. Kesselman, J. Lowne, R. Aleali (all
                                     Purdue), E. Vonnegut, C. Robertson (Davis Polk), J.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                        Pg 9 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                           Hours
                                     O'Connell, J. Turner, T. Melvin (all PJT) re: case status
                                     and go forward planning.
     07/02/20       JD               Call with R. Aleali (Purdue) re: follow up from all hands           0.30
                                     call.
     07/02/20       JD               Call with J. Doyle, R. Aleali (both Purdue), C. Robertson           0.30
                                     (Davis Polk) re: business development deal.
     07/02/20       JD               Review updated draft pacing calendar and exec summary               0.20
                                     slide.
     07/02/20       JD               Review draft business development agreement motion.                 0.30
     07/02/20       JD               Prepare agenda for internal AlixPartners weekly update              0.30
                                     call.
     07/02/20       JD               Call with HS Bhattal, S. Canniff, J. DelConte, A.                   0.70
                                     DePalma, L. Donahue, G. Koch, S. Lemack, K.
                                     McCafferty, M. Rule, F. Silva (all AlixPartners) re:
                                     Weekly update call.
     07/02/20       KM               Call with A. DePalma, K. McCafferty (both AlixPartners),            0.80
                                     R. Schnitzler (PJT), D. Fogel, R. Shamblen, J. Doyle, D.
                                     Lundie, K. McCarthy (all Purdue) re: Project Catalyst VDR
                                     and diligence tracker.
     07/02/20       KM               Call with HS Bhattal, S. Canniff, J. DelConte, A.                   0.70
                                     DePalma, L. Donahue, G. Koch, S. Lemack, K.
                                     McCafferty, M. Rule, F. Silva (all AlixPartners) re:
                                     Weekly update call.
     07/02/20       ADD              Call with A. DePalma, K. McCafferty (both AlixPartners),            0.80
                                     R. Schnitzler (PJT), D. Fogel, R. Shamblen, J. Doyle, D.
                                     Lundie, K. McCarthy (all Purdue) re: Project Catalyst VDR
                                     and diligence tracker.
     07/02/20       ADD              Call with HS Bhattal, S. Canniff, J. DelConte, A.                   0.70
                                     DePalma, L. Donahue, G. Koch, S. Lemack, K.
                                     McCafferty, M. Rule, F. Silva (all AlixPartners) re:

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00               Main Document
                                                       Pg 10 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                              Hours
                                     Weekly update call.
     07/02/20       LJD              Prepare for and attend call with DP and PJT re: board                  0.30
                                     meeting on Friday
     07/02/20       LJD              Call with HS Bhattal, S. Canniff, J. DelConte, A.                      0.70
                                     DePalma, L. Donahue, G. Koch, S. Lemack, K.
                                     McCafferty, M. Rule, F. Silva (all AlixPartners) re:
                                     Weekly update call.
     07/02/20       LJD              Prepare for and attend call with J. DelConte, L. Donahue,              1.10
                                     G. Koch (all AlixPartners), M. Kesselman, J. Lowne, R.
                                     Aleali (all Purdue), E. Vonnegut, C. Robertson (Davis
                                     Polk), J. O'Connell, J. Turner, T. Melvin (all PJT) re: case
                                     status and go forward planning.
     07/02/20       MFR              Call with HS Bhattal, S. Canniff, J. DelConte, A.                      0.70
                                     DePalma, L. Donahue, G. Koch, S. Lemack, K.
                                     McCafferty, M. Rule, F. Silva (all AlixPartners) re:
                                     Weekly update call.
     07/02/20       FOS              Call with HS Bhattal, S. Canniff, J. DelConte, A.                      0.70
                                     DePalma, L. Donahue, G. Koch, S. Lemack, K.
                                     McCafferty, M. Rule, F. Silva (all AlixPartners) re:
                                     Weekly update call.
     07/02/20       SKL              Call with HS Bhattal, S. Canniff, J. DelConte, A.                      0.70
                                     DePalma, L. Donahue, G. Koch, S. Lemack, K.
                                     McCafferty, M. Rule, F. Silva (all AlixPartners) re:
                                     Weekly update call.
     07/02/20       SJC              Call with HS Bhattal, S. Canniff, J. DelConte, A.                      0.70
                                     DePalma, L. Donahue, G. Koch, S. Lemack, K.
                                     McCafferty, M. Rule, F. Silva (all AlixPartners) re:
                                     Weekly update call.
     07/02/20       GJK              Call with J. DelConte, L. Donahue, G. Koch (all                        1.00
                                     AlixPartners), M. Kesselman, J. Lowne, R. Aleali (all
                                     Purdue), E. Vonnegut, C. Robertson (Davis Polk), J.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 11 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                           Hours
                                     O'Connell, J. Turner, T. Melvin (all PJT) re: case status
                                     and go forward planning.
     07/02/20       GJK              Call with HS Bhattal, S. Canniff, J. DelConte, A.                   0.70
                                     DePalma, L. Donahue, G. Koch, S. Lemack, K.
                                     McCafferty, M. Rule, F. Silva (all AlixPartners) re:
                                     Weekly update call.
     07/03/20       LJD              Update call with PJT.                                               0.60
     07/03/20       LJD              Update call with K. Buckfire (Board Member).                        0.80
     07/03/20       LJD              Strategy call with DP to discuss POR and next steps.                0.80
     07/03/20       JD               Review correspondence re: special committee meetings                0.20
                                     and scheduling.
     07/06/20       JD               Call with C. Oluwole (Davis Polk) re: diligence uploads.            0.10
     07/06/20       JD               Call with L. Donahue, J. DelConte (both AlixPartners), J.           0.40
                                     O'Connell, T. Coleman, J. Turner (all PJT) re: case
                                     progress and go forward planning.
     07/06/20       JD               Call with L. Donahue and J. DelConte (both AlixPartners)            0.20
                                     re: go forward planning.
     07/06/20       ADD              Call A. DePalma and K. McCafferty (both AlixPartners) re:           0.90
                                     Project Catalyst diligence status update.
     07/06/20       KM               Call A. DePalma and K. McCafferty (both AlixPartners) re:           0.90
                                     Project Catalyst diligence status update.
     07/06/20       LJD              Review communication in advance of special committee                0.40
                                     call on Tuesday.
     07/06/20       LJD              Update call with K. Buckfire (Board Member).                        0.30
     07/06/20       LJD              Update call with J. Dubel (Board Member)                            0.40
     07/06/20       LJD              Prepare for and attend call with L. Donahue, J. DelConte            0.60
                                     (both AlixPartners), J. O'Connell, T. Coleman, J. Turner
                                     (all PJT) re: case progress and go forward planning.


2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 12 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                           Hours
     07/06/20       LJD              Call with L. Donahue and J. DelConte (both AlixPartners)            0.20
                                     re: go forward planning.
     07/06/20       HSB              Prepare excel summary of disclosure statements and                  2.80
                                     liquidation analysis for recent pharmaceutical
                                     bankruptcies for comparative purpose of preparing
                                     Purdue's liquidation analysis.
     07/07/20       HSB              Review minimum cash analysis prepared by S. Lemack                  0.60
                                     (AlixPartners) and evaluated minimum cash balance
                                     needed (in response to the AHC question on min cash.)
     07/07/20       HSB              Conduct a search for recent pharma bankruptcies and                 2.10
                                     reviewed underlying liquidation analysis.
     07/07/20       HSB              Review AHC diligence question list and the related info on          1.50
                                     the April Business Plan document.
     07/07/20       LJD              Review AP and PJT comments for special committee                    0.40
                                     meeting.
     07/07/20       LJD              Call with L. Donahue and J. DelConte (both AlixPartners)            0.30
                                     re: go forward planning discussions.
     07/07/20       LJD              Call with DP re: special committee issues.                          0.40
     07/07/20       KM               Call A. DePalma and K. McCafferty (both AlixPartners) re:           0.20
                                     Project Catalyst diligence question discussion.
     07/07/20       KM               Call with A. DePalma and K. McCafferty (both                        2.00
                                     AlixPartners), D. Fogel, R. Shamblen, J. Doyle, W.
                                     DiNicola, K. McCarthy (all Purdue) re: Project Catalyst
                                     VDR and diligence tracker.
     07/07/20       ADD              Call A. DePalma and K. McCafferty (both AlixPartners) re:           0.20
                                     Project Catalyst diligence question discussion.
     07/07/20       ADD              Call with A. DePalma and K. McCafferty (both                        2.00
                                     AlixPartners), D. Fogel, R. Shamblen, J. Doyle, W.
                                     DiNicola (Purdue) K. McCarthy (Purdue) re: Project
                                     Catalyst VDR and diligence tracker.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 13 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                           Hours
     07/07/20       JD               Call with L. Donahue and J. DelConte (both AlixPartners)            0.30
                                     re: go forward planning discussions.
     07/07/20       JD               Correspondence with Davis Polk and PJT re: weekly                   0.40
                                     professionals update call.
     07/07/20       JD               Review and provide comments on ad hoc committee                     0.50
                                     tracker sheet from Davis Polk.
     07/08/20       JD               Call with E. Vonnegut (Davis Polk) re: case status and go           0.20
                                     forward planning.
     07/08/20       JD               Call with R. Aleali (Purdue) re: open diligence item                0.50
                                     approvals and case planning.
     07/08/20       JD               Prepare agenda for weekly update call with management,              0.40
                                     Davis Polk and PJT tomorrow morning.
     07/08/20       JD               Review proposed go forward process from Davis Polk.                 0.30
     07/08/20       ADD              Call with A. DePalma and K. McCafferty (both                        2.00
                                     AlixPartners), D. Fogel, W. DiNicola (Purdue) re: Project
                                     Catalyst Finance due diligence Questions.
     07/08/20       ADD              Call A. DePalma and K. McCafferty (both AlixPartners) re:           0.80
                                     Project Catalyst preparation for diligence call.
     07/08/20       KM               Call A. DePalma and K. McCafferty (both AlixPartners) re:           0.80
                                     Project Catalyst preparation for diligence call.
     07/08/20       KM               Call with A. DePalma and K. McCafferty (both                        2.00
                                     AlixPartners), D. Fogel, W. DiNicola (Purdue) re: Project
                                     Catalyst Finance due diligence Questions.
     07/08/20       LJD              Review and comment on IAC report.                                   1.50
     07/08/20       LJD              Update call with PJT.                                               0.40
     07/08/20       LJD              Update call with J. Dubel (Board Member).                           0.60
     07/08/20       HSB              Review weekly sales report prepared by S. Lemack                    0.30
                                     (AlixPartners).

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 14 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                            Hours
     07/08/20       HSB              Review monthly Finance Update report for May 2020                    1.30
                                     prepared by S. Lemack (AlixPartners).
     07/08/20       HSB              Review monthly Finance Update report (full deck) for May             0.50
                                     2020.
     07/09/20       HSB              Review Intralinks data room files (Hypothetical Scenario)            1.10
                                     while preparing for AHC diligence meeting.
     07/09/20       LJD              Review and discuss board memo re: governance meeting                 0.60
                                     and strategy.
     07/09/20       LJD              Prepare for and attend update call with M. Kesselman                 0.50
                                     (Purdue).
     07/09/20       LJD              Review governance comparison decks and discuss.                      1.50
     07/09/20       KM               Virtual working session with A. DePalma and K.                       1.40
                                     McCafferty (both AlixPartners) re: Project Catalyst
                                     discussion of outstanding diligence items.
     07/09/20       KM               Call with A. DePalma and K. McCafferty (both                         0.70
                                     AlixPartners), D. Fogel, R. Shamblen, J. Doyle, D. Lundie
                                     (Purdue) re: Project Catalyst VDR and diligence tracker.
     07/09/20       ADD              Call with A. DePalma and K. McCafferty (both                         0.70
                                     AlixPartners), D. Fogel, R. Shamblen, J. Doyle, D. Lundie
                                     (all Purdue) re: Project Catalyst VDR and diligence
                                     tracker.
     07/09/20       ADD              Virtual working session with A. DePalma and K.                       1.40
                                     McCafferty (both AlixPartners) re: Project Catalyst
                                     discussion of outstanding diligence items.
     07/10/20       ADD              Virtual working session with A. DePalma and K.                       2.40
                                     McCafferty (both AlixPartners) re: Project Catalyst
                                     diligence and data room management.
     07/10/20       ADD              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,           0.60
                                     L. Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule,
                                     F. Silva, N. Simon (all AlixPartners) re: Weekly update
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 15 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                            Hours
                                     call.
     07/10/20       ADD              Prepare for AlixPartners internal team update call.                  0.50
     07/10/20       KM               Virtual working session with A. DePalma and K.                       2.40
                                     McCafferty (both AlixPartners) re: Project Catalyst
                                     diligence and data room management.
     07/10/20       JD               Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,           0.60
                                     L. Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule,
                                     F. Silva, N. Simon (all AlixPartners) re: Weekly update
                                     call.
     07/10/20       KM               Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,           0.60
                                     L. Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule,
                                     F. Silva, N. Simon (all AlixPartners) re: Weekly update
                                     call.
     07/10/20       MFR              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,           0.60
                                     L. Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule,
                                     F. Silva, N. Simon (all AlixPartners) re: Weekly update
                                     call.
     07/10/20       LJD              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,           0.60
                                     L. Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule,
                                     F. Silva, N. Simon (all AlixPartners) re: Weekly update
                                     call.
     07/10/20       FOS              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,           0.60
                                     L. Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule,
                                     F. Silva, N. Simon (all AlixPartners) re: Weekly update
                                     call.
     07/10/20       SJC              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,           0.60
                                     L. Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule,
                                     F. Silva, N. Simon (all AlixPartners) re: Weekly update
                                     call.
     07/10/20       SKL              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,           0.60
                                     L. Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule,
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 16 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                             Hours
                                     F. Silva, N. Simon (all AlixPartners) re: Weekly update
                                     call.
     07/10/20       NAS              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,            0.60
                                     L. Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule,
                                     F. Silva, N. Simon (all AlixPartners) re: Weekly update
                                     call.
     07/10/20       GJK              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,            0.60
                                     L. Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule,
                                     F. Silva, N. Simon (all AlixPartners) re: Weekly update
                                     call.
     07/10/20       HSB              Review excel file with May cash forecasts for Purdue.                 0.50
     07/10/20       HSB              Review month of April MOR for Purdue.                                 0.40
     07/10/20       HSB              Review April business plan and compared amounts to                    0.50
                                     actual to date for Purdue.
     07/10/20       HSB              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,            0.60
                                     L. Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule,
                                     F. Silva, N. Simon (all AlixPartners) re: Weekly update
                                     call.
     07/10/20       HSB              Review updated draft of monthly Finance report for May                0.40
                                     2020 prepared by S. Lemack (AlixPartners).
     07/13/20       HSB              Review excel file with annual consolidated financial                  0.70
                                     statement forecasts while evaluating minimum cash
                                     needs.
     07/14/20       HSB              Call with T. Coleman, J. O'Connell, J. Turner (all PJT), M.           1.00
                                     Huebner, E. Vonnegut (both Davis Polk) J. DelConte, L.
                                     Donahue, HS Bhattal, G. Koch (all AlixPartners) re: go
                                     forward planning and catch up.
     07/14/20       ADD              Call with A. DePalma and K. McCafferty (both                          1.80
                                     AlixPartners), E. Schnitzler (PJT), D. Fogel, R. Shamblen,
                                     J. Doyle, W. DiNicola, K. McCarthy (all Purdue) re: Project

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 17 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                             Hours
                                     Catalyst VDR and diligence tracker.
     07/14/20       GJK              Call with T. Coleman, J. O'Connell, J. Turner (all PJT), M.           1.00
                                     Huebner, E. Vonnegut (both Davis Polk) J. DelConte, L.
                                     Donahue, HS Bhattal, G. Koch (all AlixPartners) re: go
                                     forward planning and catch up.
     07/14/20       LJD              Call with T. Coleman, J. O'Connell, J. Turner (all PJT), M.           1.10
                                     Huebner, E. Vonnegut (both Davis Polk) J. DelConte, L.
                                     Donahue, HS Bhattal, G. Koch (all AlixPartners) re: go
                                     forward planning and catch up.
     07/14/20       LJD              Review and comment on deck discussing confirmation.                   0.70
     07/14/20       LJD              Review and comment on quarterly fee app.                              0.80
     07/14/20       JD               Call with C. Robertson (Davis Polk) re: post-call catch up.           0.20
     07/14/20       JD               Call with T. Coleman, J. O'Connell, J. Turner (all PJT), M.           1.00
                                     Huebner, E. Vonnegut (both Davis Polk) J. DelConte, L.
                                     Donahue, HS Bhattal, G. Koch (all AlixPartners) re: go
                                     forward planning and catch up.
     07/14/20       KM               Call with A. DePalma, K. McCafferty (both AlixPartners),              1.80
                                     E. Schnitzler (PJT), D. Fogel, R. Shamblen, J. Doyle, W.
                                     DiNicola (Purdue), and K. McCarthy (Purdue) re: Project
                                     Catalyst VDR and diligence tracker.
     07/15/20       KM               Call with A. DePalma and K. McCafferty (both                          0.30
                                     AlixPartners), re: Project Catalyst due diligence status
                                     update.
     07/15/20       ADD              Call with A. DePalma and K. McCafferty (both                          0.30
                                     AlixPartners), re: Project Catalyst due diligence status
                                     update.
     07/16/20       ADD              Call with A. DePalma, K. McCafferty (both AlixPartners), J.           1.00
                                     Wang (PJT), D. Fogel, R. Shamblen, J. Doyle, W. DiNicola,
                                     and K. McCarthy (all Purdue) re: Project Catalyst VDR and
                                     diligence tracker.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 18 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                          Hours
     07/16/20       ADD              Call with A. DePalma and K. McCafferty (both                       0.50
                                     AlixPartners) re: Project Catalyst contract diligence
                                     process.
     07/16/20       KM               Call with A. DePalma and K. McCafferty (both                       0.50
                                     AlixPartners), re: Project Catalyst contract diligence
                                     process.
     07/16/20       KM               Call with A. DePalma, K. McCafferty (both AlixPartners), J.        1.00
                                     Wang (PJT), D. Fogel, R. Shamblen, J. Doyle, W. DiNicola
                                     (Purdue), and K. McCarthy (Purdue) re: Project Catalyst
                                     VDR and diligence tracker.
     07/16/20       JD               Weekly update call with M. Huebner, E. Vonnegut, C.                0.80
                                     Robertson (all Davis Polk), T. Coleman, J. O'Connell, J.
                                     Turner (all PJT), J. Lowne, M. Kesselman, R. Aleali (all
                                     Purdue) J. DelConte, L. Donahue, G. Koch (all
                                     AlixPartners) re: case status and go forward planning.
     07/16/20       JD               Call with R. Aleali (Purdue) re: group call follow-ups.            0.20
     07/16/20       LJD              Weekly update call with M. Huebner, E. Vonnegut, C.                0.80
                                     Robertson (all Davis Polk), T. Coleman, J. O'Connell, J.
                                     Turner (all PJT), J. Lowne, M. Kesselman, R. Aleali (all
                                     Purdue) J. DelConte, L. Donahue, G. Koch (all
                                     AlixPartners) re: case status and go forward planning.
     07/16/20       LJD              Review and comment on UCC deck.                                    1.10
     07/16/20       LJD              Debrief call with PJT.                                             0.50
     07/16/20       GJK              Weekly update call with M. Huebner, E. Vonnegut, C.                0.80
                                     Robertson (all Davis Polk), T. Coleman, J. O'Connell, J.
                                     Turner (all PJT), J. Lowne, M. Kesselman, R. Aleali (all
                                     Purdue) J. DelConte, L. Donahue, G. Koch (all
                                     AlixPartners) re: case status and go forward planning.
     07/16/20       HSB              Review draft of document with K. Buckfire's (Board                 0.50
                                     Member) questions list and corresponding answers.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00          Main Document
                                                       Pg 19 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                         Hours
     07/16/20       HSB              Review framework of August business plan document                 1.00
                                     draft prepared by J. Lowne (Purdue).
     07/16/20       HSB              Review Adhansia forecasts and reported results                    0.60
     07/16/20       HSB              Compare outline of August business plan draft to April            0.40
                                     version and evaluated additional descriptions based on
                                     ytd financial performance.
     07/17/20       HSB              Review list of answers to K. Buckfire's (Board Member)            0.30
                                     questions.
     07/17/20       HSB              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,        0.50
                                     L. Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, and N.
                                     Simon (all AlixPartners) re: Weekly Update call.
     07/17/20       HSB              Review sections of the April business plan document for           0.30
                                     info related to K. Buckfire's (Board Member) questions.
     07/17/20       GJK              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,        0.50
                                     L. Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, and N.
                                     Simon (all AlixPartners) re: Weekly Update call.
     07/17/20       NAS              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,        0.50
                                     L. Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, and N.
                                     Simon (all AlixPartners) re: Weekly Update call.
     07/17/20       LJD              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,        0.50
                                     L. Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, and N.
                                     Simon (all AlixPartners) re: Weekly Update call.
     07/17/20       LJD              Review UCC / AHC deck and comment.                                1.50
     07/17/20       MFR              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,        0.50
                                     L. Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, and N.
                                     Simon (all AlixPartners) re: Weekly Update call.
     07/17/20       FOS              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,        0.50
                                     L. Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, and N.
                                     Simon (all AlixPartners) re: Weekly Update call.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 20 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                           Hours
     07/17/20       SKL              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,          0.50
                                     L. Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, and N.
                                     Simon (all AlixPartners) re: Weekly Update call.
     07/17/20       SJC              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,          0.50
                                     L. Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, and N.
                                     Simon (all AlixPartners) re: Weekly Update call.
     07/17/20       JD               Create agenda for the Purdue weekly update call.                    0.30
     07/17/20       JD               Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,          0.50
                                     L. Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, and N.
                                     Simon (all AlixPartners) re: Weekly Update call.
     07/17/20       ADD              Prepare for AlixPartners engagement team update call.               0.50
     07/17/20       ADD              Call with HS Bhattal, S. Canniff, J. DelConte, A. DePalma,          0.50
                                     L. Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, and N.
                                     Simon (all AlixPartners) re: Weekly Update call.
     07/20/20       JD               Review LEK non-reliance letter.                                     0.20
     07/20/20       JD               Correspondence with PJT and management re: process                  0.40
                                     for sharing the distributable value presentation with the
                                     individual creditors.
     07/20/20       HSB              Review Customer Program Reports prepared by S.                      0.30
                                     Lemack (AlixPartners).
     07/21/20       HSB              Call with J. O'Connell, J. Turner (both PJT), M. Huebner,           0.60
                                     E. Vonnegut, C. Robertson, B. Kaminetsky (all Davis
                                     Polk), G. Koch, HS Bhattal, J. DelConte and L. Donahue
                                     (all AlixPartners) re: go forward planning.
     07/21/20       HSB              Review draft of Management's UCC presentation.                      1.40
     07/21/20       JD               Call with J. O'Connell, J. Turner (both PJT), M. Huebner,           0.60
                                     E. Vonnegut, C. Robertson, B. Kaminetsky (all Davis
                                     Polk), G. Koch, HS Bhattal, J. DelConte and L. Donahue
                                     (all AlixPartners) re: go forward planning.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 21 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                          Hours
     07/21/20       JD               Call with C. Robertson (Davis Polk) re: open issues.               0.10
     07/21/20       JD               Review and comment on chart detailing the positions of             0.70
                                     the various committees in the case.
     07/21/20       LJD              Prepare for and attend call with J. O'Connell, J. Turner           0.70
                                     (both PJT), M. Huebner, E. Vonnegut, C. Robertson, B.
                                     Kaminetsky (all Davis Polk), G. Koch, HS Bhattal, J.
                                     DelConte and L. Donahue (all AlixPartners) re: go forward
                                     planning.
     07/22/20       JD               Call with M. Kesselman (Purdue), J. O’Connell, J. Turner           0.60
                                     (both PJT) re: case update.
     07/22/20       HSB              Review updated draft of responses to K. Buckfire (Board            0.30
                                     Member) questions.
     07/22/20       HSB              Review weekly sales report (week ending 07/17)                     0.30
                                     prepared by S. Lemack (AlixPartners).
     07/24/20       HSB              Review disclosure statements and related liquidation               1.00
                                     analysis for recent pharma bankruptcies.
     07/24/20       HSB              Review updated draft of responses to Purdue Board's                0.30
                                     strategic questions.
     07/24/20       HSB              Continue to review disclosure statements & liquidation             0.40
                                     analysis for recent pharma bankruptcies.
     07/24/20       HSB              Call with HS Bhattal, J. DelConte, A. DePalma, L.                  0.60
                                     Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, N. Simon
                                     (all AlixPartners) re: Weekly team update call.
     07/24/20       JD               Prepare agenda for AlixPartners weekly update call.                0.30
     07/24/20       JD               Call with HS Bhattal, J. DelConte, A. DePalma, L.                  0.60
                                     Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, N. Simon
                                     (all AlixPartners) re: Weekly team update call.
     07/24/20       ADD              Call with HS Bhattal, J. DelConte, A. DePalma, L.                  0.60
                                     Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, N. Simon

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 22 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                             Hours
                                     (all AlixPartners) re: Weekly team update call.
     07/24/20       ADD              Prepare for AlixPartners internal Purdue engagement                   0.30
                                     team update meeting.
     07/24/20       LJD              Call with HS Bhattal, J. DelConte, A. DePalma, L.                     0.60
                                     Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, N. Simon
                                     (all AlixPartners) re: Weekly team update call.
     07/24/20       MFR              Prepare for and attend call with HS Bhattal, S. Canniff, J.           0.60
                                     DelConte, A. DePalma, L. Donahue, G. Koch, S. Lemack,
                                     F. Silva, M. Rule, and N. Simon (all AlixPartners) re:
                                     Weekly Update call.
     07/24/20       FOS              Call with HS Bhattal, J. DelConte, A. DePalma, L.                     0.60
                                     Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, N. Simon
                                     (all AlixPartners) re: Weekly team update call.
     07/24/20       SKL              Call with HS Bhattal, J. DelConte, A. DePalma, L.                     0.60
                                     Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, N. Simon
                                     (all AlixPartners) re: Weekly team update call.
     07/24/20       NAS              Call with HS Bhattal, J. DelConte, A. DePalma, L.                     0.60
                                     Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, N. Simon
                                     (all AlixPartners) re: Weekly team update call.
     07/24/20       GJK              Call with HS Bhattal, J. DelConte, A. DePalma, L.                     0.60
                                     Donahue, G. Koch, S. Lemack, F. Silva, M. Rule, N. Simon
                                     (all AlixPartners) re: Weekly team update call.
     07/26/20       LJD              Prepare for and attend preparation call for UCC meeting               1.80
                                     tomorrow with M. Kesselman, C. Landau, J. Lowne, R.
                                     Aleali (all Purdue), J. O'Connell, J. Turner (both PJT), M.
                                     Huebner, E. Vonnegut (both Davis Polk), J. DelConte, and
                                     L. Donahue (both AlixPartners).
     07/26/20       JD               Prep call for UCC call tomorrow with M. Kesselman, C.                 1.60
                                     Landau, J. Lowne, R. Aleali (all Purdue), J. O'Connell, J.
                                     Turner (both PJT), M. Huebner, E. Vonnegut (both Davis

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 23 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                           Hours
                                     Polk), J. DelConte, and L. Donahue (both AlixPartners).
     07/27/20       HSB              Review final draft of document with responses to strategic          0.30
                                     questions raised by the Purdue Board.
     07/28/20       HSB              Review weekly cash flow model file prepared by S.                   0.80
                                     Lemack (AlixPartners).
     07/28/20       HSB              Review investments file prepared by S. Lemack                       0.50
                                     (AlixPartners).
     07/28/20       NAS              Diligence call with D. Jefferies (Mundipharma Treasurer),           1.10
                                     G. Koch (AlixPartners), and other Mundipharma diligence
                                     advisors.
     07/28/20       GJK              Diligence call with D. Jefferies (Mundipharma Treasurer),           1.10
                                     N. Simon (AlixPartners), and other Mundipharma
                                     diligence advisors.
     07/29/20       HSB              Review OCP report prepared by S. Lemack (AlixPartners).             0.30
     07/29/20       HSB              Review disclosure statements for recent pharma                      0.60
                                     bankruptcies.
     07/30/20       GJK              Mundipharma diligence call with S. Jamieson                         1.80
                                     (Management Revisions), N. Simon (AlixPartners), and
                                     other Mundipharma diligence advisors.
     07/30/20       GJK              Discussion with N. Simon (AlixPartners), FTI, and                   0.80
                                     Province re: current status of Mundipharma diligence
                                     process and post-call debrief with N. Simon
                                     (AlixPartners).
     07/30/20       NAS              Mundipharma diligence call with S. Jamieson                         1.80
                                     (Management Revisions), G. Koch (AlixPartners), and
                                     other Mundipharma diligence advisors.
     07/30/20       NAS              Discussion with G. Koch (AlixPartners), FTI, and Province           0.80
                                     re: current status of Mundipharma diligence process and
                                     post-call debrief with G. Koch (AlixPartners).


2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00         Main Document
                                                       Pg 24 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                        Hours
     07/31/20       GJK              Call with HS Bhattal, J. DelConte, A. DePalma, L.                0.50
                                     Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule, F.
                                     Silva, N. Simon (all AlixPartners) re: Weekly team update
                                     call.
     07/31/20       GJK              Provide Mundipharma update on weekly AlixPartners                0.50
                                     team coordinating call.
     07/31/20       JD               Prepare agenda for Alix weekly update call.                      0.30
     07/31/20       JD               Call with HS Bhattal, J. DelConte, A. DePalma, L.                0.50
                                     Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule, F.
                                     Silva, N. Simon (all AlixPartners) re: Weekly team update
                                     call.
     07/31/20       LJD              Call with HS Bhattal, J. DelConte, A. DePalma, L.                0.50
                                     Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule, F.
                                     Silva, N. Simon (all AlixPartners) re: Weekly team update
                                     call.
     07/31/20       MFR              Call with HS Bhattal, J. DelConte, A. DePalma, L.                0.50
                                     Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule, F.
                                     Silva, N. Simon (all AlixPartners) re: Weekly team update
                                     call.
     07/31/20       MFR              Calls with F. Silva (AlixPartners) re: UCC Information           0.30
                                     requests.
     07/31/20       SKL              Call with HS Bhattal, J. DelConte, A. DePalma, L.                0.50
                                     Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule, F.
                                     Silva, N. Simon (all AlixPartners) re: Weekly team update
                                     call.
     07/31/20       FOS              Call with HS Bhattal, J. DelConte, A. DePalma, L.                0.50
                                     Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule, F.
                                     Silva, N. Simon (all AlixPartners) re: Weekly team update
                                     call.
     07/31/20       FOS              Calls with M. Rule (AlixPartners) re: UCC Information            0.30

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 25 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101


     Date           Consultant       Description of Services                                             Hours
                                     requests.
     07/31/20       NAS              Call with HS Bhattal, J. DelConte, A. DePalma, L.                     0.50
                                     Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule, F.
                                     Silva, N. Simon (all AlixPartners) re: Weekly team update
                                     call.
     07/31/20       KM               Call with R. Schnitzler (PJT), A. DePalma (AlixPartners)              0.60
                                     and J. Lieberman (SK Capital) re: interested party
                                     diligence update.
     07/31/20       KM               Call with HS Bhattal, J. DelConte, A. DePalma, L.                     0.50
                                     Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule, F.
                                     Silva, N. Simon (all AlixPartners) re: Weekly team update
                                     call.
     07/31/20       ADD              Call with R. Schnitzler (PJT), K. McCafferty (AlixPartners)           0.60
                                     and J. Lieberman (SK Capital) re: Interested party
                                     diligence update.
     07/31/20       ADD              Prepare for AlixPartners internal Purdue engagement                   0.40
                                     team update meeting.
     07/31/20       ADD              Call with HS Bhattal, J. DelConte, A. DePalma, L.                     0.50
                                     Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule, F.
                                     Silva, N. Simon (all AlixPartners) re: Weekly team update
                                     call.
     07/31/20       HSB              Call with HS Bhattal, J. DelConte, A. DePalma, L.                     0.50
                                     Donahue, G. Koch, S. Lemack, K. McCafferty, M. Rule, F.
                                     Silva, N. Simon (all AlixPartners) re: Weekly team update
                                     call.
                                                                                           Total         140.00




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 26 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Chapter 11 Process/Case Management
     Client/Matter #             012589.00101



     Fee Recap:

     Consultant                                              Hours         Rate            Amount
     Andrew D DePalma                                         20.00      515.00          10,300.00
     Sam K Lemack                                              2.90      515.00           1,493.50
     Nate A Simon                                              5.90      515.00           3,038.50
     Fernando O Silva                                          3.20      645.00           2,064.00
     Sam J Canniff                                             1.80      645.00           1,161.00
     HS Bhattal                                               32.20      840.00          27,048.00
     Gabe J Koch                                               9.90      840.00           8,316.00
     Mark F Rule                                               3.20      910.00           2,912.00
     Jesse DelConte                                           18.60      950.00          17,670.00
     Kevin M McCafferty                                       17.20      950.00          16,340.00
     Lisa Donahue                                             25.10     1,195.00         29,994.50
     Total Hours & Fees                                     140.00                      120,337.50




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 27 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103



     Date           Consultant       Description of Services                                          Hours
     07/01/20       HSB              Meeting with HS Bhattal and S. Lemack (both                        0.90
                                     AlixPartners) to discuss cash reporting process and
                                     procedures.
     07/01/20       SKL              Meeting with HS Bhattal and S. Lemack (both                        0.90
                                     AlixPartners) to discuss cash reporting process and
                                     procedures.
     07/01/20       SKL              Prepare the Purdue and Rhodes IAC summaries and                    1.50
                                     prepared updated to the deck accordingly.
     07/01/20       SKL              Finalize updates to the Purdue and Rhodes cash                     1.40
                                     summaries and prepared list of open items.
     07/01/20       SKL              Review the latest EastWest cash transaction report and             2.00
                                     categorized for the week ended 06/26 cash report.
     07/01/20       SKL              Review the latest Paysource cash transaction report and            1.60
                                     categorized for the week ended 06/26 cash report.
     07/01/20       SKL              Create accounts payable release file.                              0.80
     07/02/20       SKL              Create accounts payable release file.                              0.80
     07/02/20       SKL              Prepare and finalize updates to the weekly cash report             1.90
                                     deck and circulated for final sign-off.
     07/02/20       SKL              Review updates provided by E. Nowakowski (Purdue) and              1.40
                                     J. Liceaga (TXP) and finalized updates to the Purdue and
                                     Rhodes cash summaries accordingly.
     07/02/20       SKL              Update the latest Purdue forecast with this past week's            1.90
                                     cash actuals and prepared the Purdue forecast to actual
                                     analysis.
     07/02/20       SKL              Update the latest Rhodes forecast with this past week's            1.50
                                     cash actuals and prepared the Rhodes forecast to actual
                                     analysis.
     07/02/20       JD               Correspondence with HS Bhattal and S. Lemack (both                 0.70
                                     AlixPartners) re: last 2 weekly forecast to actual cash

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 28 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103


     Date           Consultant       Description of Services                                          Hours
                                     reports with review of the latest reports.
     07/06/20       SKL              Create accounts payable release file.                              0.90
     07/06/20       SKL              Prepare the latest Monthly Flash reports and provided to           0.40
                                     R. Aleali (Purdue) per her request.
     07/06/20       SKL              Finalize the Purdue and Rhodes Medicaid piece of the               2.10
                                     March Customer Programs report.
     07/06/20       SKL              Finalize the Purdue and Rhodes Commercial rebate piece             2.70
                                     of the March Customer Programs report.
     07/06/20       SKL              Prepare breakdown of June prepetition payments per J.              0.80
                                     Lowne (Purdue) request.
     07/06/20       SKL              Update the Medicaid by state breakout for the Customer             1.30
                                     Programs report.
     07/06/20       SKL              Finalize updates to the rebate summary section of the              1.90
                                     March Customer Programs report and circulated for final
                                     sign-off.
     07/07/20       SKL              Prepare operational disbursements through 2020 and                 2.30
                                     began preparing the updated analysis re: min cash
                                     balance.
     07/07/20       SKL              Finalize updates to the Medicaid piece of the March                1.80
                                     Customer Programs report based on the feedback
                                     provided by E. Nowakowski (Purdue) and circulated for
                                     final sign-off.
     07/07/20       SKL              Prepare analysis of the latest retained professional               0.70
                                     payments and circulated inquiry to H. Benson (TXP) to
                                     help provide additional info.
     07/07/20       SKL              Finalize updates to the week ended 06/26 cash report and           1.30
                                     circulated to the DPW team to begin the production
                                     process.
     07/07/20       SKL              Finalize updates to the Min. Cash Analysis based on the            2.20
                                     feedback provided by J. DelConte (AlixPartners) and
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 29 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103


     Date           Consultant       Description of Services                                            Hours
                                     circulated update to the AlixPartners team.
     07/07/20       SKL              Create accounts payable release file.                                0.80
     07/08/20       SKL              Create accounts payable release file.                                0.70
     07/09/20       SKL              Create accounts payable release file.                                0.90
     07/09/20       SKL              Call with HS Bhattal, S. Lemack and J. DelConte (all                 0.50
                                     AlixPartners) re: minimum cash balance analysis.
     07/09/20       SKL              Review the latest EastWest cash transaction report and               2.00
                                     categorized for the week ended 07/03 cash report.
     07/09/20       SKL              Review the latest Paysource cash transaction report and              1.90
                                     categorized for the week ended 07/03 cash report.
     07/09/20       SKL              Review and reconcile the latest investment activity files            1.30
                                     provided by J. Liceaga (TXP) and updated the investment
                                     section of the week ended 07/03 weekly cash report
                                     accordingly.
     07/09/20       SKL              Review and reconcile the latest IAC cash activity provided           1.40
                                     by J. Liceaga (TXP) and circulated list of open-items to E.
                                     Nowakowski (Purdue).
     07/09/20       JD               Review latest cash flow forecasts, cash actual reporting             1.20
                                     and business plan cash forecasts to respond to
                                     outstanding questions from the AHC on year end cash
                                     forecast.
     07/09/20       JD               Call with HS Bhattal, S. Lemack and J. DelConte (all                 0.50
                                     AlixPartners) re: minimum cash balance analysis.
     07/09/20       HSB              Call with HS Bhattal, S. Lemack and J. DelConte (all                 0.50
                                     AlixPartners) re: minimum cash balance analysis.
     07/10/20       SKL              Create accounts payable release file.                                0.80
     07/10/20       SKL              Finalize reconciliation of the IAC feedback provided by J.           1.40
                                     Liceaga (TXP) and R. Brown (Purdue) and updated the
                                     weekly cash report accordingly.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 30 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103


     Date           Consultant       Description of Services                                           Hours
     07/10/20       SKL              Update the latest Rhodes forecast with this past week's             1.60
                                     cash actuals and prepared the Rhodes forecast to actual
                                     analysis.
     07/10/20       SKL              Update the latest Purdue forecast with this past week's             1.60
                                     cash actuals and prepared the Purdue forecast to actual
                                     analysis.
     07/13/20       SKL              Review the latest Purdue investment activity and                    2.20
                                     prepared the updated Purdue account balances for the
                                     June Monthly Operating Report.
     07/13/20       SKL              Review and reconcile the latest feedback provided by J.             2.30
                                     Liceaga (TXP) and R. Brown (Purdue) re: week ended
                                     07/03 cash report and updated the report accordingly.
     07/13/20       SKL              Finalize updates to the week ended 07/03 weekly cash                1.90
                                     report deck and circulated internally for final sign-off.
     07/13/20       SKL              Review latest batch of Indemnitee invoices provided by C.           0.50
                                     MacDonald (Purdue) and included in today's AP release
                                     files.
     07/13/20       SKL              Create accounts payable release file.                               0.80
     07/13/20       SKL              Finalize updates to the May PEO Flash report and sent to            0.50
                                     Chris Robertson (Davis Polk) to begin the production
                                     process.
     07/13/20       JD               Review and provide comments on the latest cash report.              0.50
     07/13/20       HSB              Review underlying excel document for the weekly cash                0.20
                                     report.
     07/13/20       HSB              Review weekly cash actuals report for the week of 7/03              0.80
                                     prepared by S. Lemack (AlixPartners).
     07/14/20       JD               Review minimum cash analysis put together by S. Lemack              0.50
                                     (AlixPartners).
     07/14/20       SKL              Create accounts payable release file.                               0.60

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 31 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103


     Date           Consultant       Description of Services                                            Hours
     07/14/20       SKL              Continue to finalize updates to the Min. Cash Analysis               1.80
                                     based on the inquiry from FTI.
     07/14/20       SKL              Review and reconcile professional payments made in June              2.10
                                     and prepared the professional payment section of the
                                     Monthly Operating Report accordingly.
     07/14/20       SKL              Finalize review of the cash receipts and disbursements               2.60
                                     from the month of June and prepared the updated cash
                                     activity section the Monthly Operating Report.
     07/15/20       SKL              Review updates provided by C. Ostrowski (Purdue) re:                 1.80
                                     Customer Programs and finalized updates to the report.
     07/15/20       SKL              Review the latest EastWest cash transaction report                   2.10
                                     provided by J. Liceaga (TXP) and categorized for the week
                                     ended 07/10 cash report.
     07/15/20       SKL              Create accounts payable release file.                                0.70
     07/15/20       SKL              Review the latest PaySource cash transaction report and              1.80
                                     categorized for the week ended 07/10 cash report.
     07/15/20       SKL              Review and reconcile the latest IAC transactions,                    1.50
                                     prepared the updated IAC summaries and prepared list of
                                     open IAC inquiries for J. Liceaga (TXP) and E.
                                     Nowakowski (Purdue) to review.
     07/15/20       SKL              Review and reconcile the latest Purdue investment                    0.90
                                     activity and updated the weekly cash report accordingly.
     07/15/20       HSB              Review underlying excel file with financial statements for           1.20
                                     May reporting.
     07/15/20       HSB              Analyze actual ytd financial results per the May flash               0.60
                                     report and compared against business plan forecasts.
     07/16/20       SKL              Review and reconcile the latest Rhodes Medicaid and                  1.70
                                     Commercial rebate info provided by the Rhodes Pharma
                                     team and updated the April Customer Programs report
                                     accordingly.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 32 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103


     Date           Consultant       Description of Services                                            Hours
     07/16/20       SKL              Review and reconcile the latest Purdue Medicaid and                  2.20
                                     Commercial rebate info provided by the E. Nowakowski
                                     (Purdue) and updated the April Customer Programs
                                     report accordingly.
     07/16/20       SKL              Finalize updates to the remaining sections of the April              2.60
                                     Customer Programs report, Customer Programs deck, and
                                     circulated update to C. Ostrowski (Purdue) for final sign-
                                     off.
     07/16/20       SKL              Review the latest feedback provided by C. Ostrowski                  1.60
                                     (Purdue) re: April's Customer Programs report, updated
                                     the report accordingly, and began preparing a redacted
                                     version of the final deck.
     07/16/20       SKL              Create accounts payable release file.                                0.80
     07/17/20       SKL              Create accounts payable release file.                                1.10
     07/17/20       SKL              Finalize review of the latest weekly cash report feedback            1.30
                                     provided by J. Liceaga (TXP) and R. Brown (Purdue) and
                                     updated the Purdue and Rhodes cash summaries
                                     accordingly.
     07/17/20       SKL              Prepare the updated Purdue forecast-to-actuals section of            1.30
                                     the weekly cash report and prepared and finalized the
                                     Purdue slides of the report.
     07/17/20       SKL              Prepare the updated Rhodes forecast-to-actuals section of            1.30
                                     the weekly cash report and prepared and finalized the
                                     Rhodes slides of the report.
     07/17/20       SKL              Finalize Min. Cash Analysis and prepared updated                     0.80
                                     response to the AHC open question list.
     07/17/20       SKL              Review and reconcile prepetition invoices paid in June and           0.60
                                     prepared updated analysis for J. Lowne (Purdue) review.
     07/17/20       SKL              Review the docket for the latest fee applications filed by           1.30
                                     Restructuring and Retained Professionals to updated our
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00               Main Document
                                                       Pg 33 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103


     Date           Consultant       Description of Services                                              Hours
                                     professional tracker accordingly.
     07/17/20       JD               Review and provide comments on the latest cash forecast                0.50
                                     to actual.
     07/17/20       HSB              Review weekly cash report prepared by S. Lemack                        0.70
                                     (AlixPartners).
     07/20/20       HSB              Review updated weekly cash report (week ended 7/10)                    0.20
                                     prepared by S. Lemack (AlixPartners).
     07/20/20       JD               Review and provide comments on latest draft forecast to                0.60
                                     actual cash report.
     07/20/20       SKL              Create accounts payable release file.                                  1.00
     07/20/20       SKL              Finalize remaining updates to the week ended 07/10 cash                0.80
                                     report and circulated for final sign-off.
     07/20/20       SKL              Review the latest OCP payment inquiry and prepared                     1.30
                                     updated OCP breakdown.
     07/20/20       SKL              Finalize remaining updates to the March and April                      2.10
                                     Customer Program's reports and circulated for final sign-
                                     off.
     07/20/20       SKL              Prepare for and participate in OCP discussion with C.                  0.50
                                     MacDonald (Purdue).
     07/20/20       SKL              Begin reconciliation of the latest fee applications filed by           1.40
                                     retained professionals re: 13-week forecast.
     07/20/20       SKL              Continue reconciliation of the latest fee applications filed           2.00
                                     by restructuring professionals re: 13-week forecast.
     07/21/20       SKL              Refresh the week ended 07/10 cash report with the latest               1.50
                                     IAC feedback provided by J. Liceaga (TXP) and
                                     recirculated final version of the deck.
     07/21/20       SKL              Review latest feedback and reconciliation of customer                  0.50
                                     deposits re: 13-week cash forecast.
     07/21/20       SKL              Review the latest EastWest cash transaction report                     2.00
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 34 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103


     Date           Consultant       Description of Services                                          Hours
                                     provided by J. Liceaga (TXP) and categorized for the week
                                     ended 07/17 cash report.
     07/21/20       SKL              Review the latest Paysource transaction report and                 1.80
                                     categorized for the week ended 07/17 cash report.
     07/21/20       SKL              Review and reconcile the latest Purdue rebate tracker              1.30
                                     provided by D. Krishnan (Purdue) and updated the week
                                     ended 07/17 cash report accordingly.
     07/21/20       SKL              Review and reconcile the latest IAC transactions for               1.20
                                     Purdue and Rhodes and prepared the updated IAC
                                     summaries for the week ended 07/17 cash report
                                     accordingly.
     07/21/20       SKL              Create accounts payable release file.                              0.80
     07/22/20       SKL              Create accounts payable release file.                              0.80
     07/22/20       SKL              Finalize updates to the Purdue section of the week ended           1.60
                                     07/17 cash report, prepared the forecast-to-actuals
                                     analysis and updated the cash report accordingly.
     07/22/20       SKL              Finalize updates to the Rhodes section of the week ended           1.30
                                     07/17 cash report, prepared the forecast-to-actuals
                                     analysis and updated the cash report accordingly.
     07/22/20       SKL              Review and reconcile the latest Purdue weekly sales info           1.20
                                     provided by E. Nowakowski (Purdue) and prepared the
                                     updated Purdue weekly sales report accordingly.
     07/22/20       SKL              Review and reconcile the latest Rhodes weekly sales info           1.00
                                     provided by P. Phouthasone (Rhodes) and prepared the
                                     updated Rhodes weekly sales report accordingly.
     07/22/20       SKL              Review and reconcile non-recurring legal fees based on             2.10
                                     the May 2020 financials provided by the company.
     07/22/20       SKL              Begin preparing updated Liquidation Analysis based on              1.30
                                     May financials.


2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00               Main Document
                                                       Pg 35 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103


     Date           Consultant       Description of Services                                              Hours
     07/22/20       SKL              Prepare for Liquidation analysis meeting.                              0.60
     07/22/20       JD               Review and provide comments on latest cash forecast to                 0.30
                                     actual report.
     07/22/20       HSB              Review weekly cash report (week ending 07/17) prepared                 0.40
                                     by S. Lemack (AlixPartners).
     07/23/20       SKL              Finalize updates to the week ended 07/17 weekly cash                   1.40
                                     report based on the feedback provided by J. Liceaga
                                     (TXP) and circulated for final sign-off.
     07/23/20       SKL              Finalize review and reconciliation of non-recurring legal              1.40
                                     fees.
     07/23/20       SKL              Continue to finalize review and reconciliation of the latest           2.30
                                     fee applications filed by retained professionals re: 13-
                                     week forecast.
     07/23/20       SKL              Continue to finalize review and reconciliation of the latest           2.20
                                     fee applications filed by restructuring professionals re:
                                     13-week forecast.
     07/23/20       SKL              Create accounts payable release file.                                  1.20
     07/24/20       SKL              Create accounts payable release file.                                  0.80
     07/24/20       SKL              Continue to create a refreshed liquidation analysis based              2.70
                                     on May financials, and began reviewing the underlying
                                     assumptions for the high, mid and low case.
     07/24/20       SKL              Finalize review of the restructuring professional fee                  1.80
                                     applications, updated the restructuring professional
                                     tracker, and circulated list of open inquiries to C.
                                     MacDonald (Purdue).
     07/24/20       SKL              Finalize review of the retained professional fee                       1.20
                                     applications, update the retained professional tracker,
                                     and circulate list of open inquiries to C. MacDonald
                                     (Purdue).

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 36 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103


     Date           Consultant       Description of Services                                            Hours
     07/24/20       SKL              Begin updating the latest Purdue 13-week forecast                    1.80
                                     summary and bringing in the latest A/P and A/R source
                                     information.
     07/27/20       SKL              Create accounts payable release file.                                0.70
     07/27/20       SKL              Review and reconcile the latest receipt forecast and                 2.40
                                     update the Purdue cash forecast accordingly.
     07/27/20       SKL              Pull the latest Purdue A/R detail from SAP and begin                 1.50
                                     updating the receipt section of the Purdue forecast
                                     accordingly.
     07/27/20       SKL              Pull the latest Purdue A/P detail from SAP and begin                 1.80
                                     updating the operating expense section of the Purdue
                                     forecast accordingly.
     07/27/20       SKL              Review and reconcile the latest Purdue customer rebate               2.60
                                     forecast and update the Purdue cash forecast accordingly.
     07/28/20       SKL              Finalize review and reconciliation of latest retained                1.80
                                     professional fee applications filed and update the Purdue
                                     cash forecast accordingly.
     07/28/20       SKL              Finalize review and reconciliation of latest restructuring           1.80
                                     professional fee applications filed and update the Purdue
                                     cash forecast accordingly.
     07/28/20       SKL              Review the latest EastWest cash transaction report                   1.80
                                     provided by J. Liceaga (TXP) and categorized for the week
                                     ended 07/24 cash report.
     07/28/20       SKL              Review the latest Paysource transaction report and                   2.40
                                     Integrated Payables report and categorized for the week
                                     ended 07/24 cash report.
     07/28/20       SKL              Review and reconcile latest finance report slides from C.            1.10
                                     George (Purdue) and redact and recirculate deck to begin
                                     the production process.
     07/28/20       SKL              Create accounts payable release file.                                0.60
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 37 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103


     Date           Consultant       Description of Services                                            Hours
     07/29/20       SKL              Create accounts payable release file.                                0.80
     07/29/20       SKL              Prepare for and participate in discussions with C.                   1.10
                                     MacDonald (Purdue) re: OCP fees/expenses incurred.
     07/29/20       SKL              Review and reconcile latest OCP fee/expense detailed                 1.60
                                     provided by C. MacDonald (Purdue) and updated the OCP
                                     report accordingly.
     07/29/20       SKL              Prepare final list of updates for the June OCP report and            2.10
                                     circulated final report for DPW review.
     07/29/20       SKL              Review and reconcile the latest IAC transactions for                 1.10
                                     Purdue and Rhodes and prepared the updated IAC
                                     summaries for the week ended 07/24 cash report
                                     accordingly.
     07/29/20       SKL              Review latest feedback provided re: Rhodes customer                  2.60
                                     rebates and update the Rhodes cash forecast accordingly.
     07/30/20       SKL              Create accounts payable release file.                                0.60
     07/30/20       SKL              Pull the latest Rhodes A/P detail from SAP and begin                 1.30
                                     updating the operating expense section of the Rhodes
                                     forecast accordingly.
     07/30/20       SKL              Pull the latest Purdue A/R detail from SAP and begin                 1.20
                                     updating the receipt section of the Purdue forecast
                                     accordingly.
     07/30/20       SKL              Finalize updates to the customer receipt section of the              2.10
                                     Rhodes cash forecast.
     07/30/20       SKL              Finalize updates to the operating expense section of the             2.40
                                     Rhodes cash forecast.
     07/30/20       SKL              Finalize updates to the IAC receipts section of the Rhodes           1.70
                                     cash forecast.
     07/31/20       SKL              Finalize updates to the IAC disbursements section of the             1.20
                                     Rhodes cash forecast.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 38 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103


     Date           Consultant       Description of Services                                          Hours
     07/31/20       SKL              Prepare updated Rhodes forecast-to-actual slides for the           0.60
                                     week ended 07/24 cash forecast.
     07/31/20       SKL              Prepare updated Purdue forecast-to-actual slides for the           0.60
                                     week ended 07/24 cash forecast.
     07/31/20       SKL              Finalize updates to the Purdue cash forecast and update            2.40
                                     the Purdue slides of the latest cash forecast deck
                                     accordingly.
     07/31/20       SKL              Finalize updates to the Rhodes cash forecast and update            2.10
                                     the Rhodes slides of the latest cash forecast deck
                                     accordingly.
     07/31/20       SKL              Update the cash forecast with the latest feedback                  0.70
                                     provided and recirculate for final sign-off.
     07/31/20       SKL              Create accounts payable release file.                              0.90
     07/31/20       HSB              Review Cash Forecast report prepared by S. Lemack                  0.70
                                     (AlixPartners).
                                                                                         Total        191.20




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 39 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Cash Management
     Client/Matter #             012589.00103



     Fee Recap:

     Consultant                                              Hours         Rate            Amount
     Sam K Lemack                                            180.20      515.00          92,803.00
     HS Bhattal                                                6.20      840.00           5,208.00
     Jesse DelConte                                            4.80      950.00           4,560.00
     Total Hours & Fees                                     191.20                      102,571.00




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 40 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Communication with Interested Parties
     Client/Matter #             012589.00104



     Date           Consultant       Description of Services                                            Hours
     07/01/20       ADD              Call with J. DelConte, A. DePalma, K. McCafferty (all                0.80
                                     AlixPartners), R. Schnitzler (PJT), D. Fogel, R. Shamblen,
                                     J. Doyle, D. Lundie (Purdue) K. McCarthy (Purdue) re:
                                     Project Catalyst interview with interested party.
     07/01/20       ADD              Call with J. DelConte, A. DePalma and K. McCafferty (all             1.50
                                     AlixPartners), R. Schnitzler (PJT), D. Fogel, R. Shamblen,
                                     J. Doyle, D. Lundie (Purdue) K. McCarthy (Purdue) re:
                                     Project Catalyst interview with a second interested party.
     07/01/20       JD               Call with J. DelConte, A. DePalma, K. McCafferty (all                0.80
                                     AlixPartners), R. Schnitzler (PJT), D. Fogel, R. Shamblen,
                                     J. Doyle, D. Lundie (Purdue) K. McCarthy (Purdue) re:
                                     Project Catalyst interview with interested party.
     07/01/20       JD               Partial participation in call with J. DelConte, A. DePalma           1.30
                                     and K. McCafferty (all AlixPartners), R. Schnitzler (PJT),
                                     D. Fogel, R. Shamblen, J. Doyle, D. Lundie (Purdue) K.
                                     McCarthy (Purdue) re: Project Catalyst interview with a
                                     second interested party.
     07/01/20       JD               Call with W. Curran, C. Robertson, C. Oluwole (all Davis             0.40
                                     Polk), T. Melvin, J. Turner (both PJT), M. Florence, J.
                                     Bragg (both Skadden), J. Bucholtz (both King &
                                     Spalding), R. Aleali, M. Kesselman (both Purdue) re: pre-
                                     call for Duff & Phelps call.
     07/01/20       BJF              Research third party confidentiality for due diligence               1.80
                                     request.
     07/01/20       JD               Correspondence with J. Doyle, R. Aleali (both Purdue) and            0.30
                                     C. Robertson (Davis Polk) re: Prodrug diligence items.
     07/01/20       JD               Review management comments on non-PEO April flash                    0.20
                                     report.
     07/01/20       JD               Correspondence with PJT and management re: Project                   0.40
                                     Catalyst diligence responses.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 41 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Communication with Interested Parties
     Client/Matter #             012589.00104


     Date           Consultant       Description of Services                                            Hours
     07/01/20       JD               Edit UCC diligence responses and collect and edit various            1.70
                                     responsive excel files to share. Circulate documents to
                                     internal group for approval prior to moving to get
                                     processed and uploaded.
     07/01/20       KM               Call with J. DelConte, A. DePalma and K. McCafferty (all             1.50
                                     AlixPartners), R. Schnitzler (PJT), D. Fogel, R. Shamblen,
                                     J. Doyle, D. Lundie (Purdue) K. McCarthy (Purdue) re:
                                     Project Catalyst interview with a second interested party.
     07/01/20       KM               Call with J. DelConte, A. DePalma, K. McCafferty (all                0.80
                                     AlixPartners), R. Schnitzler (PJT), D. Fogel, R. Shamblen,
                                     J. Doyle, D. Lundie (Purdue) K. McCarthy (Purdue) re:
                                     Project Catalyst interview with interested party.
     07/01/20       KM               Virtual working session with A. DePalma and K.                       2.00
                                     McCafferty (both AlixPartners), re: Project Catalyst due
                                     diligence status update and compilation of diligence
                                     responses, and upload materials to the VDR.
     07/02/20       ADD              Prepare and organize files provide by Davis Polk                     2.80
                                     eDiscovery team for upload to the data room.
     07/02/20       ADD              Upload files provided by David Polk eDiscovery team to               1.30
                                     the data room.
     07/02/20       JD               Review UCC motion for additional discovery and                       0.40
                                     examinations.
     07/02/20       JD               Review response to draft UCC diligence responses and                 0.50
                                     correspondence with production team to push to process
                                     documents and response.
     07/02/20       JD               Provide final responses to open business development                 0.30
                                     diligence questions.
     07/05/20       JD               Correspondence with Province re: status of open diligence            0.30
                                     items.
     07/05/20       JD               Correspondence with R. Collura and A. DePalma (both                  0.30
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 42 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Communication with Interested Parties
     Client/Matter #             012589.00104


     Date           Consultant       Description of Services                                            Hours
                                     AlixPartners) re: Province diligence question on the chart
                                     of accounts.
     07/05/20       JD               Review correspondence from A. DePalma (AlixPartners)                 0.30
                                     and C. Oluwole (Davis Polk) re: AHC questions on sharing
                                     materials.
     07/06/20       JD               Call with R. Aleali (Purdue) re: outstanding UCC diligence           0.40
                                     request items.
     07/06/20       JD               Correspondence with Purdue and Dechert teams re:                     0.50
                                     monitor requests.
     07/06/20       JD               Review AHC diligence questions and proposed responses.               0.30
     07/06/20       ADD              Compile and format materials submitted in response to                1.90
                                     diligence requests for approval, processing and
                                     production.
     07/07/20       ADD              Review and redact third-party information from board                 2.20
                                     materials submitted in response to diligence requests in
                                     preparation for production.
     07/07/20       SJC              Review and redact board meeting minutes in preparation               3.00
                                     for processing an upload to data room.
     07/07/20       SJC              Continue to review and redact board meeting minutes in               1.00
                                     preparation for processing an upload to data room.
     07/08/20       SJC              Review and redact Rhodes' board meeting minutes in                   4.00
                                     preparation for processing an upload to data room.
     07/08/20       ADD              Review and redact third-party information from board                 2.70
                                     materials (Rhodes entities) submitted in response to
                                     diligence requests in preparation for production.
     07/08/20       KM               Call with R. Schnitzler (PJT), interested party diligence            0.50
                                     team re: environmental response process overview.
     07/08/20       JD               Call with M. Diaz, B. Bromberg (both FTI), G. Coutts, H.             1.00
                                     Schenk (both Houlihan), J. Turner, R. Schnitzler (both
                                     PJT), J. Lowne, M. Ronning, D. Rosen (all Purdue) re:
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 43 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Communication with Interested Parties
     Client/Matter #             012589.00104


     Date           Consultant       Description of Services                                           Hours
                                     delayed bankruptcy emergence scenario.
     07/08/20       JD               Correspondence with J. Lowne (Purdue) and PJT re:                   0.60
                                     OxyContin only scenario request from the UCC and AHC.
     07/08/20       JD               Review final financial tables to be uploaded per UCC                0.20
                                     request.
     07/08/20       JD               Edit final business development diligence materials and             0.50
                                     send around to the internal group for final approval.
     07/09/20       JD               Attend AHC diligence questions meeting with B.                      0.70
                                     Bromberg, C. Kim, M. Diaz (all FTI), J. Turner, T. Melvin
                                     (both PJT), J. DelConte, S. Lemack, and HS Bhattal (all
                                     AlixPartners).
     07/09/20       JD               Review Project Catalyst proposed diligence response from            0.30
                                     D. Fogel (Purdue).
     07/09/20       ADD              Review and redact third-party information from files                1.90
                                     submitted in response to diligence requests in preparation
                                     for production.
     07/09/20       SJC              Review and redact Rhodes' board meeting minutes in                  3.00
                                     preparation for processing an upload to data room.
     07/09/20       SKL              Attend AHC diligence questions meeting with B.                      0.70
                                     Bromberg, C. Kim, M. Diaz (all FTI), J. Turner, T. Melvin
                                     (both PJT), J. DelConte, S. Lemack, and HS Bhattal (all
                                     AlixPartners).
     07/09/20       HSB              Attend AHC diligence questions meeting with B.                      0.70
                                     Bromberg, C. Kim, M. Diaz (all FTI), J. Turner, T. Melvin
                                     (both PJT), J. DelConte, S. Lemack, and HS Bhattal (all
                                     AlixPartners).
     07/10/20       SJC              Review and redact Rhodes board materials from the P                 2.50
                                     drive in preparation for processing an upload to data
                                     room.
     07/13/20       SJC              Review and redact board meeting minutes in preparation              2.00
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 44 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Communication with Interested Parties
     Client/Matter #             012589.00104


     Date           Consultant       Description of Services                                             Hours
                                     for processing an upload to data room.
     07/13/20       ADD              Compile and upload files provided in response to diligence            1.60
                                     request for processing and upload to the data room.
     07/13/20       JD               Correspondence with management re: FTI diligence                      0.30
                                     request on IMS data.
     07/13/20       JD               Call with J. Turner, R. Schnitzler, T. Melvin (all PJT), J.           1.50
                                     Lowne, E. Ruiz (both Purdue), M. Atkinson, S. Morrison
                                     (both Province), L. Szlenzinger (Jefferies), M. Diaz, B.
                                     Bromberg, C. Kim (all FTI), G. Coutts (Houlihan) re:
                                     OxyContin only scenario.
     07/14/20       JD               Call with M. Diaz (FTI), M. Atkinson (Province), L.                   0.50
                                     Szlenginger (Jefferies), G. Coutts (Houlihan), J. Lowne
                                     (Purdue), J. Turner, T. Melvin (PJT) re: business
                                     scenarios.
     07/14/20       JD               Correspondence with R. Aleali (Purdue) re: UCC managed                0.40
                                     care diligence questions.
     07/14/20       SJC              Review and redact Rhodes board meeting minutes in                     1.50
                                     preparation for processing an upload to data room.
     07/14/20       ADD              Research employee with insider titles and aggregate data              2.40
                                     for processing and upload to the dataroom.
     07/15/20       ADD              Upload diligence production provided by Davis Polk's                  2.10
                                     eDiscovery team to the virtual data room.
     07/15/20       ADD              Prepare files processed by Davis Polk's eDiscovery team               1.30
                                     for upload to the data room.
     07/15/20       SJC              Review and redact documents from P drive in preparation               1.00
                                     for processing an upload to data room.
     07/15/20       SJC              Continue to review and redact documents from P drive in               3.00
                                     preparation for processing an upload to data room.
     07/15/20       JD               Review latest IMS data to be uploaded for creditor                    0.30

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 45 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Communication with Interested Parties
     Client/Matter #             012589.00104


     Date           Consultant       Description of Services                                          Hours
                                     advisors.
     07/15/20       ADD              Research employee with insider titles and aggregate data           2.30
                                     for processing and upload to the dataroom.
     07/15/20       ADD              Compile and upload files provided in response to diligence         1.80
                                     request for processing and upload to the data room.
     07/16/20       ADD              Compile and prepare materials submitted in response to             1.00
                                     diligence requests for upload to data room.
     07/16/20       ADD              Identify documents produced in the data room at the                0.80
                                     request of Davis Polk.
     07/16/20       KM               Advisors meeting with R. Schnitzler (PJT), M. Gibson               0.60
                                     (Skadden), and interested party Diligence Team re:
                                     Project Catalyst.
     07/16/20       JD               Call with J. Lowne, E. Ruiz (both Purdue), J. Turner, T.           1.00
                                     Melvin (both PJT), M. Atkinson, S. Morrison (both
                                     Province), L. Szlenzinger (Jefferies), M. Diaz, B. Bromberg
                                     (FTI), G. Coutts (Houlihan) re: distributable value
                                     analysis.
     07/16/20       JD               Review questions and proposed responses to FTI diligence           1.20
                                     questions for the distributable value report.
     07/16/20       JD               Review and comment on follow up responses from the                 0.50
                                     company to certain AHC and UCC follow diligence
                                     questions.
     07/16/20       SJC              Continue to review and redact documents from P drive in            4.00
                                     preparation for processing an upload to data room.
     07/16/20       SJC              Review and redact documents from P drive in preparation            1.00
                                     for processing an upload to data room.
     07/17/20       SJC              Review and redact documents from P drive in preparation            3.50
                                     for processing an upload to data room.
     07/17/20       ADD              Compile and prepare materials submitted in response to             2.40

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 46 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Communication with Interested Parties
     Client/Matter #             012589.00104


     Date           Consultant       Description of Services                                            Hours
                                     diligence requests for upload to data room.
     07/20/20       ADD              Review outstanding diligence requests and compile                    2.40
                                     responses for review.
     07/20/20       ADD              Draft approval requests to produce to the Creditor                   1.10
                                     Committees items compiled in response to diligence
                                     requests.
     07/20/20       KM               Advisors meeting with R. Schnitzler (PJT), M. Gibson                 0.50
                                     (Skadden), and interested party Diligence Team re:
                                     Project Catalyst.
     07/20/20       JD               Correspondence with management and PJT re: scheduling                0.50
                                     the UCC and management meeting.
     07/20/20       JD               Provide responses to various questions from the AHC and              0.50
                                     the UCC on the distributable value deck.
     07/20/20       JD               Review responses from management on various questions                0.30
                                     from the AHC and UCC.
     07/21/20       JD               Review open AHC questions on items to disclose to their              0.80
                                     committee members.
     07/21/20       JD               Review latest distributable value presentation form the              0.90
                                     UCC/AHC. Provide comments to management on ability to
                                     share with specific creditors.
     07/21/20       JD               Correspondence with management, PJT and Davis Polk                   0.70
                                     re: ability to share UCC/AHC with specific creditors.
     07/21/20       JD               Review IAC diligence presentation in advance of board                0.50
                                     meeting.
     07/21/20       ADD              Review and draft responses to committee diligence                    2.20
                                     requests.
     07/21/20       ADD              Research prior documents production to determine if                  1.50
                                     specific materials were provided.
     07/21/20       ADD              Compile list of agreements to create list of third-parties           2.40

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 47 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Communication with Interested Parties
     Client/Matter #             012589.00104


     Date           Consultant       Description of Services                                           Hours
                                     for review of items for production.
     07/22/20       ADD              Prepare and upload documents provided by Davis Polk's               2.30
                                     eDiscovery team to the data room for the UCC.
     07/22/20       ADD              Review data room for materials requested by creditor                1.70
                                     committee in response to diligence request.
     07/22/20       JD               Participate in the UCC/AHC distributable value                      1.40
                                     presentation to creditors.
     07/22/20       JD               Correspondence with management, Davis Polk and PJT                  0.40
                                     re: sharing the distributable value presentation.
     07/23/20       ADD              Research VDR access error at request of committees                  0.80
                                     members.
     07/23/20       SJC              Review and redact documents from P drive in preparation             4.00
                                     for processing an upload to data room.
     07/23/20       SJC              Continue to review and redact documents from P drive in             4.00
                                     preparation for processing an upload to data room.
     07/24/20       ADD              Draft correspondence to request approval to produce                 0.80
                                     diligence request.
     07/24/20       ADD              Review and compile materials submitted in response to               1.90
                                     diligence request for upload to the data room.
     07/27/20       ADD              Research and document Purdue's tax distribution process             1.90
                                     for diligence request.
     07/27/20       JD               Partial participation in a call with A. Preis, S. Brauner           1.70
                                     (both Akin Gump), M. Atkinson (Province), L. Szlenzinger
                                     (Jefferies), individual UCC members, J. O'Connell, J.
                                     Turner, T. Melvin (all PJT), M. Huebner, E. Vonnegut, C.
                                     Robertson (Davis Polk), J. DelConte, L. Donahue, HS
                                     Bhattal, G. Koch (all AlixPartners), J. Lowne, M.
                                     Kesselman, R. Aleali, C. Landau (all Purdue) Re: business
                                     update meeting.


2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 48 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Communication with Interested Parties
     Client/Matter #             012589.00104


     Date           Consultant       Description of Services                                           Hours
     07/27/20       LJD              Prepare for and attend UCC call with A. Preis, S. Brauner           2.30
                                     (both Akin Gump), M. Atkinson (Province), L. Szlenzinger
                                     (Jefferies), individual UCC members, J. O'Connell, J.
                                     Turner, T. Melvin (all PJT), M. Huebner, E. Vonnegut, C.
                                     Robertson (Davis Polk), J. DelConte, L. Donahue, HS
                                     Bhattal, G. Koch (all AlixPartners), J. Lowne, M.
                                     Kesselman, R. Aleali, C. Landau (all Purdue) Re: business
                                     update meeting.
     07/27/20       GJK              Call with A. Preis, S. Brauner (both Akin Gump), M.                 2.00
                                     Atkinson (Province), L. Szlenzinger (Jefferies), individual
                                     UCC members, J. O'Connell, J. Turner, T. Melvin (all PJT),
                                     M. Huebner, E. Vonnegut, C. Robertson (Davis Polk), J.
                                     DelConte, L. Donahue, HS Bhattal, G. Koch (all
                                     AlixPartners), J. Lowne, M. Kesselman, R. Aleali, C.
                                     Landau (all Purdue) Re: business update meeting.
     07/27/20       HSB              Call with J. O'Connell, J. Turner (both PJT), J. DelConte,          0.70
                                     H. Bhattal, L. Donahue (both AlixPartners), M. Huebner,
                                     E. Vonnegut, C. Robertson (all Davis Polk), M. Kesselman,
                                     R. Aleali (both Purdue) RE: board strategic issue
                                     questions.
     07/27/20       HSB              Partial participation in a call with A. Preis, S. Brauner           2.00
                                     (both Akin Gump), M. Atkinson (Province), L. Szlenzinger
                                     (Jefferies), individual UCC members, J. O'Connell, J.
                                     Turner, T. Melvin (all PJT), M. Huebner, E. Vonnegut, C.
                                     Robertson (Davis Polk), J. DelConte, L. Donahue, HS
                                     Bhattal, G. Koch (all AlixPartners), J. Lowne, M.
                                     Kesselman, R. Aleali, C. Landau (all Purdue) Re: business
                                     update meeting.
     07/28/20       KM               Meeting with R. Schnitzler (PJT), M. Gibson (Skadden),              0.50
                                     interested party diligence team re: Catalyst term sheet
                                     feedback.
     07/28/20       KM               Call with R. Shamblen, A. Soma (both Purdue), R.                    1.10
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 49 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Communication with Interested Parties
     Client/Matter #             012589.00104


     Date           Consultant       Description of Services                                             Hours
                                     Schnitzler (PJT), A. DePalma (AlixPartners), and
                                     interested party diligence team re: Ramboll EHS diligence
                                     interview for Catalyst.
     07/28/20       KM               Call with interested party re: project Catalyst site visit            0.50
                                     plan.
     07/28/20       ADD              Call with R. Shamblen, A. Soma (both Purdue), R.                      1.10
                                     Schnitzler (PJT), K. McCafferty (AlixPartners), and
                                     interested party diligence team re: Ramboll EHS diligence
                                     interview for Catalyst.
     07/28/20       ADD              Research and locate historical Purdue contract to review              0.70
                                     terms.
     07/29/20       ADD              Research former Purdue employee's role at the room                    1.10
                                     using SAP data.
     07/30/20       ADD              Review and redact Rhodes entities board minutes and                   3.40
                                     resolutions for confidential third party information in
                                     preparation for production to the creditor committees.
     07/30/20       JD               Call with J. Turner (PJT), M. Atkinson (Province), M. Diaz            0.30
                                     (FTI), G. Coutts (Houlihan), L. Szlezinger (Jefferies) re:
                                     business development deal.
     07/31/20       JD               Call with J. Turner, T. Melvin (both PJT), M. Atkinson                0.70
                                     (Province), L. Szlezinger, K. Sheridan (both Jefferies), J.
                                     Lowne, D. Rosen, M. Ronning, and K. Gadski (all Purdue)
                                     re: opioid scenarios.
     07/31/20       ADD              Review outstanding diligence requests and compile                     1.10
                                     responsive materials for production.
                                                                                             Total       139.00




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 50 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Communication with Interested Parties
     Client/Matter #             012589.00104



     Fee Recap:

     Consultant                                              Hours          Rate          Amount
     Barbara J Ferguson                                        1.80       315.00           567.00
     Andrew D DePalma                                         57.20       515.00         29,458.00
     Sam K Lemack                                              0.70       515.00           360.50
     Sam J Canniff                                            37.50       645.00         24,187.50
     Gabe J Koch                                               2.00       840.00          1,680.00
     HS Bhattal                                                3.40       840.00          2,856.00
     Kevin M McCafferty                                        8.00       950.00          7,600.00
     Jesse DelConte                                           26.10       950.00         24,795.00
     Lisa Donahue                                              2.30      1,195.00         2,748.50
     Total Hours & Fees                                     139.00                      94,252.50




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00          Main Document
                                                       Pg 51 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         U. S. Trustee / Court Reporting Requirements
     Client/Matter #             012589.00105



     Date           Consultant       Description of Services                                         Hours
     07/10/20       ADD              Call A. DePalma and S. Lemack (both AlixPartners) re:             0.50
                                     MOR quarterly fee calculation discussion.
     07/10/20       NAS              Send data requests to Purdue/TXP for insider payments             0.70
                                     section of June 2020 MOR.
     07/10/20       SKL              Call A. DePalma and S. Lemack (both AlixPartners) re:             0.50
                                     MOR quarterly fee calculation discussion.
     07/13/20       SKL              Call with A. DePalma, S. Lemack, N. Simon (all                    0.50
                                     AlixPartners) to review reporting process for insider
                                     payments section of MOR.
     07/13/20       SKL              Call with C. MacDonald (Purdue), M. Hartley, S. Lemack,           0.30
                                     N. Simon (all AlixPartners) to discuss indemnification
                                     payment reporting for June 2020 MOR.
     07/13/20       MH               Call with M. Hartley, N. Simon (both AlixPartners) to             0.40
                                     review Purdue indemnification payment reporting for June
                                     2020 MOR.
     07/13/20       MH               Call with C. MacDonald (Purdue), M. Hartley, S. Lemack,           0.30
                                     N. Simon (all AlixPartners) to discuss indemnification
                                     payment reporting for June 2020 MOR.
     07/13/20       NAS              Call with A. DePalma, S. Lemack, N. Simon (all                    0.50
                                     AlixPartners) to review reporting process for insider
                                     payments section of MOR.
     07/13/20       NAS              Analyze indemnification payments for insider payments             1.70
                                     section of June 2020 MOR.
     07/13/20       NAS              Call with M. Hartley, N. Simon (both AlixPartners) to             0.40
                                     review Purdue indemnification payment reporting for June
                                     2020 MOR.
     07/13/20       NAS              Call with C. MacDonald (Purdue), M. Hartley, S. Lemack,           0.30
                                     N. Simon (all AlixPartners) to discuss indemnification
                                     payment reporting for June 2020 MOR.


2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 52 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         U. S. Trustee / Court Reporting Requirements
     Client/Matter #             012589.00105


     Date           Consultant       Description of Services                                           Hours
     07/13/20       ADD              Call with A. DePalma, S. Lemack, N. Simon (all                      0.50
                                     AlixPartners) to review reporting process for insider
                                     payments section of MOR.
     07/14/20       SKL              Review and reconcile Indemnitee firm payments for the               0.90
                                     June MOR.
     07/14/20       HSB              Review MOR files prepared by S. Lemack (AlixPartners).              0.80
     07/15/20       SKL              Meeting with A. DePalma, S. Lemack, N. Simon (all                   0.30
                                     AlixPartners) to walk through insider payments MOR
                                     process.
     07/15/20       NAS              Consolidate all data sources into insider payments section          0.90
                                     of June 2020 MOR.
     07/15/20       NAS              Meeting with A. DePalma, S. Lemack, N. Simon (all                   0.30
                                     AlixPartners) to walk through insider payments MOR
                                     process.
     07/15/20       NAS              Review insider payments section of June 2020 MOR for                0.60
                                     accuracy.
     07/15/20       ADD              Meeting with A. DePalma, S. Lemack, N. Simon (all                   0.30
                                     AlixPartners) to walk through insider payments MOR
                                     process.
     07/16/20       JD               Review draft June financials for the MOR.                           0.20
     07/17/20       JD               Review and sign off on draft MOR.                                   0.40
     07/17/20       ADD              Compile MOR sections and Prepare June MOR for                       2.30
                                     signature.
     07/20/20       JD               Review final signed MOR.                                            0.20
     07/30/20       JD               Review and provide comments on OCP reporting package                0.30
                                     to be filed with the court.
                                                                                             Total      14.10



2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 53 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         U. S. Trustee / Court Reporting Requirements
     Client/Matter #             012589.00105



     Fee Recap:

     Consultant                                              Hours              Rate      Amount
     Andrew D DePalma                                          3.60        515.00        1,854.00
     Sam K Lemack                                              2.50        515.00        1,287.50
     Nate A Simon                                              5.40        515.00        2,781.00
     HS Bhattal                                                0.80        840.00          672.00
     Michael Hartley                                           0.70        840.00          588.00
     Jesse DelConte                                            1.10        950.00        1,045.00
     Total Hours & Fees                                      14.10                       8,227.50




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 54 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106



     Date           Consultant       Description of Services                                             Hours
     07/01/20       JD               Call with J. Lowne (Purdue), R. Schnitzler and J. Turner              0.50
                                     (both PJT) re: business plan refresh.
     07/01/20       JD               Call with J. Turner, J. O'Connell, T. Coleman (all PJT), L.           0.80
                                     Donahue and J. DelConte (both AlixPartners) re: pre-
                                     board meeting discussion.
     07/01/20       JD               Call with J. Turner (PJT) re: timeline and decision tree              0.40
                                     deliverable.
     07/01/20       GJK              Review of new Mundipharma presentations and potential                 2.00
                                     impact on business model projections.
     07/01/20       GJK              Follow up related to FTI question re: potential progress on           0.20
                                     transaction process.
     07/01/20       GJK              Review of Mundipharma Business Plan model and                         1.50
                                     potential updates to working capital.
     07/01/20       GJK              Plan and coordination for July Mundipharma diligence.                 1.50
     07/01/20       GJK              Edits to Mundipharma executive summary based on PJT                   1.20
                                     feedback.
     07/01/20       LJD              Call with J. Turner, J. O'Connell, T. Coleman (all PJT), L.           0.80
                                     Donahue and J. DelConte (both AlixPartners) re: pre-
                                     board meeting discussion.
     07/01/20       KM               Update DD tracker to reflect new uploads re: Project                  0.50
                                     Catalyst.
     07/01/20       KM               Call with R. Schnitzler (PJT) re: interview process and               0.30
                                     management.
     07/01/20       KM               Log interview inquiries to DD tracker re: Project Catalyst.           0.20
     07/01/20       KM               Log interview inquiries, update diligence tracker and                 1.10
                                     circulate to team re: Project Catalyst.
     07/01/20       JD               Review timeline and items necessary for business plan                 0.30
                                     refresh from J. Lowne. Provide comments re: same.


2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 55 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                          Hours
     07/01/20       JD               Review correspondence from management and Davis Polk               0.30
                                     re: payment of prepetition monies owed versus set-off.
     07/01/20       JD               Review PBC value comparison to be shared with Duff &               0.20
                                     Phelps.
     07/01/20       JD               Finalize draft attrition analysis in response to UCC               0.60
                                     diligence questions. Correspondence with J. Lowne
                                     (Purdue) re: same.
     07/01/20       JD               Update latest professional fee tracker and forecast for            0.50
                                     2020.
     07/01/20       KM               Coordinate and manage expedited legal document review              0.60
                                     with Skadden and A&P re: Project Catalyst.
     07/01/20       KM               Update interested parties diligence teams re: Project              0.60
                                     Catalyst interviews.
     07/01/20       KM               Manage VDR document flow and communications re:                    1.30
                                     Project Catalyst.
     07/01/20       KM               Call with W. DiNicola (Purdue) re: finance documents for           0.50
                                     VDR.
     07/01/20       KM               Update DD tracker to reflect new uploads re: Project               0.20
                                     Catalyst.
     07/01/20       KM               Interview prep call with D. Fogel, W. DiNicola (both               0.50
                                     Purdue) re: Project Catalyst.
     07/01/20       KM               Manage VDR document flow and communications re:                    0.80
                                     Project Catalyst.
     07/02/20       KM               VDR updating and review re: Project Catalyst.                      0.60
     07/02/20       KM               Analysis and response proposal in collaboration with R.            1.30
                                     Shamblen (Purdue) re: Project Catalyst environmental
                                     inquiry by Ramboll.
     07/02/20       KM               Analysis in collaboration with R. Shamblen (Purdue) re:            1.10
                                     procurement commitments for VDR.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 56 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
     07/02/20       KM               Virtual working session with A. DePalma and K.                      1.10
                                     McCafferty (both AlixPartners) re: Project Catalyst
                                     diligence process.
     07/02/20       KM               Analysis re: financial responses and edits for Project              0.90
                                     Catalyst.
     07/02/20       KM               Analysis re: employee tenure tracking for Project                   1.00
                                     Catalyst.
     07/02/20       KM               Update DD tracker to reflect document changes re:                   0.80
                                     Project Catalyst.
     07/02/20       KM               Call with A. DePalma and K. McCafferty (both                        1.00
                                     AlixPartners), D. Fogel, and W. DiNicola (both Purdue) re:
                                     Review new finance due diligence questions and
                                     compilation of responsive materials.
     07/02/20       KM               VDR response management re: Project Catalyst.                       0.50
     07/02/20       ADD              Virtual working session with A. DePalma and K.                      1.10
                                     McCafferty (both AlixPartners) re: Project Catalyst
                                     diligence process.
     07/02/20       KM               Communicate VDR tracker and progress to Bidders re:                 0.40
                                     Project Catalyst.
     07/02/20       KM               Create and track VDR changes and responses re: Project              1.50
                                     Catalyst VDR tracking tool.
     07/02/20       ADD              Call with A. DePalma and K. McCafferty (both                        1.00
                                     AlixPartners), D. Fogel, and W. DiNicola (both Purdue) re:
                                     Review new finance due diligence questions and
                                     compilation of responsive materials.
     07/02/20       JD               Correspondence with J. Lowne (Purdue) re: 2021 budget               0.20
                                     process.
     07/02/20       JD               Call with R. Schnitzler, J. Turner, J. Arsic (all PJT) G.           0.50
                                     Koch, and J. DelConte (both AlixPartners) re: IAC
                                     diligence report.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 57 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                            Hours
     07/02/20       JD               Call with G. Koch and J. DelConte (both AlixPartners) re:            0.20
                                     follow up on IAC diligence call.
     07/02/20       JD               Review draft business development licensing agreement.               0.50
     07/02/20       JD               Correspondence with FTI and PJT re: delayed bankruptcy               0.40
                                     emergence scenario presentation.
     07/02/20       JD               Call with L. Donahue, J. DelConte (all AlixPartners), T.             1.20
                                     Coleman, J. O'Connell, J. Turner (all PJT), M. Huebner, E.
                                     Vonnegut, C. Robertson (all Davis Polk), M. Kesselman
                                     (Purdue) re: planning for call with the Board.
     07/02/20       JD               Call with R. Aleali (Purdue) re: outstanding diligence               0.20
                                     requests.
     07/02/20       JD               Call with E. Vonnegut (Davis Polk) re: board pre-call                0.20
                                     follow up.
     07/02/20       JD               Correspondence with Davis Polk and PJT re: setting up a              0.60
                                     call to discuss upcoming board meeting.
     07/02/20       LJD              Call with L. Donahue, J. DelConte (all AlixPartners), T.             1.20
                                     Coleman, J. O'Connell, J. Turner (all PJT), M. Huebner, E.
                                     Vonnegut, C. Robertson (all Davis Polk), M. Kesselman
                                     (Purdue) re: planning for call with the Board.
     07/02/20       GJK              Call with R. Schnitzler, J. Turner, J. Arsic (all PJT) G.            0.50
                                     Koch, and J. DelConte (both AlixPartners) re: IAC
                                     diligence report.
     07/02/20       GJK              Call with B. Kudlek (Mundipharma Tech Ops) to discuss                1.00
                                     Mundipharma Tech Ops.
     07/02/20       GJK              Prepare and follow up for Tech Ops call, including review            2.20
                                     of COGs and Malta business plan.
     07/02/20       GJK              Call with PJT to discuss edits to draft Mundipharma                  0.60
                                     report.
     07/02/20       GJK              Call with G. Koch and J. DelConte (both AlixPartners) re:            0.20

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 58 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
                                     follow up on IAC diligence call.
     07/02/20       GJK              Finalize draft report edits and share with L Donahue and J            0.30
                                     DelConte (both AlixPartners).
     07/02/20       GJK              Preparation for Mundipharma diligence including review of             1.80
                                     HL questions for Deutsche Bank and review of updates
                                     presentations.
     07/03/20       LJD              Prepare for and attend call with J. DelConte, L. Donahue              1.80
                                     (both AlixPartners), T. Coleman, J. O'Connell, J. Turner
                                     (all PJT), M. Huebner, E. Vonnegut, C. Robertson (all
                                     Davis Polk), M. Kesselman, R. Aleali (both Purdue) and
                                     Purdue board members re: go forward case progress.
     07/03/20       JD               Call with J. DelConte, L. Donahue (both AlixPartners), T.             1.70
                                     Coleman, J. O'Connell, J. Turner (all PJT), M. Huebner, E.
                                     Vonnegut, C. Robertson (all Davis Polk), M. Kesselman, R.
                                     Aleali (both Purdue) and Purdue board members re: go
                                     forward case progress.
     07/03/20       JD               Review materials in advance of Board meeting.                         0.40
     07/03/20       JD               Call with R. Aleali (Purdue) re: post-call follow ups.                0.20
     07/03/20       JD               Review and provide comments on updated IAC diligence                  1.80
                                     report.
     07/06/20       JD               Review side-by-side per diligence sharing request.                    0.50
                                     Correspondence with PJT and Davis Polk re: same.
     07/06/20       JD               Correspondence with R. Aleali and C. George (both                     0.40
                                     Purdue) re: monitor requests.
     07/06/20       JD               Create a diligence tracker for the latest monitor requests.           0.70
     07/06/20       JD               Review materials provided by the managed care team in                 3.10
                                     response to requests from the monitor.
     07/06/20       JD               Prepare written responses to business plan diligence                  0.60
                                     questions from Secretary Vilsack.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 59 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                          Hours
     07/06/20       JD               Correspondence with J. Turner, R. Schnitzler (both PJT),           0.30
                                     J. Lowne and E. Ruiz (both Purdue) re: monitor diligence
                                     requests.
     07/06/20       JD               Review proposed questions and responses for Board                  0.80
                                     discussion from PJT. Provide comments and additions re:
                                     same.
     07/06/20       JD               Review executed One Stamford Realty documents.                     0.40
     07/06/20       JD               Review memo from K. Buckfire (Board Member).                       0.60
     07/06/20       ADD              Review June liabilities subject to compromise spreadsheet          1.40
                                     for errors.
     07/06/20       ADD              Update liabilities subject to compromise calculation model         2.80
                                     for June.
     07/06/20       KM               Summarize regulatory documents for R. Shamblen                     2.20
                                     (Purdue) re: response to Ramboll inquiries.
     07/06/20       KM               Summarize EHS documents for R. Shamblen (Purdue) re:               0.50
                                     response to Ramboll inquiries.
     07/06/20       KM               Analysis and document review re: Project Catalyst                  1.60
                                     environmental.
     07/06/20       KM               Manage VDR documents and plan/book team                            0.40
                                     communications re: Project Catalyst.
     07/06/20       KM               Call with D. Lundie (Purdue) and R. Schnitzler (PJT) re:           0.60
                                     response approach for open diligence questions.
     07/06/20       KM               Compile raw materials required response re: due                    1.10
                                     diligence inquiry.
     07/06/20       KM               Call with R. Schnitzler (PJT) re: responses.                       0.30
     07/06/20       KM               Compile raw materials required response re: third party            0.20
                                     diligence inquiry.
     07/06/20       KM               Prepare and research responses re: Project Catalyst                0.90
                                     diligence inquiries.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 60 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
     07/06/20       KM               Assess and add new inquiries to VDR tracker re: Project             0.60
                                     Catalyst.
     07/06/20       NAS              Mundipharma LAM diligence call with R. Singh                        1.20
                                     (Mundipharma), G. Koch, N. Simon (both AlixPartners),
                                     and other diligence advisors.
     07/06/20       NAS              Correspondence with other advisors involved in                      0.90
                                     Mundipharma diligence re: upcoming meetings.
     07/06/20       NAS              Call with G. Koch, N. Simon (both AlixPartners) to discuss          1.00
                                     recent Mundipharma diligence developments and
                                     upcoming meetings.
     07/06/20       NAS              Review Mundipharma diligence materials provided by                  2.50
                                     Huron for meetings during weeks of 6/22 and 6/29.
     07/06/20       NAS              Review revised Executive Summary section of                         0.40
                                     Mundipharma diligence report.
     07/06/20       GJK              Mundipharma LAM diligence call with R. Singh                        1.20
                                     (Mundipharma), G. Koch, N. Simon (both AlixPartners),
                                     and other diligence advisors.
     07/06/20       GJK              Prep for R. Singh (Mundipharma) call re: LAM region.                0.50
     07/06/20       GJK              Call with G. Koch and N. Simon (both AlixPartners) to               1.00
                                     discuss recent Mundipharma diligence developments and
                                     upcoming meetings.
     07/06/20       GJK              Email and follow up with Huron re: Deutsch Bank,                    1.30
                                     ManRev and LEK, including review of prior question lists
                                     provided to Huron, review HL proposed DB questions.
     07/06/20       GJK              Review recent posted material and prep for discussion of            3.00
                                     updates to Mundipharma model with N. Simon
                                     (AlixPartners).
     07/06/20       IA               Update Avrio dashboard for June results.                            1.50
     07/07/20       GJK              Call with G. Koch and J. DelConte (both AlixPartners) re:           0.20

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 61 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
                                     IAC diligence.
     07/07/20       NAS              Discussion with G. Koch and N. Simon (both AlixPartners)            0.60
                                     re: Mundipharma diligence status and priorities for day.
     07/07/20       NAS              Transform Mundipharma Europe product profitability data             1.60
                                     provided by company and match P&L format across
                                     different reports.
     07/07/20       NAS              Call with G. Koch and N. Simon (both AlixPartners) to               0.70
                                     review comparison of Mundipharma product profitability
                                     projections vs. current draft of model.
     07/07/20       NAS              Transform Mundipharma LAM product profitability data                0.40
                                     provided by company.
     07/07/20       NAS              Review differences in Mundipharma Europe product-level              2.40
                                     projections for specific P&L items and document findings.
     07/07/20       GJK              Review and edits for group emails and questions to                  1.50
                                     Mundipharama from Financial Advisor group.
     07/07/20       GJK              Discussion with G. Koch and N. Simon (both AlixPartners)            0.60
                                     re: Mundipharma diligence status and priorities for day.
     07/07/20       GJK              Call with G. Koch and N. Simon (both AlixPartners) to               0.70
                                     review comparison of Mundipharma product profitability
                                     projections vs. current draft of model.
     07/07/20       GJK              Plan and coordinate next steps in diligence process based           2.80
                                     on revised timeline and meeting schedules from
                                     Mundipharma.
     07/07/20       GJK              Identify next phase model upgrades for Mundipharma                  1.80
                                     business plan model and provide example.
     07/07/20       NAS              Correspondence with Mundipharma diligence advisors re:              0.70
                                     upcoming meetings and question lists.
     07/07/20       LJD              Participate in special committee board meeting with J.              0.70
                                     DelConte and L. Donahue (both AlixPartners).

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 62 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
     07/07/20       KM               Build API growth support materials re: partnership                  1.20
                                     opportunity.
     07/07/20       KM               Review of documents re: Project Catalyst.                           0.60
     07/07/20       KM               Coordinate and manage diligence inquires and team                   1.30
                                     analysis re: Project Catalyst.
     07/07/20       KM               Call with A. DePalma and K. McCafferty (both                        1.50
                                     AlixPartners), R. Shamblen (Purdue) re: Project Catalyst
                                     Supply Chain Requests
     07/07/20       ADD              Call with A. DePalma and K. McCafferty (both                        1.50
                                     AlixPartners), R. Shamblen re: Project Catalyst Supply
                                     Chain Requests.
     07/07/20       JD               Call with G. Koch and J. DelConte (both AlixPartners) re:           0.20
                                     IAC diligence.
     07/07/20       JD               Prepare for and participate in special committee board              1.10
                                     meeting with J. DelConte and L. Donahue (both
                                     AlixPartners).
     07/07/20       JD               Provide updated professional fee estimates to                       0.40
                                     management for June month end estimates.
     07/07/20       JD               Correspondence with C. George (Purdue) and D. Gentin                0.40
                                     Stock (Dechert) re: Secretary Vilsack diligence requests.
     07/07/20       JD               Review updated materials from managed care team re:                 2.30
                                     Secretary Vilsack diligence requests.
     07/07/20       JD               Edit, prepare and send response to Purdue and Dechert               1.40
                                     re: monitor diligence requests.
     07/07/20       JD               Prepare final documents for production for monitor                  0.60
                                     requests.
     07/07/20       JD               Prepare final set of diligence materials for potential              0.40
                                     business development deal.
     07/07/20       JD               Call with R. Aleali (Purdue) re: board follow up.                   0.30

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 63 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
     07/07/20       JD               Call with J. Feltman, R. Levy (both Duff & Phelps), W.                0.80
                                     Curran, C. Robertson (both Davis Polk), J. Turner, T.
                                     Melvin (both PJT), J. Bucholtz (King & Spalding), M.
                                     Florence (Skadden) re: post-emergence org structure.
     07/07/20       JD               Review draft response edits to monitor business plan                  0.70
                                     diligence questions.
     07/07/20       JD               Correspondence with S. Lemack and HS Bhattal (both                    0.30
                                     AlixPartners) re: min cash.
     07/08/20       JD               Review and provide comments and edits to draft IAC                    2.80
                                     diligence report.
     07/08/20       JD               Call with J. Turner (PJT) re: open diligence items.                   0.20
     07/08/20       JD               Call with J. Lowne (Purdue) re: AlixPartners professional             0.40
                                     fee discussion.
     07/08/20       JD               Review Project Catalyst analysis in advance of call.                  0.30
     07/08/20       JD               Review correspondence re: Project Catalyst contract                   0.30
                                     provisions.
     07/08/20       JD               Review the Butrans only scenario in preparing the                     0.40
                                     OxyContin only scenario.
     07/08/20       JD               Review strategic questions to be answered in advance of               0.50
                                     future board meetings.
     07/08/20       JD               Call with R. Schnitzler, J. Turner (both PJT), J. Doyle, D.           0.90
                                     Lundie, D. Fogel, K. McCarthy, R. Shamblen (all Purdue)
                                     J. DelConte and K. McCafferty (both AlixPartners) re:
                                     Project Catalyst.
     07/08/20       JD               Call with R. Aleali (Purdue) re: board discussion follow              0.60
                                     ups.
     07/08/20       KM               Analysis re: finance diligence requests.                              1.00
     07/08/20       KM               Update DD tracker for PPLP review and round 2 planning                0.70
                                     re: Project Catalyst.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 64 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
     07/08/20       KM               Call with R. Schnitzler, J. Turner (both PJT), J. Doyle, D.           0.90
                                     Lundie, D. Fogel, K. McCarthy, R. Shamblen (all Purdue)
                                     J. DelConte and K. McCafferty (both AlixPartners) re:
                                     Project Catalyst.
     07/08/20       KM               Coordinate and manage expedited legal document review                 0.40
                                     with Skadden and A&P re: Project Catalyst.
     07/08/20       KM               Update and refine re: Project Catalyst VDR tracker.                   1.00
     07/08/20       KM               Diligence tracker updates and team communications re:                 1.60
                                     Project Catalyst.
     07/08/20       KM               Analysis and slide creation re: prep for partnership                  0.80
                                     growth opportunity discussion points.
     07/08/20       KM               Analysis re: Project Catalyst environmental history and               0.80
                                     impact for RT.
     07/08/20       KM               Review of regulatory documents re: Project Catalyst.                  0.90
     07/08/20       SKL              Review and reconcile the Rhodes weekly sales report                   0.80
                                     provided by P. Phouthasone (Purdue) and formatted
                                     accordingly for production purposes.
     07/08/20       SKL              Finalize updates to the April non-PEO Flash report based              1.30
                                     on the feedback provided and circulated to R. Aleali
                                     (Purdue) for final sign-off.
     07/08/20       SKL              Review and reconcile the May financial presentation and               2.30
                                     began formatting accordingly for the May PEO Flash
                                     report.
     07/08/20       SKL              Finalize review of the May financial presentation as well             2.10
                                     as updates to the May PEO Flash report and circulated
                                     internally for final sign-off.
     07/08/20       SKL              Review and reconcile the Purdue weekly sales report                   0.80
                                     provided by E. Nowakowski (Purdue) and formatted
                                     accordingly for production purposes.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 65 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                          Hours
     07/08/20       GJK              Begin outline for revised/final Mundipharma report based           3.00
                                     on new data and diligence.
     07/08/20       GJK              Draft and send email to Huron re: LEK participation in             1.20
                                     diligence process.
     07/08/20       GJK              Review provided material for potential impact on cash and          1.50
                                     working capital.
     07/08/20       GJK              Update diligence planning and potential next steps for             1.30
                                     monetizing IACs and timing.
     07/08/20       GJK              Review of LAM region market by product profitably                  1.00
                                     compared to original budget.
     07/08/20       NAS              Review comments to latest draft of Mundipharma                     1.20
                                     diligence report.
     07/08/20       NAS              Transform Mundipharma LAM product profitability data               2.40
                                     provided by company.
     07/08/20       NAS              Detail takeaways from analysis of Mundipharma LAM                  1.60
                                     product profitability data.
     07/08/20       NAS              Revise latest draft of Mundipharma diligence report                1.20
                                     following comments from J. DelConte (AlixPartners).
     07/09/20       NAS              Diligence call with L. Reber (Mundipharma Compliance),             0.50
                                     G. Koch, N. Simon (both AlixPartners), and other
                                     Mundipharma diligence advisors.
     07/09/20       NAS              Prepare for diligence call with L. Reber (Mundipharma              0.30
                                     Compliance).
     07/09/20       NAS              Discussions with G. Koch and N. Simon (both                        1.40
                                     AlixPartners) re: takeaways from Mundipharma
                                     Compliance call and cases presented in latest draft of
                                     report.
     07/09/20       NAS              Review downside case included in Mundipharma business              0.40
                                     plan model.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 66 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
     07/09/20       NAS              Revise latest draft of Mundipharma diligence report                 3.50
                                     following comments from J. DelConte (AlixPartners).
     07/09/20       NAS              Calls with G. Koch and N. Simon (both AlixPartners) to              0.50
                                     review latest draft of Mundipharma report and strategize
                                     best way to incorporate new information to next iteration
                                     of model.
     07/09/20       NAS              Call with J. Arsic (PJT) to discuss current draft of                0.30
                                     Mundipharma diligence report.
     07/09/20       NAS              Review materials provided on Mundipharma licensing                  0.60
                                     agreements.
     07/09/20       GJK              Call with G. Koch and J. DelConte (both AlixPartners) re:           0.20
                                     IAC diligence report.
     07/09/20       GJK              Calls with G. Koch and N. Simon (both AlixPartners) to              0.50
                                     review latest draft of Mundipharma report and strategize
                                     best way to incorporate new information to next iteration
                                     of model.
     07/09/20       GJK              Diligence call with L. Reber (Mundipharma Compliance),              0.50
                                     G. Koch, N. Simon (both AlixPartners), and other
                                     Mundipharma diligence advisors.
     07/09/20       GJK              Follow up and coordinate on updates to Mundipharma                  1.20
                                     draft report.
     07/09/20       GJK              Review Celltrion summary provided by Mundipharma.                   0.50
     07/09/20       GJK              Discussions with G. Koch and N. Simon (both                         1.40
                                     AlixPartners) re: takeaways from Mundipharma
                                     Compliance call and cases presented in latest draft of
                                     report.
     07/09/20       GJK              Plan out model revisions based on new market/product                2.00
                                     level data for Mundipharma model.
     07/09/20       GJK              Continue outlining final draft Mundipharma report based             1.80
                                     on new data and diligence calls.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 67 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
     07/09/20       LJD              Prepare for and participate in call with T. Coleman, J.               1.10
                                     O'Connell, J. Turner (all PJT), K. Buckfire, J. Dubel (both
                                     Purdue Board members), L. Donahue and J. DelConte
                                     (both AlixPartners) re: case progress and plan to get to
                                     emergence.
     07/09/20       LJD              Call with M. Huebner, C. Robertson (both Davis Polk), T.              1.40
                                     Coleman, J. O'Connell, J. Turner (all PJT), C. Landau, M.
                                     Kesselman, J. Lowne, R. Aleali (all Purdue), J. DelConte
                                     and L. Donahue (both AlixPartners) re: case status and
                                     strategy go forward.
     07/09/20       KM               Call with J. DelConte, A. DePalma, K. McCafferty (all                 1.50
                                     AlixPartners), D. Lundie, D. Fogel, R. Shamblen, K.
                                     McCarthy (all Purdue), R. Schnitzler (PJT), and others re:
                                     Project Catalyst.
     07/09/20       KM               Analysis re: procurement commitments through 2021.                    0.10
     07/09/20       KM               Call with A. DePalma, K. McCafferty (both AlixPartners),              0.90
                                     R. Shamblen, and A. Nadeau (both Purdue) re: Project
                                     Catalyst NRM Supply discussion.
     07/09/20       KM               Analysis re: Catalyst supply chain responses.                         0.40
     07/09/20       KM               Create response for Rhodes review re: remediation effort              0.30
                                     summary for Project Catalyst.
     07/09/20       KM               Prep materials for VDR internal working team meeting re:              0.40
                                     Project Catalyst.
     07/09/20       KM               Analysis and document generation re: raw materials                    0.80
                                     inquiries for Project Catalyst.
     07/09/20       KM               Analysis for quota and productivity data re: inquiry for              1.20
                                     Catalyst.
     07/09/20       KM               Call with D. Fogel (Purdue) re: finance analyses for                  0.90
                                     Catalyst.
     07/09/20       KM               Call with R. Schnitzler (PJT) and interested party re:                0.50
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 68 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
                                     Project Catalyst clarifications and bid process.
     07/09/20       KM               Create and circulate trackers to various parties re: Project          0.50
                                     Catalyst.
     07/09/20       KM               Update tracker and responses re: Project Catalyst.                    1.00
     07/09/20       KM               Create documents re: procurement commitments for                      1.00
                                     Project Catalyst.
     07/09/20       KM               Coordinate and process diligence requests re: Project                 0.90
                                     Catalyst.
     07/09/20       ADD              Call with A. DePalma, K. McCafferty (both AlixPartners),              0.90
                                     R. Shamblen, and A. Nadeau (both Purdue) re: Project
                                     Catalyst NRM Supply discussion.
     07/09/20       ADD              Call with J. DelConte, A. DePalma, K. McCafferty (all                 1.50
                                     AlixPartners), D. Lundie, D. Fogel, R. Shamblen, K.
                                     McCarthy (all Purdue), R. Schnitzler (PJT), and others re:
                                     Project Catalyst.
     07/09/20       JD               Review post-emergence governance structure                            0.50
                                     presentations.
     07/09/20       JD               Call with M. Huebner, C. Robertson (both Davis Polk), T.              1.40
                                     Coleman, J. O'Connell, J. Turner (all PJT), C. Landau, M.
                                     Kesselman, J. Lowne, R. Aleali (all Purdue), J. DelConte
                                     and L. Donahue (both AlixPartners) re: case status and
                                     strategy go forward.
     07/09/20       JD               Call with G. Koch and J. DelConte (both AlixPartners) re:             0.20
                                     IAC diligence report.
     07/09/20       JD               Call with T. Coleman, J. O'Connell, J. Turner (all PJT), K.           1.00
                                     Buckfire, J. Dubel (both Purdue Board members), L.
                                     Donahue and J. DelConte (both AlixPartners) re: case
                                     progress and plan to get to emergence.
     07/09/20       JD               Call with J. DelConte, A. DePalma, K. McCafferty (all                 1.50
                                     AlixPartners), D. Lundie, D. Fogel, R. Shamblen, K.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 69 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
                                     McCarthy (all Purdue), R. Schnitzler (PJT), and others re:
                                     Project Catalyst.
     07/09/20       JD               Prepare summary of severance per employee by different                0.50
                                     Purdue operating company.
     07/09/20       JD               Call with J. Turner, R. Schnitzler, T. Melvin (all PJT), J.           0.70
                                     Lowne, E. Ruiz (all Purdue) re: OxyContin only scenario.
     07/09/20       JD               Draft response to Monitor question on business plan                   0.40
                                     presentation to send to C. George (Purdue).
     07/10/20       JD               Continue review of draft IAC diligence report. Edit and               2.30
                                     provide comments to same.
     07/10/20       JD               Correspondence with Purdue re: Project Catalyst contract              0.30
                                     analysis.
     07/10/20       JD               Review draft analysis created by J. Lowne and E. Ruiz                 2.50
                                     (both Purdue) re: OxyContin only scenario.
                                     Correspondence with management re: same.
     07/10/20       JD               Prepare agenda for internal AlixPartners weekly update                0.30
                                     call.
     07/10/20       JD               Participate in informal board discussion on post-                     1.40
                                     emergence governance structure including J. DelConte
                                     and L. Donahue (both AlixPartners).
     07/10/20       ADD              Call with J. Doyle (Purdue), A. DePalma, K. McCafferty                0.50
                                     (both AlixPartners) re: Catalyst contract analysis.
     07/10/20       KM               Create and circulate trackers re: Project Catalyst.                   0.30
     07/10/20       KM               VDR tracker management re: Project Catalyst.                          0.20
     07/10/20       KM               Call with R. Shamblen (Purdue) re: manufacturing                      0.10
                                     campaign for Catalyst.
     07/10/20       KM               Analysis re: manufacturing campaign for Catalyst.                     1.20
     07/10/20       KM               Call with D. Lundie, D. Fogel, R. Shamblen (Purdue), R.               1.70
                                     Schnitzler (PJT) re: diligence inquiries.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 70 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
     07/10/20       KM               Team prep and analysis re: diligence inquiries and data             1.00
                                     links.
     07/10/20       KM               VDR tracker management re: Project Catalyst.                        1.00
     07/10/20       KM               Call with R. Shamblen (Purdue) re: manufacturing                    0.20
                                     campaign for Catalyst.
     07/10/20       KM               Update tracker and responses re: Project Catalyst.                  0.50
     07/10/20       KM               Call with J. Doyle (Purdue), A. DePalma, K. McCafferty              0.50
                                     (both AlixPartners) re: Catalyst contract analysis.
     07/10/20       KM               Analysis re: Oct 2020 inventory position for Project                0.30
                                     Catalyst
     07/10/20       LJD              Participate in informal board discussion on post-                   1.40
                                     emergence governance structure including J. DelConte
                                     and L. Donahue (both AlixPartners).
     07/10/20       SKL              Finalize remaining updates to the May PEO-Flash report              1.40
                                     and circulated to J. Lowne (Purdue) and R. Aleali (Purdue)
                                     for final sign-off.
     07/10/20       GJK              Revise Mundipharma draft interim report based on edits              1.70
                                     from J DelConte (AlixPartners). Review final edits before
                                     document released back to PJT.
     07/10/20       GJK              Plan and coordinate for upcoming Mundipharma advisor                2.00
                                     calls.
     07/10/20       GJK              Review of newly posted Mundipharma materials.                       3.00
     07/10/20       NAS              Revise draft of Mundipharma diligence report following              1.70
                                     subsequent comments from J. DelConte (AlixPartners).
     07/10/20       NAS              Analyze and transform revised product-level raw data                2.30
                                     provided by Mundipharma for next iteration of model.
     07/13/20       NAS              Analyze and transform revised Europe product-level raw              3.70
                                     data provided by Mundipharma for next iteration of
                                     model.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00          Main Document
                                                       Pg 71 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                         Hours
     07/13/20       NAS              Review new Mundipharma diligence materials provided by            1.30
                                     Huron.
     07/13/20       GJK              Prepare for business development and Deutsch Bank calls           2.00
                                     for Mundipharma diligence calls, including review of
                                     Biosimiliar and Specialty products.
     07/13/20       GJK              Plan and coordinate Mundipharma diligence updates                 2.50
                                     related to draft report revisions.
     07/13/20       GJK              Analyze cost of goods comparison between business plan            2.80
                                     updates.
     07/13/20       KM               Update and circulate VDR tracker re: Project Catalyst.            0.50
     07/13/20       KM               Analysis of Rhodes stand-alone financial model re: Project        1.60
                                     Catalyst.
     07/13/20       KM               Continue financial analysis re: diligence inquiries.              0.90
     07/13/20       KM               Meeting with W. DiNicola, D. Fogel (both Purdue), R.              0.60
                                     Schnitzler (PJT) and A. DePalma (AlixPartners) re:
                                     Repatriate finance inquiries.
     07/13/20       KM               Call with W. DiNicola, D. Fogel (both Purdue), and A.             0.70
                                     DePalma (AlixPartners) re: prep for Repatriate discussion.
     07/13/20       KM               Virtual working session with A. DePalma and K.                    0.40
                                     McCafferty (both AlixPartners) re: Project Catalyst
                                     diligence process.
     07/13/20       KM               Financial analysis re: diligence inquiries.                       1.40
     07/13/20       KM               Assess and add new inquiries to VDR tracker re: Project           0.70
                                     Catalyst.
     07/13/20       ADD              Call with W. DiNicola, D. Fogel (both Purdue), and K.             0.70
                                     McCafferty (AlixPartners) re: prep for Repatriate
                                     discussion.
     07/13/20       ADD              Virtual working session with A. DePalma and K.                    0.40
                                     McCafferty (both AlixPartners) re: Project Catalyst

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 72 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
                                     diligence process.
     07/13/20       ADD              Meeting with W. DiNicola, D. Fogel (both Purdue), R.                0.60
                                     Schnitzler (PJT) and K. McCafferty (AlixPartners) re:
                                     Repatriate finance inquiries.
     07/13/20       JD               Call with J. Lowne (Purdue) re: business sensitivity                0.20
                                     scenario.
     07/13/20       JD               Correspondence with Purdue team re: post-petition                   1.10
                                     donation information and reviewing files produced.
     07/13/20       JD               Edit files to be responsive to UCC managed care diligence           0.80
                                     questions. Circulate for review and sign off.
     07/13/20       JD               Review final OxyContin only scenarios and pre-reads for             1.70
                                     the UCC.
     07/13/20       JD               Call with C. Robertson (Davis Polk) re: political                   0.20
                                     contribution motion.
     07/13/20       JD               Review draft May monthly flash report.                              0.70
     07/13/20       JD               Review draft Nalmafene report to be shared with creditor            0.20
                                     advisors.
     07/13/20       JD               Review data on betadine in kind donations.                          0.30
     07/13/20       JD               Review responses provided to previous strategic planning            0.60
                                     questions.
     07/13/20       JD               Review materials provided re: political memberships and             0.40
                                     dues.
     07/13/20       JD               Correspondence with Davis Polk re: UCC political                    0.40
                                     contribution response information.
     07/14/20       JD               Call with J. Lowne, E. Ruiz (both Purdue), J. Turner and            0.20
                                     R. Schnitzler (both PJT) re: business scenario modeling.
     07/14/20       JD               Call with J. DelConte and G. Koch (both AlixPartners) re:           0.20
                                     IAC diligence.


2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 73 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
     07/14/20       JD               Call with J. Turner, T. Melvin, R. Schnitzler (all PJT) re:           0.70
                                     distributable value analysis.
     07/14/20       JD               Review various proposals re: Project Catalyst.                        1.50
     07/14/20       JD               Review and correspondence with PJT re: restricted cash                0.60
                                     roll off schedules.
     07/14/20       JD               Review memo re: insurance recoveries.                                 0.30
     07/14/20       JD               Review distributable value presentation put together by               2.30
                                     the ACH and UCC.
     07/14/20       JD               Review attrition data and calculate as of 6/30.                       0.70
                                     Correspondence with C. DiStefano (Purdue) re: same.
     07/14/20       KM               Circulate revised volume re: Project Catalyst.                        0.10
     07/14/20       KM               Call with D. Fogel and W. DiNicola (both Purdue) re:                  0.30
                                     volume detail through 2024.
     07/14/20       KM               Review and edit re: Rhodes dashboard for Board review.                0.40
     07/14/20       KM               Call with D. Fogel (Purdue) re: CPP analysis and pricing              1.00
                                     strategy.
     07/14/20       KM               Analysis re: Project Catalyst inquiries.                              0.40
     07/14/20       KM               Assess and add new inquiries to VDR tracker re: Project               1.50
                                     Catalyst.
     07/14/20       KM               Review and coordinate re: RT supply agreements for                    1.50
                                     Catalyst.
     07/14/20       GJK              Calls with G. Koch and N. Simon (both AlixPartners) to                1.10
                                     discuss current status of case and review takeaways from
                                     calls with M. Cerato (Mundipharma) and Deutsche Bank.
     07/14/20       GJK              Call with I McClatchy (Norton Rose) re: Deutsch Bank                  0.50
                                     diligence call.
     07/14/20       GJK              Coordinate and follow up for Mundipharma diligence                    0.60
                                     including calls/emails with financial advisors.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 74 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
     07/14/20       GJK              Outline potential upside overall based on call with M Certo         2.20
                                     and Deutsch Bank on business development
                                     opportunities.
     07/14/20       GJK              Call with Deutsche Bank, G. Koch, N. Simon (both                    1.30
                                     AlixPartners), and other Mundipharma diligence advisors
                                     to discuss current status of sale process.
     07/14/20       GJK              Diligence call with M. Cerato (Mundipharma), G. Koch, N.            1.00
                                     Simon (both AlixPartners), and other diligence advisors to
                                     review Mundipharma business development initiatives.
     07/14/20       NAS              Check transformed Mundipharma Europe data for                       1.00
                                     accuracy.
     07/14/20       NAS              Calls with G. Koch and N. Simon (both AlixPartners) to              1.10
                                     discuss current status of case and review takeaways from
                                     calls with M. Cerato (Mundipharma) and Deutsche Bank.
     07/14/20       NAS              Diligence call with M. Cerato (Mundipharma), G. Koch, N.            1.00
                                     Simon (both AlixPartners), and other diligence advisors to
                                     review Mundipharma business development initiatives.
     07/14/20       NAS              Call with Deutsche Bank, G. Koch, N. Simon (both                    1.30
                                     AlixPartners), and other Mundipharma diligence advisors
                                     to discuss current status of sale process.
     07/14/20       NAS              Analyze and transform revised LAM product-level raw                 3.00
                                     data provided by Mundipharma for next iteration of
                                     model.
     07/14/20       GJK              Call with J. DelConte and G. Koch (both AlixPartners) re:           0.20
                                     IAC diligence.
     07/14/20       HSB              Review Purdue P&L forecasts by segment.                             0.50
     07/15/20       NAS              Analyze and transform revised LAM-META product-level                2.40
                                     raw data provided by Mundipharma for next iteration of
                                     model.
     07/15/20       NAS              Check transformed all Mundipharma LAM data relative to              1.30
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00               Main Document
                                                       Pg 75 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                              Hours
                                     source provided by company.
     07/15/20       NAS              Analyze and transform revised LAM-Asia product-level                   2.50
                                     raw data provided by Mundipharma for next iteration of
                                     model.
     07/15/20       IA               Review and confirm projected 2022 payment for LTRP                     0.70
                                     amounts based on scenarios requested by WTW.
     07/15/20       GJK              Review Mundipharma diligence responses and develop                     2.00
                                     next steps.
     07/15/20       KM               Update and circulate VDR tracker re: Project Catalyst.                 0.30
     07/15/20       KM               Meeting with R. Sublett (AlixPartners) re: CPP analysis for            0.40
                                     ClarusONE Oxy-IR product pricing.
     07/15/20       KM               Call with J. DelConte (AlixPartners) re: Project Catalyst              0.30
                                     bid process.
     07/15/20       KM               Analysis re: Project Catalyst offers.                                  1.40
     07/15/20       KM               Call with D. Fogel (Purdue) re: Catalyst volume scenarios.             0.80
     07/15/20       KM               Summarize and communicate findings re: Catalyst                        0.80
                                     analysis.
     07/15/20       KM               Analysis re: API pricing analysis by Bidder for Project                2.70
                                     Catalyst 2021-2024.
     07/15/20       KM               Call with R. Schnitzler (PJT) re: Project Catalyst bid                 0.30
                                     analysis.
     07/15/20       KM               Analysis re: API supply agreement offers.                              1.10
     07/15/20       RDS              Meeting with K. McCafferty (AlixPartners) re: CPP analysis             0.40
                                     for ClarusONE Oxy-IR product pricing.
     07/15/20       JD               Call with J. Turner, T. Melvin (both PJT), J. Lowne and E.             0.20
                                     Ruiz (both Purdue) re: business scenarios.
     07/15/20       JD               Call with AHC advisors, UCC advisors, J. Lowne, E. Ruiz                1.50
                                     (both Purdue), J. Turner, T. Melvin, R. Schnitzler (all PJT)

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 76 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
                                     re: distributable value presentation.
     07/15/20       JD               Call with R. Aleali (Purdue) re: Project Catalyst.                    0.20
     07/15/20       JD               Call with R. Schnitzler (PJT) re: Project Catalyst.                   0.20
     07/15/20       JD               Review updated business scenarios from management for                 2.80
                                     the distributable value presentation.
     07/15/20       JD               Review updated change in working capital calculation for              0.50
                                     the updated business scenarios.
     07/15/20       JD               Create initial list of post-petition donations to send                1.30
                                     around to the team for review.
     07/15/20       JD               Review draft outline for the business plan refresh                    0.60
                                     presentation.
     07/15/20       JD               Review Rhodes Tech analysis per open diligence                        0.40
                                     questions.
     07/15/20       JD               Review additional materials re: Project Catalyst.                     0.50
     07/15/20       JD               Call with K. McCafferty (AlixPartners) re: Project Catalyst           0.30
                                     bid process.
     07/16/20       JD               Call with D. Fogel (Purdue) re: recent attrition rates.               0.20
     07/16/20       JD               Call with R. Aleali (Purdue) re: distributable value                  0.30
                                     presentation.
     07/16/20       JD               Call with J. Turner (PJT) re: distributable value analysis.           0.30
     07/16/20       JD               Review Akin fee statement and correspondence with                     0.30
                                     Davis Polk re: same.
     07/16/20       JD               Review Gilbert insurance presentation and                             0.50
                                     correspondence with C. Ricarte (Purdue) re: same.
     07/16/20       JD               Finalize draft strategic question response draft and                  2.30
                                     circulate to DPW and PJT for comments.
     07/16/20       JD               Review and provide comments on draft business plan                    0.80
                                     refresh presentation.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 77 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                            Hours
     07/16/20       JD               Review and edit AHC due diligence responses re:                      0.70
                                     minimum cash.
     07/16/20       JD               Review Project Catalyst proposal analyses.                           0.40
     07/16/20       KM               Meeting with R. Shamblen (Purdue) re: vendor contract                0.50
                                     prioritization.
     07/16/20       KM               Analysis and communication re: Vendor contracts for RT.              0.70
     07/16/20       KM               Bid offer analysis and summary re: Project Catalyst.                 2.10
     07/16/20       KM               Update and circulate VDR tracker re: Project Catalyst.               1.10
     07/16/20       KM               Analysis re: prioritization of supply agreements for Project         1.20
                                     Catalyst VDR.
     07/16/20       KM               Call with D. Fogel (Purdue) re: June 2020 dashboard.                 0.30
     07/16/20       KM               Analysis re: Rhodes Board dashboard.                                 0.80
     07/16/20       ADD              Review list of material contracts and cross reference with           2.50
                                     contract work previously conducted by outside counsel.
     07/16/20       GJK              Call with G. Koch and N. Simon (both AlixPartners) to                0.40
                                     discuss priorities for day and plan for revised
                                     Mundipharma model.
     07/16/20       GJK              Review of update Malta model with revised product by                 1.50
                                     market data.
     07/16/20       GJK              Update Mundipharma diligence planning and next steps.                2.00
     07/16/20       NAS              Compare versions of Mundipharma business plan model                  0.60
                                     provided by management and investigate changes.
     07/16/20       NAS              Respond to question from J. Arsic (PJT) about                        0.50
                                     price/volume analysis provided by management.
     07/16/20       NAS              Analyze and transform revised Canada product-level and               2.60
                                     Central Function raw data provided by Mundipharma for
                                     next iteration of model.
     07/16/20       NAS              Call with G. Koch and N. Simon (both AlixPartners) to                0.40

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 78 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
                                     discuss priorities for day and plan for revised
                                     Mundipharma model.
     07/16/20       NAS              Check transformed data against raw sources for accuracy               1.40
                                     and resolve discrepancies.
     07/16/20       NAS              Build second iteration of Mundipharma business plan                   1.50
                                     model based on revised materials provided by
                                     management.
     07/17/20       NAS              Review new Mundipharma diligence materials provided by                1.10
                                     management/Huron.
     07/17/20       NAS              Call with G. Koch, N. Simon (both AlixPartners) to review             0.70
                                     new version of Mundipharma business plan model.
     07/17/20       NAS              Revisions to new version of Mundipharma model based on                0.40
                                     discussion with G. Koch (AlixPartners).
     07/17/20       GJK              Review revised Invokana documents provided by                         2.50
                                     Mundipharma.
     07/17/20       GJK              Review updates Mundipharma diligence responses from S.                0.60
                                     Jamieson (Management Revisions).
     07/17/20       GJK              Call with G. Koch, N. Simon (both AlixPartners) to review             0.70
                                     new version of Mundipharma business plan model.
     07/17/20       ADD              Meeting with R. Shamblen, A. Soma, A. Nadeau (all                     1.20
                                     Purdue), K. McCafferty (AlixPartners) re: Catalyst
                                     operations and supply chain diligence.
     07/17/20       ADD              Review Rhodes contracts in preparation for Project                    0.20
                                     Catalyst diligence requests.
     07/17/20       ADD              Call with R. Schnitzler, J. Turner (both PJT), C. Robertson           1.40
                                     (Davis Polk), D. Lundie, R. Shamblen, D. Fogel, J. Lowne,
                                     R. Aleali (all Purdue), M. Gibson (Skadden) J. DelConte,
                                     K. McCafferty, A. DePalma (all AlixPartners) re: Project
                                     Catalyst.


2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 79 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
     07/17/20       KM               Analysis re: Project Catalyst summary.                                1.30
     07/17/20       KM               Advisors call with R. Aleali, K. McCarthy (both Purdue), R.           0.80
                                     Schnitzler (PJT), M. Gibson, A. Gallogly (both Skadden)
                                     re: Project Catalyst transaction documents.
     07/17/20       KM               Refine prioritized list re: Project Catalyst supply                   0.60
                                     agreements review.
     07/17/20       KM               Final prioritization and review prep re: Project Catalyst             0.70
                                     supply contract review.
     07/17/20       KM               Manage VDR changes re: Project Catalyst.                              0.10
     07/17/20       KM               Call with R. Schnitzler, J. Turner (both PJT), C. Robertson           1.40
                                     (Davis Polk), D. Lundie, R. Shamblen, D. Fogel, J. Lowne,
                                     R. Aleali (all Purdue), M. Gibson (Skadden) J. DelConte,
                                     K. McCafferty, A. DePalma (all AlixPartners) re: Project
                                     Catalyst.
     07/17/20       KM               Call with R. Schnitzler (PJT) re: Project Catalyst                    0.10
                                     summaries.
     07/17/20       KM               Coordinate operations team activities re: Project Catalyst            0.40
                                     diligence.
     07/17/20       KM               Call with J. Turner, R. Schnitzler (both PJT), M. Gibson, R.          0.60
                                     Schlossberg (both Skadden), J. DelConte, K. McCafferty
                                     (both AlixPartners) re: Project Catalyst.
     07/17/20       KM               Meeting with R. Shamblen, A. Soma, A. Nadeau (all                     1.20
                                     Purdue), A. DePalma (AlixPartners) re: Catalyst
                                     operations and supply chain diligence.
     07/17/20       KM               Analysis re: Project Catalyst supply contract review.                 0.70
     07/17/20       JD               Call with R. Schnitzler, J. Turner (both PJT), C. Robertson           1.40
                                     (Davis Polk), D. Lundie, R. Shamblen, D. Fogel, J. Lowne,
                                     R. Aleali (all Purdue), M. Gibson (Skadden) J. DelConte,
                                     K. McCafferty, A. DePalma (all AlixPartners) re: Project
                                     Catalyst.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 80 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                            Hours
     07/17/20       JD               Call with R. Aleali (Purdue) re: Project Catalyst.                   0.20
     07/17/20       JD               Call with J. Turner, R. Schnitzler (both PJT), M. Gibson, R.         0.60
                                     Schlossberg (both Skadden), J. DelConte, K. McCafferty
                                     (both AlixPartners) re: Project Catalyst.
     07/17/20       JD               Review updated responses to minimum cash diligence                   0.30
                                     questions.
     07/17/20       JD               Review updated joint distributable value presentation                1.10
                                     from the AHC and UCC.
     07/17/20       JD               Correspondence with Davis Polk re: production materials.             0.40
     07/17/20       JD               Update latest professional fee tracker to provide to Davis           0.80
                                     Polk.
     07/18/20       JD               Prepare and send around updated donations diligence                  0.60
                                     response.
     07/18/20       JD               Review and provide comments on diligence questions                   0.50
                                     from AHC and UCC.
     07/19/20       JD               Phone call and correspondence with J. McClammy (Davis                0.50
                                     Polk) and D. Levy and R. Aleali (both Purdue) re:
                                     donations.
     07/20/20       JD               Call with R. Aleali (Purdue) re: open diligence items.               0.20
     07/20/20       JD               Call with R. Aleali (Purdue) re: upcoming creditor                   0.40
                                     presentation.
     07/20/20       JD               Review comments from management re: donation info in                 1.10
                                     order to update the diligence schedule.
     07/20/20       JD               Review and edit responses to strategic review questions.             0.70
     07/20/20       JD               Update strategic issues responses memo for comments                  0.90
                                     from Davis Polk and send it around for final review.
     07/20/20       JD               Review latest draft distributable value presentation from            0.60
                                     the UCC and AHC.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00         Main Document
                                                       Pg 81 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                        Hours
     07/20/20       JD               Review initial draft of the management business update           1.80
                                     presentation for the UCC meeting on Monday.
     07/20/20       JD               Review draft customer program reports to be posted to            0.40
                                     the data room.
     07/20/20       KM               Coordinate responses re: project Catalyst.                       0.20
     07/20/20       KM               Call with D. Fogel and W. DeNicola (both Purdue) re:             1.00
                                     inventory planning reporting requirements and process.
     07/20/20       KM               Meeting with R. Shamblen, A. Soma, A. Nadeau (all                1.00
                                     Purdue), A. DePalma, and K. McCafferty (both
                                     AlixPartners) re: Catalyst operations and supply chain
                                     diligence.
     07/20/20       KM               Planning re: project Catalyst VDR needs and inquiries.           0.80
     07/20/20       KM               Analysis re: API month-end inventory.                            0.50
     07/20/20       KM               Analysis re: RT reports for VDR.                                 1.10
     07/20/20       KM               Virtual working session with A. DePalma and K.                   1.00
                                     McCafferty (both AlixPartners) re: Review and redact
                                     documents in response to diligence request for Project
                                     Catalyst.
     07/20/20       KM               Call with R. Schnitzler (PJT) re: term sheet response            0.20
                                     review.
     07/20/20       KM               Manage VDR and inquires re: Project Catalyst round 2.            0.70
     07/20/20       KM               Analysis and documentation re: project Catalyst.                 1.30
     07/20/20       ADD              Meeting with R. Shamblen, A. Soma, A. Nadeau (all                1.00
                                     Purdue), A. DePalma, and K. McCafferty (both
                                     AlixPartners) re: Catalyst operations and supply chain
                                     diligence.
     07/20/20       ADD              Virtual working session with A. DePalma and K.                   1.00
                                     McCafferty (both AlixPartners) re: Review and redact
                                     documents in response to diligence request for Project

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00         Main Document
                                                       Pg 82 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                        Hours
                                     Catalyst.
     07/20/20       NAS              Review new Mundipharma diligence materials provided by           0.60
                                     management.
     07/20/20       NAS              Add product/market/region-level analyses to second               2.90
                                     iteration of Mundipharma business plan model.
     07/20/20       NAS              Review LEK non-reliance letter and correspondence with           0.70
                                     internal Legal team.
     07/20/20       NAS              Review prior price/volume data and Diabetes segment              1.20
                                     projections relative to latest Mundipharma model
                                     provided.
     07/20/20       NAS              Add product-level benchmarking analyses to new iteration         1.70
                                     of Mundipharma business plan model.
     07/20/20       GJK              Prep for Special Committee call re Settlement related            1.00
                                     items.
     07/20/20       GJK              Review and coordinate with Legal re: the review of LEK           0.70
                                     non-reliance letter.
     07/20/20       GJK              Review and create question list for Mundiapharma                 0.80
                                     business model including revised management case data.
     07/20/20       GJK              Review Mundipharma documents/answers provided to                 1.50
                                     Advisors.
     07/20/20       GJK              Plan and coordinate for final diligence “push” in August         2.00
                                     including outline of key outstanding items and next steps.
     07/20/20       LJD              Review and comment on draft answers to board strategic           0.90
                                     questions.
     07/21/20       LJD              Prepare for and attend special committee call (partial           1.10
                                     participation).
     07/21/20       LJD              Review and discuss status deck for board meeting re:             0.80
                                     settlement progress.
     07/21/20       GJK              Call with G. Koch and N. Simon (both AlixPartners) to            0.50
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 83 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                            Hours
                                     discuss developments in Mundipharma diligence process
                                     and current priorities.
     07/21/20       GJK              Outline analysis for bridge/walk between Mundipharma                 2.50
                                     business cases based on Mundipharma 2.0 model.
     07/21/20       GJK              Plan follow up activity based on Special Committee and               1.50
                                     Advisor call including streamline version of draft interim
                                     report.
     07/21/20       GJK              Review question list to Mundipharma Treasurer and                    0.70
                                     emails with N. Simon (AlixPartners) for follow up.
     07/21/20       GJK              Walkthrough updates Mundi Model 2.0 from N Simon                     1.00
                                     (AlixPartners).
     07/21/20       GJK              Call with G. Koch and J. DelConte (both AlixPartners) re:            0.20
                                     IAC discussion with the special committee.
     07/21/20       NAS              Add benchmarking analyses for Gross Margin, Selling &                3.20
                                     Promotion, and Medical Affairs to Mundipharma model.
     07/21/20       NAS              Call with G. Koch and N. Simon (both AlixPartners) to                0.50
                                     discuss developments in Mundipharma diligence process
                                     and current priorities.
     07/21/20       NAS              Review and comment on agendas for upcoming diligence                 0.80
                                     meetings.
     07/21/20       NAS              Analyze unallocated costs for each P&L line in latest                2.40
                                     Mundipharma business plan.
     07/21/20       GJK              Call with J. O'Connell, J. Turner (both PJT), M. Huebner,            0.60
                                     E. Vonnegut, C. Robertson, B. Kaminetsky (all Davis
                                     Polk), G. Koch, HS Bhattal, J. DelConte and L. Donahue
                                     (all AlixPartners) re: go forward planning.
     07/21/20       GJK              Call with Special Committee of Purdue Board to discuss               1.20
                                     Settlement related items.
     07/21/20       GJK              Call with I McClatchey (Norton Rose) to discuss diligence            0.30

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 84 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
                                     process.
     07/21/20       ADD              Meeting with R. Shamblen, A. Soma, A. Nadeau, D. Fogel,             0.60
                                     W. DiNicola (all Purdue), A. DePalma, and K. McCafferty
                                     (both AlixPartners) re: Catalyst operations and supply
                                     chain diligence.
     07/21/20       ADD              Call with A. DePalma and K. McCafferty (both                        0.30
                                     AlixPartners) re: Project Catalyst due diligence status
                                     update.
     07/21/20       ADD              Call with A. DePalma, K. McCafferty (both AlixPartners),            0.80
                                     R. Schnitzler, J. Wang, I. Mian (all PJT), D. Fogel, R.
                                     Shamblen, J. Doyle, W. DiNicola, and K. McCarthy (all
                                     Purdue) re: Project Catalyst VDR and diligence tracker.
     07/21/20       KM               Meeting with R. Shamblen, A. Soma, A. Nadeau, D. Fogel,             0.60
                                     W. DiNicola (all Purdue), A. DePalma, and K. McCafferty
                                     (both AlixPartners) re: Catalyst operations and supply
                                     chain diligence.
     07/21/20       KM               Call with D. Lundie (Purdue) and R. Schnitzler (PJT) re:            0.30
                                     call debrief.
     07/21/20       KM               Call with D. Lundie (Purdue), R. Schnitzler (PJT), diligence        0.60
                                     team re: term sheet feedback.
     07/21/20       KM               Analysis re: Project Catalyst proposal.                             0.40
     07/21/20       KM               Meeting with R. Schnitzler (PJT) re: term sheet feedback.           0.60
     07/21/20       KM               Continue analysis re: Project Catalyst proposal.                    0.50
     07/21/20       KM               Meeting with R. Schnitzler (PJT) re: term sheet feedback.           0.70
     07/21/20       KM               Meeting with D. Lundie, R. Shamblen, D. Fogel, J. Doyle,            1.90
                                     J. Lowne, K. McCarthy, R. Aleali (all Purdue), Skadden re:
                                     Catalyst APA Discussion.
     07/21/20       KM               Analysis re: supply chain and inventory analysis.                   1.10
     07/21/20       JD               Call with G. Koch and J. DelConte (both AlixPartners) re:           0.20

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 85 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                          Hours
                                     IAC discussion with the special committee.
     07/21/20       JD               Prepare for and participate in the special committee board         1.40
                                     meeting.
     07/21/20       JD               Review final AHC/UCC distributable value presentation.             0.70
     07/21/20       JD               Review response from management on open AHC                        0.40
                                     distributable value questions.
     07/21/20       JD               Call with C. Landau, J. Lowne, M. Kesselman, M. Ronning,           0.60
                                     K. Gadski (all Purdue), J. Turner (PJT) re: OxyContin
                                     scenarios.
     07/21/20       JD               Call with R. Aleali, S. Robertson (both Purdue) and J.             0.40
                                     Turner (PJT) re: Rebranding.
     07/21/20       JD               Call with J. Turner (PJT) re: AHC/UCC presentation.                0.30
     07/21/20       JD               Prepare updates professional fee payments to date slide            0.70
                                     for UCC presentation.
     07/21/20       JD               Prepare responses to open Monitor diligence questions on           1.20
                                     the latest business plan presentation.
     07/21/20       KM               Call with A. DePalma and K. McCafferty (both                       0.30
                                     AlixPartners) re: Project Catalyst due diligence status
                                     update.
     07/21/20       KM               Call with A. DePalma, K. McCafferty (both AlixPartners),           0.80
                                     R. Schnitzler, J. Wang, I. Mian (all PJT), D. Fogel, R.
                                     Shamblen, J. Doyle, W. DiNicola, and K. McCarthy (all
                                     Purdue) re: Project Catalyst VDR and diligence tracker.
     07/21/20       KM               Call with D. Lundie (Purdue) and R. Schnitzler (PJT) re:           0.50
                                     project Catalyst messaging prep.
     07/21/20       KM               Analysis and inquiry tracking re: RT environmental                 1.00
                                     questions.
     07/21/20       KM               Create report re: RT org structure for VDR.                        1.20
     07/22/20       JD               Review and provide comments on Purdue rebranding                   0.70
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 86 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
                                     memo from S. Robertson (Purdue).
     07/22/20       JD               Correspondence with PJT and management re: UCC call                   0.50
                                     and prep scheduling.
     07/22/20       JD               Correspondence with Davis Polk and management re:                     0.80
                                     reporter inquiry on the MOR.
     07/22/20       JD               Review MOR professional fees and investigate difference               0.50
                                     in cash versus accrual amounts.
     07/22/20       JD               Call with M. Sharp (Purdue) re: reporter inquiry.                     0.20
     07/22/20       JD               Call with J. Lowne (Purdue) re: latest UCC deck.                      0.20
     07/22/20       JD               Participate in Purdue board meeting.                                  1.30
     07/22/20       JD               Call with R. Aleali (Purdue) re: post board meeting follow            0.20
                                     ups.
     07/22/20       JD               Review and provide comments on draft memo re: creditor                0.60
                                     negotiations.
     07/22/20       KM               Coordinate environmental diligence responses re: project              1.40
                                     Catalyst.
     07/22/20       KM               Analysis re: RT crewing and capacity for Catalyst.                    1.30
     07/22/20       KM               Call with R. Schnitzler (PJT) re: project Catalyst process.           0.40
     07/22/20       KM               Review and coordinate action items re: project Catalyst               0.60
                                     VDR.
     07/22/20       KM               Meeting with R. Shamblen, A. Soma, A. Nadeau, (all                    1.00
                                     Purdue), A. DePalma, and K. McCafferty (both
                                     AlixPartners) re: Catalyst operations and supply chain
                                     diligence.
     07/22/20       KM               Call with R. Shamblen (Purdue) re: interview prep for                 0.50
                                     Catalyst.
     07/22/20       KM               Analysis re. value creation opportunities.                            1.60
     07/22/20       ADD              Meeting with R. Shamblen, A. Soma, A. Nadeau, (all                    1.00

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 87 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                            Hours
                                     Purdue), A. DePalma, and K. McCafferty (both
                                     AlixPartners) re: Catalyst operations and supply chain
                                     diligence.
     07/22/20       GJK              Review comments from DPW on Mundipharma interim                      0.60
                                     report.
     07/22/20       NAS              Review Purdue business plan update provided to UCC.                  0.70
     07/22/20       NAS              Analyze non-commercial region product financials in                  1.10
                                     latest budget provided by Mundipharma management.
     07/22/20       NAS              Review new Mundipharma diligence responses from S.                   0.60
                                     Jamieson (Management Revisions) and note additional
                                     questions for 7/24 call.
     07/22/20       NAS              Call with G. Koch and N. Simon (both AlixPartners) to                1.50
                                     review latest iteration of Mundipharma business plan
                                     model.
     07/22/20       NAS              Review comments to Mundipharma diligence report                      1.00
                                     provided by Counsel (DPW) and note follow-ups.
     07/22/20       NAS              Build new Net Sales overview page in Mundipharma                     0.60
                                     business plan model.
     07/22/20       GJK              Walkthrough UCC deck update draft to prepare for UCC-                2.50
                                     Purdue meeting on Monday.
     07/22/20       GJK              Review and assessment of LAM region in light of                      2.00
                                     executive departures (ongoing).
     07/22/20       GJK              Call with G. Koch and N. Simon (both AlixPartners) to                1.50
                                     review latest iteration of Mundipharma business plan
                                     model.
     07/22/20       LJD              Prepare for and attend board call (partial participation).           1.10
     07/23/20       LJD              Prepare for and attend board call (partial participation).           1.10
     07/23/20       GJK              Call with J Turner (PJT) to discuss diligence report next            0.30
                                     steps.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 88 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                          Hours
     07/23/20       GJK              Project management including reviewing and responding              1.50
                                     to G&A questions in model, responses from Huron, prep
                                     for call with Mundipharma CEO.
     07/23/20       GJK              Review and assessment of LAM region in light of                    2.50
                                     executive departures (ongoing).
     07/23/20       GJK              Review of growth product data provided by Huron.                   1.20
     07/23/20       GJK              Review S Jamieson (Management Revisions) responses to              1.20
                                     open questions on financials.
     07/23/20       NAS              Review new Mundipharma diligence responses from S.                 1.70
                                     Jamieson (Management Revisions).
     07/23/20       NAS              Revise Mundipharma business plan model to include new              2.90
                                     product, category, market, and region-level metrics.
     07/23/20       NAS              Map different product classifications used by                      1.60
                                     Mundipharma across data sources to have common
                                     methodology.
     07/23/20       NAS              Update methodology notes and assumptions used in                   0.90
                                     Mundipharma business plan model.
     07/23/20       ADD              Meeting with R. Shamblen, A. Soma, A. Nadeau (all                  1.00
                                     Purdue), A. DePalma, and K. McCafferty (both
                                     AlixPartners) re: Catalyst operations and supply chain
                                     diligence.
     07/23/20       ADD              Virtual working session with A. DePalma and K.                     1.70
                                     McCafferty (both AlixPartners) re: Review and redact
                                     documents in response to diligence request for Project
                                     Catalyst.
     07/23/20       ADD              Call with A. DePalma, K. McCafferty (both AlixPartners),           0.90
                                     R. Schnitzler, J. Wang, I. Mian (all PJT), D. Fogel, R.
                                     Shamblen, J. Doyle, W. DiNicola, and K. McCarthy (all
                                     Purdue) re: Project Catalyst VDR and diligence tracker.
     07/23/20       ADD              Virtual working session with A. DePalma and K.                     0.70
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00               Main Document
                                                       Pg 89 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                              Hours
                                     McCafferty (both AlixPartners) re: VDR activity.
     07/23/20       KM               Document edits and reporting re: RT org structure for                  0.70
                                     Catalyst VDR.
     07/23/20       KM               VDR management re: project Catalyst.                                   0.50
     07/23/20       KM               Virtual working session with A. DePalma and K.                         1.70
                                     McCafferty (both AlixPartners) re: Review and redact
                                     documents in response to diligence request for Project
                                     Catalyst.
     07/23/20       KM               Analysis re: inventory transition re: project Catalyst.                0.50
     07/23/20       KM               Coordination of diligence visit re: project Catalyst.                  0.80
     07/23/20       KM               Analysis re: environmental diligence for Catalyst.                     1.20
     07/23/20       KM               Attend Advisors call with D. Lundie, R. Aleali, K. McCarthy            0.50
                                     (all Purdue), R. Schnitzler (PJT), K. McCafferty, J.
                                     DelConte (both AlixPartners), M. Gibson, and A. Gallogly
                                     (both Skadden) re: Project Catalyst transaction
                                     documents.
     07/23/20       KM               Analysis re: excluded liabilities in transaction for project           0.10
                                     Catalyst.
     07/23/20       KM               Call with A. DePalma, K. McCafferty (both AlixPartners),               0.90
                                     R. Schnitzler, J. Wang, I. Mian (all PJT), D. Fogel, R.
                                     Shamblen, J. Doyle, W. DiNicola, and K. McCarthy (all
                                     Purdue) re: Project Catalyst VDR and diligence tracker.
     07/23/20       KM               Meeting with R. Shamblen, A. Soma, A. Nadeau, W.                       1.00
                                     DiNicola, D. Fogel (all Purdue), A. DePalma (AlixPartners)
                                     re: Catalyst operations and supply chain diligence.
     07/23/20       JD               Participate in Purdue board meeting.                                   1.60
     07/23/20       JD               Call with M. Huebner (Davis Polk) re: reporter inquiry.                0.20
     07/23/20       JD               Create analysis of professional fees to send to Davis Polk             0.70
                                     and management re: reporter inquiry.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 90 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
     07/23/20       JD               Attend Advisors call with D. Lundie, R. Aleali, K. McCarthy         0.50
                                     (all Purdue), R. Schnitzler (PJT), K. McCafferty, J.
                                     DelConte (both AlixPartners), M. Gibson, and A. Gallogly
                                     (both Skadden) re: Project Catalyst transaction
                                     documents.
     07/23/20       JD               Call with M. Kesselman (Purdue) re: meeting schedules.              0.20
     07/23/20       JD               Call with R. Aleali (Purdue) re: court follow up.                   0.20
     07/23/20       JD               Review analysis of professional fees post-petition from             0.40
                                     the company.
     07/23/20       JD               Update latest strategic questions memo and send out                 0.80
                                     update to Purdue management.
     07/23/20       JD               Review and edit latest UCC presentation and send around             0.70
                                     to internal group for review prior to prep call tomorrow.
     07/23/20       KM               Analysis re: RT org structure for Catalyst VDR.                     0.30
     07/23/20       KM               Virtual working session with A. DePalma and K.                      0.70
                                     McCafferty (both AlixPartners) re: VDR activity.
     07/23/20       KM               Update VDR tracking re: project Catalyst.                           1.10
     07/24/20       KM               Communicate virtual site visit plan re: project Catalyst.           0.40
     07/24/20       KM               Meeting with R. Shamblen, A. Soma, A. Nadeau, D. Fogel,             1.00
                                     W. DiNicola (all Purdue), A. DePalma and K. McCafferty
                                     (both AlixPartners) re: Catalyst operations and supply
                                     chain diligence.
     07/24/20       KM               Prepare guidelines for virtual site visit re: project               1.40
                                     Catalyst.
     07/24/20       KM               Design virtual site visit proposal re: project Catalyst.            0.60
     07/24/20       JD               Call with C. Landau, M. Kesselman, J. Lowne (Purdue), M.            1.30
                                     Huebner, E. Vonnegut, C. Robertson (Davis Polk), J.
                                     O’Connell, J. Turner (both PJT) re: UCC meeting prep.
     07/24/20       JD               Correspondence with PJT and management re: insurance                0.80
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 91 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                             Hours
                                     liability post-petition per UCC diligence request.
     07/24/20       JD               Correspondence with PJT and management re: strategic                  0.30
                                     issues memo.
     07/24/20       JD               Prepare for and attend call with M. Atkinson (Province), L.           0.60
                                     Szlezinger, K. Sheridan (both Jefferies), R. Schnitzler, J.
                                     Turner (both PJT), J. DelConte, K. McCafferty (both
                                     AlixPartners) re: Project Catalyst update.
     07/24/20       KM               Planning re: project Catalyst.                                        0.20
     07/24/20       KM               Update VDR tracker re: project Catalyst.                              0.80
     07/24/20       KM               Meeting with D. Lundie, J. Lowne, K. McCarthy, R. Aleali              1.10
                                     (all Purdue), R. Schnitzler (PJT), M. Gibson, A. Gallogly,
                                     R. Schlossberg (all Skadden) re: project Catalyst catch-
                                     up.
     07/24/20       KM               Virtual working session with A. DePalma and K.                        0.30
                                     McCafferty (both AlixPartners) re: VDR updates.
     07/24/20       KM               Call with R. Schnitzler (PJT) re: edits to project Catalyst           0.20
                                     presentation to the Board.
     07/24/20       KM               Call with M. Atkinson (Province), L. Szlezinger, K.                   0.50
                                     Sheridan (both Jefferies), R. Schnitzler, J. Turner (both
                                     PJT), J. DelConte, K. McCafferty (both AlixPartners) re:
                                     Project Catalyst update.
     07/24/20       KM               Meeting with R. Shamblen (Purdue), Alcaliber diligence                1.00
                                     team re: diligence interview.
     07/24/20       KM               Meeting with D. Lundie, J. Lowne, K. McCarthy, R. Aleali              1.00
                                     (all Purdue), R. Schnitzler (PJT), M. Gibson, A. Gallogly,
                                     R. Schlossberg (all Skadden) re: project Catalyst catch-
                                     up.
     07/24/20       KM               Analysis re: revised volume forecast.                                 0.70
     07/24/20       ADD              Virtual working session with A. DePalma and K.                        0.30

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 92 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                          Hours
                                     McCafferty (both AlixPartners) re: VDR updates.
     07/24/20       ADD              Meeting with R. Shamblen, A. Soma, A. Nadeau, D. Fogel,            1.00
                                     W. DiNicola (all Purdue), A. DePalma, and K. McCafferty
                                     (both AlixPartners) re: Catalyst operations and supply
                                     chain diligence.
     07/24/20       NAS              Call with M. Princen (Purdue), G. Koch, N. Simon (both             0.90
                                     AlixPartners), and other diligence advisors re:
                                     Mundipharma diligence.
     07/24/20       NAS              Discussion with G. Koch, N. Simon (both AlixPartners) to           0.60
                                     share takeaways from call with Mundipharma CEO and
                                     discuss next steps.
     07/24/20       NAS              Update notes and assumptions pages in revised                      0.90
                                     Mundipharma business plan model.
     07/24/20       NAS              Review new Invokana/Vokanamet market sizing model                  0.90
                                     provided by Mundipharma.
     07/24/20       NAS              Refine product classifications in Mundipharma business             0.60
                                     plan model and request further detail from company.
     07/24/20       GJK              Review of Europe business plan based on discussion with            2.00
                                     Mundipharma CEO including potential refocusing of
                                     product categories.
     07/24/20       GJK              Plan and coordinate Mundipharma diligence re: report and           2.50
                                     model updates, including emails from Huron on timing.
     07/24/20       GJK              Discussion with G. Koch and N. Simon (both AlixPartners)           0.60
                                     to share takeaways from call with Mundipharma CEO and
                                     discuss next steps.
     07/24/20       GJK              Call with M. Princen (Purdue), G. Koch, N. Simon (both             0.90
                                     AlixPartners), and other diligence advisors re:
                                     Mundipharma diligence.
     07/24/20       SJC              Continue to review and redact documents from P drive in            4.00
                                     preparation for processing an upload to data room.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 93 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
     07/24/20       SJC              Review and redact documents from P drive in preparation             4.00
                                     for processing an upload to data room.
     07/25/20       LJD              Review and comment on UCC deck.                                     1.10
     07/25/20       JD               Correspondence with management, PJT and Davis Polk                  0.50
                                     re: ability to share the UCC deck with all committee
                                     members.
     07/25/20       JD               Correspondence with management, PJT and Davis Polk                  0.70
                                     re: edits to the UCC deck for Monday.
     07/27/20       JD               Call with J. O'Connell, J. Turner (both PJT), J. DelConte,          0.70
                                     H. Bhattal, L. Donahue (both AlixPartners), M. Huebner,
                                     E. Vonnegut, C. Robertson (all Davis Polk), M. Kesselman,
                                     R. Aleali (both Purdue) RE: board strategic issue
                                     questions.
     07/27/20       KM               Meeting with D. Lundie, R. Shamblen, D. Fogel, J. Doyle,            0.90
                                     J. Lowne (all Purdue), R. Schnitzler (PJT), M. Gibson, A.
                                     Gallogly (both Skadden) re: project Catalyst daily
                                     updates.
     07/27/20       KM               Create and circulate trackers to all bidders re: project            0.80
                                     Catalyst.
     07/27/20       KM               Meeting with D. Lundie, R. Shamblen, D. Fogel, J. Doyle,            1.60
                                     J. Lowne, D. McGuire, K. McCarthy, R. Aleali (all Purdue),
                                     R. Schnitzler (PJT), M. Gibson, A. Gallogly (both Skadden)
                                     re: project Catalyst supply agreement discussion.
     07/27/20       KM               Coordinate interested party diligence visits re: project            0.60
                                     Catalyst.
     07/27/20       KM               Structure response re: project Catalyst diligence                   0.40
                                     questions.
     07/27/20       KM               Review and establish virtual site visit guidelines re:              0.90
                                     project Catalyst.
     07/27/20       KM               Design virtual site visit platform re: project Catalyst.            1.50
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00          Main Document
                                                       Pg 94 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                         Hours
     07/27/20       KM               Virtual working session with A. DePalma and K.                    0.80
                                     McCafferty (both AlixPartners) re: APR redactions.
     07/27/20       KM               Virtual working session with A. DePalma and K.                    0.30
                                     McCafferty (both AlixPartners) re: Catalyst supply
                                     agreements management.
     07/27/20       KM               Meeting with R. Shamblen, A. Soma, A. Nadeau (all                 0.80
                                     Purdue), A. DePalma and K. McCafferty (both
                                     AlixPartners) re: Catalyst operations and supply chain
                                     diligence.
     07/27/20       KM               Update VDR re: project Catalyst.                                  0.10
     07/27/20       ADD              Virtual working session with A. DePalma and K.                    1.10
                                     McCafferty (both AlixPartners) re: Review outstanding
                                     diligence request redact documents in response to
                                     diligence request for Project Catalyst.
     07/27/20       ADD              Meeting with R. Shamblen, A. Soma, A. Nadeau (all                 0.80
                                     Purdue), A. DePalma and K. McCafferty (both
                                     AlixPartners) re: Catalyst operations and supply chain
                                     diligence.
     07/27/20       ADD              Virtual working session with A. DePalma and K.                    0.80
                                     McCafferty (both AlixPartners) re: Catalyst supply
                                     agreements management.
     07/27/20       ADD              Virtual working session with A. DePalma and K.                    0.30
                                     McCafferty (both AlixPartners) re: Catalyst supply
                                     agreements management.
     07/27/20       ADD              Compile bank statements provided by Purdue's                      1.50
                                     accounting service provider TXP for Purdue's accounting
                                     team review.
     07/27/20       KM               Virtual working session with A. DePalma and K.                    1.10
                                     McCafferty (both AlixPartners) re: Review outstanding
                                     diligence request redact documents in response to

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 95 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
                                     diligence request for Project Catalyst.
     07/27/20       LJD              Prepare for and attend call with M. Kesselman and M                 0.40
                                     Heubner (both Purdue) re: board questions and issues
     07/27/20       LJD              Call with J. O'Connell, J. Turner (both PJT), J. DelConte,          0.70
                                     H. Bhattal, L. Donahue (both AlixPartners), M. Huebner,
                                     E. Vonnegut, C. Robertson (all Davis Polk), M. Kesselman,
                                     R. Aleali (both Purdue) RE: board strategic issue
                                     questions.
     07/27/20       GJK              Call with N. Simon (AlixPartners) re: findings from                 1.00
                                     research into Mundipharma P&L structure.
     07/27/20       GJK              Working capital analysis and prep for call with                     2.50
                                     Mundipharma Treasurer.
     07/27/20       GJK              Review of updates Mundipharma Malta 2.0 model.                      0.80
     07/27/20       GJK              Comparison and analysis of updates to Malta Model 2.0               2.20
                                     and original EY VDD.
     07/27/20       NAS              Review new Mundipharma diligence materials provided by              0.70
                                     management/Huron.
     07/27/20       NAS              Further research into Mundipharma income statement                  2.90
                                     items to ensure all appropriate lines are incorporated in
                                     model.
     07/27/20       NAS              Correspondence with other Mundipharma diligence                     0.50
                                     advisors re: latest requests for company.
     07/27/20       NAS              Call with G. Koch (AlixPartners) re: findings from research         1.00
                                     into Mundipharma P&L structure.
     07/28/20       NAS              Prepare for diligence call with D. Jefferies (Mundipharma           0.30
                                     Treasurer).
     07/28/20       NAS              Calls with G. Koch (AlixPartners) to discuss takeaways              1.00
                                     from D. Jefferies (Mundipharma) meeting and review
                                     current draft of business plan model.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 96 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                            Hours
     07/28/20       NAS              Arrange source data in Mundipharma business plan model               1.90
                                     to run more efficiently.
     07/28/20       NAS              Build product category standalone P&Ls in revised                    2.80
                                     Mundipharma business plan model.
     07/28/20       GJK              Review and walkthrough of updates to Malta 2.0 model                 2.00
                                     and inclusions into EBITDA including EY VDD, work ok tie
                                     into potential cash flows.
     07/28/20       GJK              Review of transaction perimeter and settlement                       0.80
                                     framework language as it relates to Mundipharma joint
                                     ventures.
     07/28/20       GJK              Coordinate work stream activities, including exchanges               2.60
                                     with Province and FTI on state of diligence and next
                                     steps/priority open items.
     07/28/20       GJK              Calls with N. Simon (AlixPartners) to discuss takeaways              1.00
                                     from D. Jefferies (Mundipharma) meeting and review
                                     current draft of business plan model.
     07/28/20       GJK              Call with J Turner (PJT) re: call with Province and FTI on           0.20
                                     current state of Mundipharma diligence responses.
     07/28/20       ADD              Compile additional historical bank statements provided by            1.40
                                     Purdue's accounting service provider TXP for Purdue's
                                     accounting team review and transfer files to file transfer
                                     program.
     07/28/20       ADD              Meeting with D. Fogel, R. Shamblen, J. Doyle, W.                     0.50
                                     DiNicola, K. McCarthy (all Purdue), R. Schnitzler, J. Wang,
                                     I. Mian (all PJT), K. McCafferty, and A. DePalma (both
                                     AlixPartners) re: project Catalyst VDR.
     07/28/20       ADD              Call with A. DePalma and K. McCafferty (both                         0.20
                                     AlixPartners), re: Project Catalyst due diligence status
                                     update.
     07/28/20       ADD              Meeting with R. Shamblen, A. Soma, A. Nadeau (all                    0.30
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 97 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                            Hours
                                     Purdue), A. DePalma and K. McCafferty (both
                                     AlixPartners) re: Catalyst status update meeting.
     07/28/20       KM               Analysis and VDR updates re: project Catalyst.                       1.10
     07/28/20       KM               Meeting with D. Fogel, R. Shamblen, J. Doyle, W.                     0.50
                                     DiNicola, K. McCarthy (all Purdue), R. Schnitzler, J. Wang,
                                     I. Mian (all PJT), and A. DePalma (AlixPartners) re:
                                     project Catalyst VDR.
     07/28/20       KM               Prepare for and attend meeting with R. Shamblen, A.                  0.50
                                     Soma, A. Nadeau (all Purdue), and A. DePalma
                                     (AlixPartners) re: Catalyst operations and supply chain
                                     diligence.
     07/28/20       KM               Analysis and preparation re: EHS and diligence site visits           1.80
                                     for project Catalyst.
     07/28/20       KM               Meeting with R. Schnitzler (PJT) diligence team re:                  0.30
                                     Catalyst offer feedback.
     07/28/20       KM               VDR updates re: project Catalyst.                                    0.40
     07/28/20       KM               Analysis re: site visit strategy for Catalyst.                       1.00
     07/28/20       KM               Meeting with D. Lundie, R. Shamblen, D. Fogel, J. Doyle,             0.50
                                     J. Lowne (all Purdue), R. Schnitzler (PJT), M. Gibson, A.
                                     Gallogly (both Skadden) re: project Catalyst daily
                                     updates.
     07/28/20       KM               Call with A. DePalma and K. McCafferty (AlixPartners) re:            0.20
                                     Project Catalyst due diligence status update.
     07/28/20       KM               Call with D. Lundie (Purdue) re: project Catalyst legal              0.40
                                     progress.
     07/28/20       KM               Review Supply agreement re: project Catalyst.                        0.70
     07/29/20       KM               Review long form documents re: project Catalyst.                     0.80
     07/29/20       KM               Create site visit documents re: project Catalyst.                    1.50
     07/29/20       KM               Meeting with R. Shamblen, A. Soma, A. Nadeau (Rhodes),               0.50
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 98 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                            Hours
                                     A. DePalma (AlixPartners) re: Catalyst operations and
                                     supply chain diligence.
     07/29/20       KM               Prepare response re: proposal.                                       0.50
     07/29/20       KM               Meeting with D. Lundie, R. Shamblen, D. Fogel, J. Doyle,             1.00
                                     J. Lowne (all Purdue), R. Schnitzler (PJT), M. Gibson, A.
                                     Gallogly (both Skadden) re: project Catalyst daily
                                     updates.
     07/29/20       KM               Analysis and review of site surveys re: project Catalyst.            0.70
     07/29/20       KM               Call with D. Lundie (Purdue), R. Schnitzler (PJT) re:                0.30
                                     response for project Catalyst.
     07/29/20       KM               Meeting with D. Lundie, R. Shamblen, D. Fogel, J. Doyle,             1.00
                                     J. Lowne (all Purdue), R. Schnitzler (PJT), M. Gibson, A.
                                     Gallogly (both Skadden) re: project Catalyst Supply
                                     Agreement.
     07/29/20       KM               Update virtual site documentation re: interested party               0.40
                                     specific requests.
     07/29/20       KM               Update diligence requests and tracker re: project                    0.30
                                     Catalyst.
     07/29/20       KM               Upload and edit site visit documents re: project Catalyst.           2.30
     07/29/20       JD               Follow up correspondence with management, PJT and                    0.50
                                     Davis Polk RE: business development deal.
     07/29/20       ADD              Prepare and upload documentation to AlixPartners                     0.80
                                     eDiscovery team for upload to Relativity.
     07/29/20       ADD              Meeting with R. Shamblen, A. Soma, A. Nadeau (all                    0.50
                                     Purdue), A. DePalma and K. McCafferty (both
                                     AlixPartners) re: Catalyst status update meeting.
     07/29/20       GJK              Prepare for call with Management Revisions and                       2.00
                                     walkthrough of open items to be addressed by S.
                                     Jamieson (Management Revisions).

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 99 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
     07/29/20       GJK              Call with N. Simon (AlixPartners) to discuss current                0.40
                                     version of Mundipharma business plan model and next
                                     steps.
     07/29/20       GJK              Review of VDD relative to Malta 2.0 model categories.               2.60
     07/29/20       GJK              Review of Consumer Health VDD to compare against                    2.60
                                     implied Consumer Health categorization in Malta model.
     07/29/20       NAS              Revise Mundipharma business plan model to include                   2.20
                                     category and business line-level standalone scenarios.
     07/29/20       NAS              Build check function for category standalone scenarios in           1.10
                                     Mundipharma business plan model.
     07/29/20       NAS              Call with G. Koch (AlixPartners) to discuss current version         0.40
                                     of Mundipharma business plan model and next steps.
     07/29/20       NAS              Build business line-level standalone scenario in                    1.20
                                     Mundipharma business plan model.
     07/29/20       NAS              Refine allocation methodology in Mundipharma business               2.10
                                     plan model for standalone scenarios.
     07/29/20       LJD              Call with M. Kesselman (Purdue) re: Board Meeting.                  0.30
     07/29/20       LJD              Call with K Buckfire (board member) and M. Kesselman                0.30
                                     (Purdue) re: board meeting and outstanding issues.
     07/29/20       LJD              Review draft board deck and comment.                                0.70
     07/30/20       LJD              Prepare for and attend Purdue board meeting (partial                3.50
                                     participation).
     07/30/20       LJD              Review and comment on chart for board strategic                     0.40
                                     questions.
     07/30/20       NAS              Review of revised standalone cases in Mundipharma                   0.60
                                     business plan model with G. Koch (AlixPartners).
     07/30/20       NAS              Consolidate and review notes/follow-ups from meetings               0.60
                                     with S. Jamieson (Management Revisions) and other
                                     Mundipharma diligence advisors (FTI, Province).
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 100 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                           Hours
     07/30/20       NAS              Compare EY Consumer Health VDD report to latest model               2.90
                                     and revise allocation methodologies as appropriate.
     07/30/20       NAS              Call with G. Koch (AlixPartners) to review takeaways from           0.50
                                     diligence meeting with S. Jamieson (Management
                                     Revisions).
     07/30/20       GJK              Walkthrough of updates to Malta 2.0 model and outline               2.00
                                     comparative approaches to bridging to previous base
                                     case.
     07/30/20       GJK              Call with N. Simon (AlixPartners) to review takeaways               0.50
                                     from diligence meeting with S. Jamieson (Management
                                     Revisions).
     07/30/20       GJK              Review of revised standalone cases in Mundipharma                   0.60
                                     business plan model with N. Simon (AlixPartners).
     07/30/20       GJK              Plan and coordinate next steps in diligence process based           2.40
                                     on week’s calls and proposed timeline for release of new
                                     information.
     07/30/20       JD               Correspondence with management RE: business                         0.20
                                     development deal follow ups.
     07/30/20       JD               Call with M. Huebner (Davis Polk) RE: UCC meeting                   0.10
                                     recap.
     07/30/20       JD               Review board material pre-reads in advance of board call.           0.80
     07/30/20       JD               Participate in final session of PPI Board meeting.                  1.00
     07/30/20       JD               Review final board strategic issues draft from PJT.                 0.70
     07/30/20       ADD              Meeting with A. Nadeau, (Purdue), A. DePalma and K.                 1.80
                                     McCafferty (both AlixPartners) re: Catalyst operations and
                                     virtual site visit preparations.
     07/30/20       ADD              Meeting with R. Shamblen, A. Soma, A. Nadeau (all                   0.50
                                     Purdue), A. DePalma and K. McCafferty (both
                                     AlixPartners) re: Catalyst status update meeting.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00               Main Document
                                                       Pg 101 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                              Hours
     07/30/20       JD               Participate in PPI Board meeting.                                      4.70
     07/30/20       KM               Coordinate and communicate re: project Catalyst                        0.60
                                     diligence.
     07/30/20       KM               Call with R. Schnitzler (PJT) re: project Catalyst                     0.10
                                     coordination for interested party diligence.
     07/30/20       KM               Review of additional site visit photos re: project Catalyst.           0.70
     07/30/20       KM               Call with A. Nadeau (Purdue) re: virtual site visit for                1.10
                                     project Catalyst.
     07/30/20       KM               Meeting with R. Shamblen, A. Soma, A. Nadeau (all                      0.50
                                     Purdue), A. DePalma, and K. McCafferty (both
                                     AlixPartners) re: Catalyst status update meeting.
     07/30/20       KM               Update environmental diligence requests re: project                    0.90
                                     Catalyst.
     07/30/20       KM               Create virtual visit overview and tour route map re:                   0.80
                                     project Catalyst.
     07/30/20       KM               Meeting with A. Nadeau (Purdue), A. DePalma, and K.                    1.80
                                     McCafferty (both AlixPartners) re: Catalyst operations and
                                     virtual site visit preparations.
     07/30/20       KM               Meeting with D. Lundie, R. Shamblen, D. Fogel, J. Doyle,               1.50
                                     J. Lowne (all Purdue), R. Schnitzler (PJT), M. Gibson, and
                                     A. Gallogly (both Skadden) re: project Catalyst Supply
                                     Agreement.
     07/30/20       KM               Participate in Purdue BOD meeting (partial participation).             0.40
     07/30/20       KM               Update diligence progress re: project Catalyst.                        0.60
     07/31/20       KM               Editing re: project Catalyst site tour agenda and plan.                0.50
     07/31/20       KM               Meeting with R. Shamblen, A. Soma, A. Nadeau (all                      1.50
                                     Purdue), and A. DePalma (AlixPartners) re: Catalyst
                                     operations and supply chain diligence.
     07/31/20       KM               Meeting with D. Lundie, R. Shamblen, D. Fogel, J. Doyle,               1.00
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 102 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                            Hours
                                     J. Lowne (all Purdue), R. Schnitzler (PJT), M. Gibson, and
                                     A. Gallogly (both Skadden) re: project Catalyst daily
                                     updates.
     07/31/20       KM               Analysis and presentation prep re: virtual site visit for            1.80
                                     project Catalyst.
     07/31/20       KM               Create presentation documents re: virtual site visit for             1.40
                                     project Catalyst.
     07/31/20       KM               Coordinate VDR updates with Rhodes Operations and                    0.80
                                     Finance re: project Catalyst.
     07/31/20       KM               Call with A. Soma (Purdue) and A. DePalma (AlixPartners)             0.70
                                     re: manufacturing presentation materials for virtual site
                                     tour.
     07/31/20       ADD              Call with A. Soma (Purdue) and K. McCafferty                         0.70
                                     (AlixPartners) re: manufacturing presentation materials
                                     for virtual site tour.
     07/31/20       JD               Review docket for recently filed fee apps to update latest           0.60
                                     professional fee tracker for Davis Polk.
     07/31/20       JD               Review materials created and provided to the UCC RE:                 1.20
                                     opioid scenarios.
     07/31/20       JD               Call with J. DelConte, G. Koch, N. Simon (AlixPartners), J.          0.50
                                     Turner (PJT), R. Schnitzler (PJT), J. Arsic (PJT), and I.
                                     Mian (PJT) to provide update on information received
                                     during 7/30 discussion with FTI and Province.
     07/31/20       GJK              Call with N. Simon (AlixPartners) to review Consumer                 0.40
                                     Health figures in latest Mundipharma business plan model
                                     relative to EY VDD.
     07/31/20       GJK              Plan for updates to Mundipharma review deck.                         1.50
     07/31/20       GJK              Review of interim Mundipharma report and back up detail              1.50
                                     related to other Financial Advisor challenges with
                                     developing reports.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00          Main Document
                                                       Pg 103 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106


     Date           Consultant       Description of Services                                         Hours
     07/31/20       GJK              Call with J. DelConte, G. Koch, N. Simon (AlixPartners), J.       0.50
                                     Turner (PJT), R. Schnitzler (PJT), J. Arsic (PJT), and I.
                                     Mian (PJT) to provide update on information received
                                     during 7/30 discussion with FTI and Province.
     07/31/20       NAS              Coordination with other Mundipharma diligence advisors            0.50
                                     re: current status of diligence process.
     07/31/20       NAS              Call with G. Koch (AlixPartners) to review Consumer               0.40
                                     Health figures in latest Mundipharma business plan model
                                     relative to EY VDD.
     07/31/20       NAS              Call with J. DelConte, G. Koch, N. Simon (AlixPartners), J.       0.50
                                     Turner (PJT), R. Schnitzler (PJT), J. Arsic (PJT), and I.
                                     Mian (PJT) to provide update on information received
                                     during 7/30 discussion with FTI and Province.
     07/31/20       NAS              Compare latest draft of Mundipharma business plan                 0.50
                                     model to version used in prior iteration of report.
     07/31/20       LJD              Call with M Kesselman (Purdue) re: board meeting.                 0.40
                                                                                           Total     627.80




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 104 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Business Analysis & Operations
     Client/Matter #             012589.00106



     Fee Recap:

     Consultant                                              Hours          Rate           Amount
     Andrew D DePalma                                         39.20       515.00         20,188.00
     Sam K Lemack                                                 8.70    515.00          4,480.50
     Nate A Simon                                            113.20       515.00         58,298.00
     Sam J Canniff                                                8.00    645.00          5,160.00
     Isabel Arana de Uriarte                                      2.20    690.00          1,518.00
     Ryan D Sublett                                               0.40    735.00            294.00
     Gabe J Koch                                             138.20       840.00        116,088.00
     HS Bhattal                                                   0.50    840.00            420.00
     Jesse DelConte                                          118.70       950.00        112,765.00
     Kevin M McCafferty                                      177.50       950.00        168,625.00
     Lisa Donahue                                             21.20      1,195.00        25,334.00
     Total Hours & Fees                                     627.80                      513,170.50




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 105 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         POR Development
     Client/Matter #             012589.00107



     Date           Consultant       Description of Services                                           Hours
     07/22/20       SKL              Participate in Liquidation analysis meeting with J.                 0.50
                                     DelConte, HS Bhattal and S. Lemack (all AlixPartners).
     07/22/20       JD               Participate in Liquidation analysis meeting with J.                 0.50
                                     DelConte, HS Bhattal and S. Lemack (all AlixPartners).
     07/22/20       ADD              Compile materials for liquidation analysis and review               2.30
                                     representative examples.
     07/22/20       HSB              Participate in Liquidation analysis meeting with J.                 0.50
                                     DelConte, HS Bhattal and S. Lemack (all AlixPartners).
                                                                                             Total       3.80




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 106 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         POR Development
     Client/Matter #             012589.00107



     Fee Recap:

     Consultant                                              Hours         Rate           Amount
     Andrew D DePalma                                          2.30      515.00          1,184.50
     Sam K Lemack                                              0.50      515.00            257.50
     HS Bhattal                                                0.50      840.00            420.00
     Jesse DelConte                                            0.50      950.00            475.00
     Total Hours & Fees                                       3.80                       2,337.00




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00         Main Document
                                                       Pg 107 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Claims Process
     Client/Matter #             012589.00109



     Date           Consultant       Description of Services                                        Hours
     07/01/20       BJF              Match vendor names for claims reconciliation.                    2.40
     07/01/20       BJF              Match vendors for claims resolution.                             1.90
     07/01/20       MBB              Review claims database to determine duplicate claims and         2.70
                                     matched.
     07/01/20       MBB              Review claims database and matched duplicate filings.            2.40
     07/01/20       SKL              Review and reconcile the claims summary report and               0.90
                                     continued matching updates accordingly.
     07/02/20       MBB              Review claims database to determine duplicate claims and         1.80
                                     matched.
     07/02/20       MBB              Search filed claims for duplicate filings.                       2.60
     07/02/20       BJF              Research third party confidentiality for due diligence           1.10
                                     request.
     07/06/20       MBB              Search filed claims for duplicate filings.                       2.90
     07/06/20       MBB              Review claims database to determine duplicate claims and         2.90
                                     matched.
     07/06/20       MBB              Review claims database to determine duplicate claims and         2.70
                                     assigned match numbers to new claims.
     07/07/20       MBB              Search filed claims for duplicate filings.                       2.20
     07/07/20       MBB              Review claims database to determine duplicate claims and         2.90
                                     assigned match numbers to new claims.
     07/07/20       MBB              Review claims database to determine duplicate claims and         2.70
                                     matched.
     07/07/20       BJF              Match vendor names for claims reconciliation.                    2.60
     07/08/20       BJF              Match vendor names for claims reconciliation.                    2.90
     07/08/20       BJF              Match vendors for claims resolution.                             2.80
     07/08/20       MBB              Search filed claims for duplicate filings.                       2.70
     07/08/20       MBB              Review claims database to determine duplicate claims and         2.90

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00        Main Document
                                                       Pg 108 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Claims Process
     Client/Matter #             012589.00109


     Date           Consultant       Description of Services                                       Hours
                                     assigned match numbers to new claims.
     07/08/20       MBB              Review claims database to determine duplicate claims and        2.60
                                     matched.
     07/09/20       MBB              Search filed claims for duplicate filings.                      2.40
     07/10/20       BJF              Match vendor names for claims reconciliation.                   1.30
     07/13/20       BJF              Match vendor names for claims reconciliation.                   2.90
     07/13/20       BJF              Match vendors for claims resolution.                            2.40
     07/13/20       BJF              Continue to match vendor names for claims reconciliation.       1.70
     07/15/20       JD               Review claims estimation presentation.                          0.40
                                                                                        Total       59.70




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 109 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Claims Process
     Client/Matter #             012589.00109



     Fee Recap:

     Consultant                                              Hours         Rate           Amount
     Mary B Betik                                             36.40      315.00          11,466.00
     Barbara J Ferguson                                       22.00      315.00           6,930.00
     Sam K Lemack                                              0.90      515.00            463.50
     Jesse DelConte                                            0.40      950.00            380.00
     Total Hours & Fees                                      59.70                      19,239.50




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 110 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Special Projects
     Client/Matter #             012589.00110



     Date           Consultant       Description of Services                                           Hours
     07/01/20       KG               Load third party production into Relativity including image         0.40
                                     documents, update/overlay data and index for
                                     search/retrieval.
     07/01/20       KG               Update SPOT tracking documentation and generate                     0.40
                                     document listing.
     07/01/20       KG               Process data for loading including export and import into           0.40
                                     Relativity.
     07/01/20       ADD              Compile materials provided in response to Project                   2.40
                                     Catalyst diligence request and submit materials for legal
                                     and business approval,
     07/01/20       ADD              Compile and review responses to Project Catalyst                    1.90
                                     diligence requests and upload files to the data room.
     07/01/20       ADD              Virtual working session with A. DePalma and K.                      2.00
                                     McCafferty (both AlixPartners), re: Project Catalyst due
                                     diligence status update and compilation of diligence
                                     responses, and upload materials to the VDR.
     07/06/20       ADD              Download accounts payable data to update liabilities                0.50
                                     subject to compromise calculation.
     07/06/20       ADD              Compile documents and request approval to upload files              1.60
                                     to the Project Catalyst VDR.
     07/07/20       ADD              Review and compile materials produced in response to                2.30
                                     diligence requests for Project Catalyst
     07/07/20       KG               Process data for loading including export and import into           0.30
                                     Relativity.
     07/07/20       KG               Load image documents and update/overlay data and                    0.30
                                     index for search/retrieval.
     07/07/20       KG               Update SPOT tracking documentation including import                 0.30
                                     third party production and update/overlay data and index
                                     for search/retrieval.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 111 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Special Projects
     Client/Matter #             012589.00110


     Date           Consultant       Description of Services                                            Hours
     07/08/20       ADD              Compile materials and request approval to upload files to            2.60
                                     the Project Catalyst data room.
     07/09/20       ADD              Review and compile materials produced in response to                 1.80
                                     diligence requests for debtor entities.
     07/10/20       ADD              Compile materials and request approval to upload files to            2.10
                                     the Project Catalyst data room.
     07/13/20       ADD              Call with A. DePalma and K. McCafferty (both                         0.40
                                     AlixPartners), re: Project Catalyst VDR and diligence
                                     progress.
     07/13/20       ADD              Review and compile debtor entity employee title history              1.90
                                     for upload to the data room.
     07/13/20       ADD              Call with A. DePalma and K. McCafferty (both                         0.40
                                     AlixPartners), re: Project Catalyst VDR and diligence
                                     progress.
     07/14/20       ADD              Download and compile Rhodes Tech agreements from the                 3.30
                                     contract database with entities (A though L) for review
                                     and analysis.
     07/14/20       ADD              Download and compile Rhodes Tech agreements from the                 3.10
                                     contract database with entities (J though Z) for review
                                     and analysis.
     07/16/20       ADD              Compile Rhodes contracts in preparation for Project                  2.60
                                     Catalyst diligence requests.
     07/20/20       ADD              Compile and format items submitted in response to                    2.70
                                     diligence requests for upload to the Project Catalyst data
                                     room.
     07/21/20       ADD              Compile and upload Project catalyst diligence materials              1.40
                                     for external legal review.
     07/22/20       ADD              Upload documents submitted in response to diligence                  1.80
                                     requests and request approval from external legal
                                     counsel.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00              Main Document
                                                       Pg 112 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Special Projects
     Client/Matter #             012589.00110


     Date           Consultant       Description of Services                                             Hours
     07/23/20       ADD              Compile files submitted in response to diligence requests             1.30
                                     for Project Catalyst.
     07/23/20       ADD              Request approval to release files to the Project Catalyst             0.90
                                     data room.
     07/24/20       ADD              Request approval to provide documents to interested                   0.40
                                     parties in response to Project Catalyst diligence requests.
     07/24/20       ADD              Virtual working session with A. DePalma and K.                        0.60
                                     McCafferty (both AlixPartners) re: Review approved
                                     documents and upload materials to Project Catalyst VDR.
     07/24/20       ADD              Compile list of material agreements to request consent to             1.90
                                     disclose for Project Catalyst.
     07/24/20       KM               Virtual working session with A. DePalma and K.                        0.60
                                     McCafferty (both AlixPartners) re: Review approved
                                     documents and upload materials to Project Catalyst VDR.
     07/24/20       KG               Export and re-image documents in LAW database                         0.70
                                     including export and email correspondence to replace
                                     corrupt images with new ones.
     07/24/20       KG               Stage and load data into Relativity including perform                 1.20
                                     quality control review of loaded data, update/overlay data
                                     and index for search/retrieval and create file listing of
                                     new documents.
     07/27/20       ADD              Compile list of third-parties to request consent to disclose          1.50
                                     relationship details including agreements.
     07/27/20       ADD              Review and redact documents in preparation to produce                 1.10
                                     in response to Project Catalyst diligence request.
     07/28/20       ADD              Update Project Catalyst data room, removing users that                0.40
                                     no longer require access.
     07/28/20       ADD              Update with additional data elements the list of third-               1.10
                                     parties used by Rhodes to request consent to disclose
                                     relationship details including agreements.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 113 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Special Projects
     Client/Matter #             012589.00110


     Date           Consultant       Description of Services                                          Hours
     07/29/20       ADD              Prepare files submitted in response to Project Catalyst            2.20
                                     diligence request and upload files to data room.
     07/29/20       KG               Stage and process data including perform quality control           0.60
                                     review of processed data.
     07/29/20       KG               Export and import data into Relativity including perform           1.00
                                     quality control review of loaded data, update/overlay data
                                     and index for search/retrieval, and update SPOT tracking
                                     documentation.
     07/31/20       ADD              Review outstanding materials responsive to project                 0.30
                                     catalyst diligence request and prepare documents for
                                     upload to data room.
     07/31/20       ADD              Meeting with R. Shamblen, A. Soma, A. Nadeau (all                  1.50
                                     Purdue), A. DePalma and K. McCafferty (AlixPartners) re:
                                     Catalyst status update meeting.
     07/31/20       ADD              Virtual working session with A. DePalma and K.                     1.00
                                     McCafferty (both AlixPartners) re: Review approved
                                     documents and upload materials to Project Catalyst VDR.
     07/31/20       ADD              Request approval to upload files compiled in response to           0.70
                                     diligence request to Project Catalyst data room.
     07/31/20       KM               Virtual working session with A. DePalma and K.                     1.00
                                     McCafferty (both AlixPartners) re: Review approved
                                     documents and upload materials to Project Catalyst VDR.
                                                                                          Total        56.90




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 114 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Special Projects
     Client/Matter #             012589.00110



     Fee Recap:

     Consultant                                              Hours         Rate           Amount
     Andrew D DePalma                                         49.70      515.00          25,595.50
     Kristina Galbraith                                        5.60      645.00           3,612.00
     Kevin M McCafferty                                        1.60      950.00           1,520.00
     Total Hours & Fees                                      56.90                      30,727.50




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 115 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Fee Statements and Fee Applications
     Client/Matter #             012589.00113



     Date           Consultant       Description of Services                                           Hours
     07/01/20       TB               Prepare ninth monthly fee statement May 2020 and                    1.80
                                     exhibits.
     07/02/20       TB               Update ninth monthly fee statement for May 2020.                    0.60
     07/02/20       JD               Review final version of the May fee statement to be filed           0.30
                                     with the court.
     07/06/20       LJD              Review and comment on 9th monthly fee statement.                    0.40
     07/06/20       MSM              Prepare professional fees for June 2020 fee statement.              2.50
     07/06/20       MSM              Continue to prepare professional fees for June 2020 fee             3.00
                                     statement.
     07/07/20       MSM              Prepare professional fees for June 2020 fee statement.              1.50
     07/08/20       TB               Prepare workbook for the second interim.                            1.90
     07/09/20       TB               Prepare second interim fee application and exhibits.                3.20
     07/09/20       TB               Continue to prepare second interim fee application and              1.40
                                     exhibits.
     07/09/20       MSM              Prepare professional fees for June 2020 fee statement.              2.50
     07/10/20       MSM              Prepare professional fees for June 2020 fee statement.              2.80
     07/10/20       JD               Review and provide comments on the 2nd interim fee                  1.00
                                     application draft.
     07/13/20       TB               Update fee and expense status chart. Update the second              0.40
                                     interim fee application.
     07/13/20       MSM              Prepare professional fees for June 2020 fee statement.              1.70
     07/14/20       JD               Review final second interim fee application.                        0.50
     07/16/20       MSM              Prepare professional fees for June 2020 fee statement.              3.80
     07/17/20       MSM              Prepare professional fees for June 2020 fee statement.              3.50
     07/17/20       MSM              Continue to prepare professional fees for June 2020 fee             3.10
                                     statement.
     07/17/20       MSM              Further preparation of professional fees for June 2020 fee          2.40
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 116 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Fee Statements and Fee Applications
     Client/Matter #             012589.00113


     Date           Consultant       Description of Services                                            Hours
                                     statement.
     07/18/20       MSM              Prepare professional fees for June 2020 fee statement.               2.80
     07/19/20       MSM              Prepare professional fees for June 2020 fee statement.               2.80
     07/19/20       MSM              Continue to prepare professional fees for June 2020 fee              1.80
                                     statement.
     07/23/20       MSM              Prepare professional fees for July 2020 fee statement.               2.50
     07/24/20       MSM              Prepare professional fees for July 2020 fee statement.               3.40
     07/27/20       MSM              Prepare professional fees for July 2020 fee statement.               1.80
     07/28/20       MSM              Prepare professional fees for July 2020 fee statement.               2.50
     07/31/20       MSM              Prepare professional fees for July 2020 fee statement.               1.50
     07/31/20       JD               Begin initial review of June fee statement for filing with           1.80
                                     the court.
     07/31/20       JD               Finalize review of June fee statement.                               2.30
                                                                                            Total        61.50




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 117 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Fee Statements and Fee Applications
     Client/Matter #             012589.00113



     Fee Recap:

     Consultant                                              Hours         Rate           Amount
     Melanie McCabe                                           45.90      415.00          19,048.50
     Tammy Brewer                                              9.30      450.00           4,185.00
     Jesse DelConte                                            5.90      950.00           5,605.00
     Lisa Donahue                                              0.40     1,195.00           478.00
     Total Hours & Fees                                      61.50                      29,316.50




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 118 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Court Hearings
     Client/Matter #             012589.00114



     Date           Consultant       Description of Services                                  Hours
     07/23/20       JD               Participate in Purdue court hearing.                       3.20
                                                                                   Total        3.20




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 119 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Court Hearings
     Client/Matter #             012589.00114



     Fee Recap:

     Consultant                                              Hours         Rate           Amount
     Jesse DelConte                                            3.20      950.00          3,040.00
     Total Hours & Fees                                       3.20                       3,040.00




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 120 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Forensic Analysis
     Client/Matter #             012589.00115



     Date           Consultant       Description of Services                                            Hours
     07/01/20       RC               Call with S. Canniff, R. Collura (both AlixPartners) to              1.00
                                     review and discuss responses to tax diligence requests.
     07/01/20       RC               Call with S. Canniff, R. Collura, and A. DePalma (all                0.50
                                     AlixPartners) to review information available in SAP and
                                     discuss responses to the UCC's tax diligence requests.
     07/01/20       RC               Review tax distribution support documentation gathered               0.90
                                     in response to requests from the UCC.
     07/01/20       RC               Review and respond to requests from Davis Polk about                 0.40
                                     tax distributions.
     07/01/20       SJC              Meeting with A. DePalma and S. Canniff (both                         0.50
                                     AlixPartners) re: diligence requests.
     07/01/20       SJC              Call with S. Canniff, R. Collura, and A. DePalma (all                0.50
                                     AlixPartners) to review information available in SAP and
                                     discuss responses to the UCC's tax diligence requests.
     07/01/20       SJC              Call with S. Canniff, R. Collura (both AlixPartners) to              1.00
                                     review and discuss responses to tax diligence requests.
     07/01/20       SJC              Pulling support for 2014 tax distributions for data room.            2.50
     07/01/20       SJC              Pulling support for 2015 tax distributions for data room.            2.00
     07/01/20       SJC              Pulling support for 2009 tax distributions for data room.            1.50
     07/01/20       ADD              Meeting with A. DePalma and S. Canniff (both                         0.50
                                     AlixPartners) re: diligence requests.
     07/01/20       ADD              Call with S. Canniff, R. Collura, and A. DePalma (all                0.50
                                     AlixPartners) to review information available in SAP and
                                     discuss responses to the UCC's tax diligence requests.
     07/02/20       SJC              Pulling support for 2013 tax distributions for data room.            2.00
     07/02/20       SJC              Pulling support for 2011 tax distributions for data room.            1.00
     07/02/20       SJC              Review and analysis of 2014 tax distribution.                        1.00
     07/02/20       MFR              Call with M. Rule and F. Silva (both AlixPartners) re: UCC           0.20

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 121 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Forensic Analysis
     Client/Matter #             012589.00115


     Date           Consultant       Description of Services                                            Hours
                                     filings and information requests.
     07/02/20       FOS              Call with M. Rule and F. Silva (both AlixPartners) re: UCC           0.20
                                     filings and information requests.
     07/02/20       RC               Call with M. Clarens (Davis Polk) to discuss information             0.30
                                     related to the tax distributions.
     07/02/20       RC               Review and respond to Davis Polk re: information related             0.40
                                     to tax distribution calculations.
     07/06/20       RC               Review documentation related the tax distributions                   1.20
                                     requested by the UCC.
     07/06/20       SJC              Review and analysis of 2014 tax distribution.                        3.00
     07/06/20       SJC              Continue review and analysis of 2014 tax distribution.               2.00
     07/07/20       SJC              Review and analysis of 2014 tax distribution.                        1.00
     07/07/20       SJC              Review and analysis of 2012 tax distribution.                        3.00
     07/07/20       FOS              Compose email to A. DePalma (AlixPartners) re:                       0.20
                                     Information request from Province.
     07/07/20       RC               Review and comment on responses to requests from the                 0.20
                                     UCC re: SAP information.
     07/07/20       RC               Review documentation related to tax distributions in                 0.90
                                     response to requests from the UCC.
     07/07/20       RC               Review status of outstanding requests from the UCC.                  0.20
     07/08/20       RC               Review documents gathered in response to requests from               0.20
                                     the UCC.
     07/08/20       RC               Review support documentation gathered in response to                 0.80
                                     the UCC's requests for tax distribution information.
     07/08/20       RC               Review and respond to diligence questions from Davis                 0.20
                                     Polk re: Rhodes information.
     07/08/20       SJC              Review and analysis of 2012 tax distribution.                        1.00
     07/08/20       SJC              Review and analysis of 2014 tax distribution.                        3.00
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 122 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Forensic Analysis
     Client/Matter #             012589.00115


     Date           Consultant       Description of Services                                           Hours
     07/09/20       SJC              Review and analysis of 2010 tax distribution.                       3.00
     07/09/20       SJC              Continue review and analysis of 2010 tax distribution.              2.00
     07/09/20       RC               Review and provide comments re: tax distributions                   1.40
                                     support documentation.
     07/09/20       RC               Review and respond to questions from Davis Polk re: tax             0.10
                                     information requests.
     07/09/20       RC               Coordinate with team and responding to additional                   0.10
                                     requests made by the UCC's advisors.
     07/10/20       RC               Review tax information gathered in response to requests             0.60
                                     from the UCC's advisors.
     07/10/20       RC               Review and comment on responses to requests from the                0.30
                                     UCC's advisors related to tax withholding information.
     07/10/20       RC               Review and comment on tax distribution support                      0.60
                                     documentation.
     07/10/20       SJC              Review and analysis of 2012 tax distribution.                       1.00
     07/10/20       SJC              Call A. DePalma, S. Canniff, and M. Hartley (all                    0.50
                                     AlixPartners) discussion of UCC request for real estate
                                     taxes and payroll withholding taxes.
     07/10/20       SJC              Pulling support for 2014 tax distributions for data room.           2.00
     07/10/20       SJC              Pulling support for 2012 tax distributions for data room.           1.50
     07/10/20       MH               Call A. DePalma, S. Canniff, and M. Hartley (all                    0.50
                                     AlixPartners) discussion of UCC request for real estate
                                     taxes and payroll withholding taxes.
     07/10/20       MH               Finalize report info for creditors                                  1.00
     07/10/20       ADD              Call A. DePalma, S. Canniff, and M. Hartley (all                    0.50
                                     AlixPartners) discussion of UCC request for real estate
                                     taxes and payroll withholding taxes.
     07/10/20       ADD              Compile investigation support materials in response to              1.90

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 123 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Forensic Analysis
     Client/Matter #             012589.00115


     Date           Consultant       Description of Services                                           Hours
                                     creditor diligence requests.
     07/13/20       ADD              Review of tax materials provided by TXP to identify                 1.80
                                     materials produced in the data room.
     07/13/20       SJC              Review and analysis of 2010 tax distribution.                       3.00
     07/13/20       SJC              Continue review and analysis of 2010 tax distribution.              3.00
     07/13/20       RC               Review tax distribution information and respond to                  0.40
                                     requests from Davis Polk.
     07/14/20       RC               Review and comment on tax distribution support                      1.20
                                     documentation.
     07/14/20       SJC              Review and analysis of 2010 tax distribution.                       4.00
     07/14/20       SJC              Review and analysis of 2008 tax distribution.                       2.50
     07/15/20       SJC              Review and analysis of 2010 tax distribution.                       2.00
     07/15/20       SJC              Review and analysis of 2008 tax distribution.                       2.00
     07/16/20       SJC              Review and analysis of 2010 tax distribution.                       3.00
     07/17/20       SJC              Review and analysis of 2008 tax distribution.                       3.00
     07/17/20       SJC              Continue Review and analysis of 2008 tax distribution.              1.00
     07/19/20       RC               Review and respond to email from FTI re: the                        0.10
                                     intercompany and non-cash transfers of value report.
     07/20/20       RC               Review documentation related to tax distribution support.           0.60
     07/20/20       SJC              Pulling support for 2010 tax distributions for data room.           1.50
     07/20/20       SJC              Pulling support for 2008 tax distributions for data room.           1.00
     07/20/20       SJC              Review and analysis of 2010 tax distribution.                       2.50
     07/20/20       SJC              Review and analysis of 2008 tax distribution.                       2.00
     07/20/20       MFR              Call with M. Rule and F. Silva (both AlixPartners) re:              0.70
                                     follow-up questions from counsel on Report 1B.
     07/20/20       MFR              Review of documents and analyses re: follow-up                      1.30
                                     questions from counsel on Report 1B.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 124 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Forensic Analysis
     Client/Matter #             012589.00115


     Date           Consultant       Description of Services                                          Hours
     07/20/20       FOS              Call with M. Rule and F. Silva (both AlixPartners) re:             0.70
                                     follow-up questions from counsel on Report 1B.
     07/20/20       FOS              Review documents re: Tax equalization payments for D.              0.30
                                     Lundie (Purdue).
     07/21/20       SJC              Pulling support for 2014 ex us distributions.                      3.00
     07/21/20       SJC              Analyze and review support for 2014 ex us distributions.           1.50
     07/22/20       SJC              Pulling support for 2014 ex us distributions.                      3.00
     07/22/20       SJC              Analyze and review support for 2014 ex us distributions.           3.00
     07/22/20       SJC              Continue to analyze and review support for 2014 ex us              2.00
                                     distributions.
     07/22/20       FOS              Compose email to M. Clarens (Davis Polk) re: D. Lundie             0.10
                                     (Purdue) secondment agreement.
     07/23/20       RC               Review additional tax distribution support and research            1.20
                                     questions from the UCC.
     07/23/20       RC               Call with R. Collura, A. DePalma (both AlixPartners), C.           0.40
                                     Oluwole, T. Matlock and A. Guo (all Davis Polk) re: tax
                                     distribution support and questions from the UCC.
     07/23/20       RC               Call with R. Collura and A. DePalma (both AlixPartners)            0.40
                                     re: tax diligence status.
     07/23/20       RC               Review T&E information and respond to questions from               0.30
                                     Davis Polk.
     07/23/20       ADD              Call with R. Collura, A. DePalma (both AlixPartners), C.           0.40
                                     Oluwole, T. Matlock and A. Guo (all Davis Polk) re: tax
                                     distribution support and questions from the UCC.
     07/23/20       ADD              Call with R. Collura and A. DePalma (both AlixPartners)            0.40
                                     re: tax diligence status.
     07/24/20       ADD              Call with R. Collura and A. DePalma (both AlixPartners) to         0.50
                                     discuss additional work to perform based on diligence
                                     requests from Davis Polk.
2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 125 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Forensic Analysis
     Client/Matter #             012589.00115


     Date           Consultant       Description of Services                                           Hours
     07/24/20       RC               Review information gathered in connection with reports              0.50
                                     1a and 1b in preparation for call with Davis Polk.
     07/24/20       RC               Call with K. Wolfgang and E. Kim (both Davis Polk) to               0.50
                                     discuss additional diligence requests re: reports 1A and
                                     1B.
     07/24/20       RC               Call with R. Collura and A. DePalma (both AlixPartners) to          0.50
                                     discuss additional work to perform based on diligence
                                     requests from Davis Polk.
     07/27/20       RC               Research information related to additional questions from           1.10
                                     Davis Polk re: T&E expenses.
     07/27/20       RC               Call with A. DePalma (AlixPartners) re: outstanding                 1.40
                                     diligence requests and research questions from Davis
                                     Polk.
     07/27/20       RC               Review and analysis of tax distribution related information         1.30
                                     in response to diligence requests.
     07/27/20       RC               Review communications from Davis Polk re: tax                       0.10
                                     distributions and bank statements.
     07/27/20       ADD              Call with R. Collura and A. DePalma (both AlixPartners)             1.40
                                     re: Outstanding diligence requests and research of
                                     questions from Davis Polk.
     07/28/20       ADD              Research historical board materials to understand                   2.60
                                     historical corporate actions.
     07/28/20       RC               Review documents gathered in response to the UCC's                  0.60
                                     diligence requests.
     07/28/20       RC               Review documents related to tax distributions.                      0.70
     07/28/20       RC               Research information related to diligence related                   1.00
                                     questions from Davis Polk.
     07/28/20       RC               Review support information gathered in response to cash             0.60
                                     distributions diligence requests.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00            Main Document
                                                       Pg 126 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Forensic Analysis
     Client/Matter #             012589.00115


     Date           Consultant       Description of Services                                           Hours
     07/28/20       RC               Review tax information in response to diligence questions           0.50
                                     from Davis Polk.
     07/29/20       RC               Call with R. Collura and A. DePalma (both AlixPartners)             1.20
                                     re: Outstanding diligence requests and Purdue/TXP tax
                                     distribution procedures.
     07/29/20       RC               Review various partnership agreements related to                    0.90
                                     diligence requests from Davis Polk.
     07/29/20       RC               Draft email to Davis Polk re: responses to IAC diligence            0.50
                                     requests.
     07/29/20       RC               Perform additional research and prepare email to Davis              0.60
                                     Polk re: responses to diligence requests related to the
                                     family members.
     07/29/20       RC               Call with R. Collura, A. DePalma (both AlixPartners), K.            0.50
                                     Wolfgang and E. Kim (both Davis Polk) re: responses to
                                     family related diligence requests and additional follow-up.
     07/29/20       RC               Review board materials in response to diligence requests            0.80
                                     from the UCC.
     07/29/20       RC               Review documents related to partnership ownership                   1.10
                                     structure in response to diligence questions.
     07/29/20       RC               Review information related to tax distributions in                  1.00
                                     response to diligence requests.
     07/29/20       FOS              Review documents from client re: specific Purdue                    0.20
                                     personnel.
     07/29/20       NAS              Research and respond to IAC question posed by R.                    0.80
                                     Collura (AlixPartners).
     07/29/20       ADD              Research historical board materials to understand change            1.80
                                     in directors and offices and other corporate actions.
     07/29/20       ADD              Call with R. Collura and A. DePalma (both AlixPartners)             1.20
                                     re: Outstanding diligence requests and Purdue/TXP tax

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00             Main Document
                                                       Pg 127 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Forensic Analysis
     Client/Matter #             012589.00115


     Date           Consultant       Description of Services                                            Hours
                                     distribution procedures.
     07/29/20       ADD              Call with R. Collura, A. DePalma (both AlixPartners), K.             0.50
                                     Wolfgang and E. Kim (both Davis Polk) re: responses to
                                     family related diligence requests and additional follow-up.
     07/30/20       ADD              Call with R. Collura and A. DePalma (both AlixPartners)              0.70
                                     re: Outstanding diligence requests and review of AP
                                     activity.
     07/30/20       ADD              Document Purdue tax distribution process at request of               2.80
                                     Davis Polk to understand process and changes over time.
     07/30/20       SJC              Review and redact documents from Finance Folder(s) in                2.50
                                     preparation for processing an upload to data room.
     07/30/20       FOS              Call with M. Rule (AlixPartners) re: information requests            0.10
                                     from Davis Polk.
     07/30/20       MFR              Call with F. Silva (AlixPartners) re: information requests           0.10
                                     from Davis Polk.
     07/30/20       RC               Review support documentation related to tax distributions            0.60
                                     and update questions for Purdue and TXP.
     07/30/20       RC               Call with R. Collura and A. DePalma (both AlixPartners)              0.70
                                     re: Outstanding diligence requests and review of AP
                                     activity.
     07/30/20       RC               Review documents provided Davis Polk and prepare                     0.50
                                     questions re: tax distribution process.
     07/30/20       RC               Review tax related documentation and update questions                1.30
                                     for Purdue and TXP.
     07/30/20       RC               Review cash transfer of value report in connection with              0.80
                                     responding to diligence requests.
     07/31/20       RC               Call with A. DePalma and R. Collura (both AlixPartners) to           1.00
                                     discuss outstanding diligence requests and review of
                                     vendor payment activity.

2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00           Main Document
                                                       Pg 128 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Forensic Analysis
     Client/Matter #             012589.00115


     Date           Consultant       Description of Services                                          Hours
     07/31/20       RC               Call with A. DePalma and R. Collura (both AlixPartners) to         0.80
                                     discuss additional outstanding tax information diligence
                                     requests.
     07/31/20       RC               Call with J. DelConte and R. Collura (both AlixPartners)           0.20
                                     re: status of creditor investigation diligence.
     07/31/20       RC               Review additional tax distributions support gathered in            1.70
                                     response to the UCC's requests.
     07/31/20       RC               Review additional support gathered in response to the              1.20
                                     UCC's requests related to tax calculations and tax
                                     distributions.
     07/31/20       RC               Review information related to tax calculations in response         1.30
                                     to requests from the UCC.
     07/31/20       JD               Call with J. DelConte and R. Collura (both AlixPartners)           0.20
                                     re: status of creditor investigation diligence.
     07/31/20       FOS              Prepare responsive documents re: UCC information                   0.50
                                     requests.
     07/31/20       ADD              Call with A. DePalma and R. Collura (both AlixPartners) to         0.80
                                     discuss additional outstanding tax information diligence
                                     requests.
     07/31/20       ADD              Call with A. DePalma and R. Collura (both AlixPartners) to         1.00
                                     discuss outstanding diligence requests and review of
                                     vendor payment activity.
                                                                                          Total       147.30




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 129 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                  2126962-2

     Re:                         Forensic Analysis
     Client/Matter #             012589.00115



     Fee Recap:

     Consultant                                              Hours         Rate            Amount
     Andrew D DePalma                                         19.30      515.00           9,939.50
     Nate A Simon                                              0.80      515.00             412.00
     Fernando O Silva                                          2.30      645.00           1,483.50
     Sam J Canniff                                            80.50      645.00          51,922.50
     Michael Hartley                                           1.50      840.00           1,260.00
     Mark F Rule                                               2.30      910.00           2,093.00
     Jesse DelConte                                            0.20      950.00             190.00
     Richard Collura                                          40.40     1,090.00         44,036.00
     Total Hours & Fees                                     147.30                      111,336.50




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
19-23649-rdd   Doc 1676    Filed 09/09/20 Entered 09/09/20 22:15:00     Main Document
                                     Pg 130 of 132



                                      Exhibit B

                                   Alix Partners, LLP

               Summary and Detailed Description of AlixPartners’ Expenses
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 131 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                   2126962-2

     Re:                         Expense

     Client/Matter #             012589.00150




     Date                 Disbursement Description                                        Amount
     06/19/20             Copy Costs (Outside Source) Gabriel Koch Print Out 230           138.35
                          Pages Of A Draft Diligence Report For Editing
                                                               Total Disbursements        138.35




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
   19-23649-rdd           Doc 1676           Filed 09/09/20 Entered 09/09/20 22:15:00   Main Document
                                                       Pg 132 of 132




     Mr. Jon Lowne
     Chief Financial Officer
     Purdue Pharma L.P.
     One Stamford Forum
     201 Tresser Boulevard
     Stamford, CT 06901-3431

     Mr. James P. Doyle
     Vice President & General Counsel
     Rhodes Technologies
     Rhodes Pharmaceuticals L.P.
     498 Washington Street
     Coventry, RI 02816

     Invoice #                   2126962-2

     Re:                         Expense

     Client/Matter #             012589.00150




     Disbursement Recap:

     Description                                                                          Amount
     Other                                                                                 138.35
                                                               Total Disbursements        138.35




2101 Cedar Springs Road   T 214.647.7500
Suite 1100                F 214.647.7501
Dallas, TX 75201          alixpartners.com
